 



EXHIBIT 10.1

CONTRIBUTION AGREEMENT

BY AND BETWEEN

TRIZEC PROPERTIES, INC.

AND

TRIZEC HOLDINGS OPERATING LLC

DATED AS OF DECEMBER 22, 2004

EFFECTIVE AS OF DECEMBER 22, 2004 AT 11:59 P.M. EASTERN TIME

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT

     THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as
of December 22, 2004, and is effective as of December 22, 2004 at 11:59 p.m.
Eastern Time (the “Effective Time”), by and between Trizec Properties, Inc., a
Delaware corporation (“Trizec”), and Trizec Holdings Operating LLC, a Delaware
limited liability company (“OPLLC”).

RECITALS

     WHEREAS, Trizec has adopted a plan to reorganize its structure and to
convert to an umbrella partnership real estate investment trust (the “UPREIT
Conversion”);

     WHEREAS, in connection with and as part of the UPREIT Conversion, Trizec
has formed OPLLC, of which Trizec currently is the sole member and through which
it will conduct substantially all of its businesses and own substantially all of
its assets;

     WHEREAS, in connection with and as part of the UPREIT Conversion, Trizec
desires to transfer and contribute to OPLLC all of its direct and indirect
interests in the partnerships, limited liability companies, corporations and/or
other entities, properties or assets, tangible and intangible, fixed and
contingent held by Trizec immediately prior to the Effective Time, including,
without limitation, Trizec’s equity interests in the subsidiaries and certain
assets listed on Schedule I (collectively, the “Contributed Assets,” which term
excludes Trizec’s existing interest in OPLLC, all direct and indirect interests
in partnerships, limited liability companies, corporations and/or other
entities, properties or assets, tangible and intangible, fixed and contingent
held by OPLLC, and the interests in the entities, properties or assets, tangible
and intangible, fixed and contingent, set forth on Schedule II attached hereto,
which such assets are to be retained by Trizec (collectively, the “Retained
Assets”)), in exchange for, as more particularly described below, (a) Class A
common units of membership interests in OPLLC (the “Common Units”), (b) Class SV
Units of membership interests in OPLLC (“Class SV Units”), (c) Class F
Convertible Units (“Class F Convertible Units”) of membership interests in
OPLLC, (d) the assumption, performance, satisfaction and discharge of any and
all obligations and liabilities of Trizec incurred through the Effective Time,
known or unknown, contingent or fixed, including, without limitation, certain of
Trizec’s liabilities listed on Schedule III hereto and any and all liabilities
relating to the Contributed Assets (collectively, the “Assumed Liabilities,”
which term excludes the liabilities relating to the Retained Assets and certain
other liabilities as set forth on Schedule IV hereto (collectively, the
“Excluded Liabilities”)), and (e) certain other consideration on the terms and
conditions set forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants set forth herein, the parties hereto hereby agree as follows:

ARTICLE I

Contribution Transactions

     1.1 Contribution Transactions. At the Effective Time, Trizec will
contribute, convey, transfer, assign and deliver (or will cause to be
contributed, conveyed, transferred, assigned and/or delivered) forever to OPLLC,
its successors and assigns, and OPLLC expressly assumes all of Trizec’s right,
title and interest under, in and to the Contributed Assets. Trizec shall retain
all right, title and interest in and to the Retained Assets. At the Effective
Time, Trizec will assign, transfer, convey and deliver forever to OPLLC, its
successors and assigns, all of the Assumed Liabilities. Trizec shall retain all
Excluded Liabilities. The above contribution, conveyance, transfer, assignment,
delivery and assumption of the Contributed Assets and Assumed Liabilities and
retention by Trizec of the Retained Assets and Excluded Liabilities, all as set
forth in that certain Assignment and Assumption Agreement, dated as of the date
hereof, the form of which is attached hereto as Exhibit A, shall hereinafter be
collectively referred to as the “Contribution Transactions.”

     1.2 Interest of Trizec in OPLLC. At the Effective Time, in connection with
the execution of this Agreement and as a result of the capital contributions set
forth in Section 1.7 below, the agreement of OPLLC substantially in the form
attached hereto as Exhibit B (the “LLC Agreement”) simultaneously shall be
executed and such limited liability company operating agreement will reflect
Trizec’s interests as follows: (a) Trizec shall hold (i) a number of Common
Units equal to the total number of shares of common stock, par value $0.01 per
share, of Trizec that are issued and outstanding immediately prior the Effective
Date (the “Trizec Common Stock”), (ii) a number of Class SV Units equal to the
total number of shares of Special Voting Stock, par value $0.01 per share, of
Trizec that are issued and outstanding immediately prior to the Effective Date,
and (iii) a number of Class F Convertible Units equal to the total number of
shares of Series F Convertible Stock, par value $0.01 per share, of Trizec that
are issued and outstanding immediately prior to the Effective Time.

     1.3 Managing Member. Trizec is the managing member of OPLLC.

     1.4 Assumption of Liabilities; Additional Borrower under the Revolving
Credit Facility.

          (a) At the Effective Time, OPLLC shall assume and agree to pay,
perform and/or discharge in accordance with their terms, and shall at all times

- 2 -



--------------------------------------------------------------------------------



 



thereafter indemnify Trizec and hold Trizec harmless with respect to, the
Assumed Liabilities. Trizec shall not assign and OPLLC shall not assume any
obligations and liabilities arising in connection with the Excluded Liabilities
set forth on Schedule IV hereto.

          (b) Immediately after the Effective Time, pursuant to the terms of the
Credit Agreement, dated as of June 29, 2004, by and among Trizec Properties,
Inc., Trizec Holdings, Inc. and various lenders (the “Revolving Credit
Facility”), OPLLC shall become a party to the Revolving Credit Facility and
deliver a Joinder Agreement (as such term is defined by the Revolving Credit
Facility) and all other documents and certificates required in connection
therewith.

     1.5 Closing of the Contribution Transactions; Implementation of Other
Events Contemplated in this Article I. The closing of each of the Contribution
Transactions referred to in Article I shall take place at the Effective Time, in
the manner, and subject to the conditions set forth herein. Subject to the
satisfaction, or waiver by OPLLC and Trizec, of the conditions set forth in
Article V and Article VI applicable to each of them, all other provisions of
this Article I shall become operative at the Effective Time, without the
necessity for any further action on the part of any of the parties hereto.

     1.6 Tax Treatment of Contribution Transactions. Trizec and OPLLC mutually
agree that, at the time of the Contribution Transactions, OPLLC is disregarded
as an entity separate from Trizec for federal income tax purposes. Each of
Trizec and OPLLC intend that, for federal income tax purposes, OPLLC shall
continue to be disregarded as an entity separate from Trizec until such time as
a member that is not a disregarded entity with respect to Trizec for federal
income tax purposes is admitted as a member of OPLLC. At such time, Trizec shall
be treated for federal income tax purposes as making a contribution of assets to
OPLLC in exchange for membership interests in a transaction governed by
Section 721 of the Internal Revenue Code of 1986, as amended.

     1.7 Capital Contributions. Trizec and OPLLC agree that the contribution,
conveyance, transfer, assignment, delivery and assumption of the Contributed
Assets and Assumed Liabilities as more fully described under Section 1.1 above
shall constitute “Capital Contributions” to OPLLC pursuant to Section 4.1 of the
LLC Agreement by Trizec in exchange for Common Units, Class SV Units and Class F
Convertible Units. The Common Units, Class SV Units, Class F Convertible Units
and the Assumed Liabilities will be deemed to be received as consideration in
exchange for each of the Contributed Assets as determined by Trizec, in its
absolute discretion, and provided in writing to OPLLC.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE II

Representations and Warranties of OPLLC

     OPLLC hereby represents and warrants to Trizec as follows:

     2.1 Organization, Power and Authority, and Qualification. OPLLC is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware. OPLLC has the requisite limited
liability company power and authority to carry on its business and to execute
and deliver this Agreement and to perform its obligations hereunder.

     2.2 Authority Relative to this Agreement; Non-Contravention. OPLLC has
taken all action necessary to authorize the execution, delivery and performance
of this Agreement by OPLLC and no other proceedings on the part of OPLLC are
necessary to authorize the execution, delivery or performance of this Agreement
by OPLLC nor the consummation of the Contribution Transactions (except as may be
set forth in the applicable Transaction Documents (defined below)).

     2.3 Binding Obligation. This Agreement has been duly and validly executed
and delivered by OPLLC and constitutes a valid and binding agreement of OPLLC,
enforceable against OPLLC in accordance with its terms, except as such
enforcement may be limited by bankruptcy, conservatorship, receivership,
insolvency, moratorium or similar laws affecting creditors’ rights generally or
the rights of creditors of limited liability companies and general principles of
equity.

     2.4 Valid Issuance. The Common Units, Class SV Units and Class F
Convertible Units to be held by Trizec pursuant to Section 1.2 above and all
other Common Units, Class F Convertible Units issued or to be issued to Trizec
pursuant to or as a result of any of the Contribution Transactions or any of the
other provisions of Article I hereof will have, as of the Effective Time or such
later time of issuance, been issued in accordance with this Agreement and the
LLC Agreement, as in effect at the Effective Time, and will be duly authorized,
validly issued and outstanding, and the issuance thereof will not be subject to
preemptive or other similar rights (except as expressly set forth in the LLC
Agreement), and Trizec will acquire good, valid and marketable title thereto,
free and clear of all mortgages, liens, pledges, charges, claims, security
interests, agreements and encumbrances, except pursuant to applicable securities
laws and any other agreements to which Trizec is a party.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE III

Representations and Warranties of Trizec

     Trizec hereby represents and warrants to OPLLC as follows:

     3.1 Organization, Power and Authority. Trizec is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Trizec has the requisite corporate power and authority to carry on its
business as it is now being conducted, to execute and deliver this Agreement and
to perform its obligations hereunder.

     3.2 Authority Relative to this Agreement; Non-Contravention. Trizec has
taken all action necessary to authorize the execution, delivery and performance
of this Agreement by Trizec and no other proceedings on the part of Trizec are
necessary to authorize the execution, delivery or performance of this Agreement
by Trizec nor the consummation of the Contribution Transactions (except as may
be set forth in the applicable Transaction Documents).

     3.3 Binding Obligation. This Agreement has been duly and validly executed
and delivered by Trizec and constitutes a valid and binding agreement of Trizec,
enforceable against Trizec in accordance with its terms, except as such
enforcement may be limited by bankruptcy, conservatorship, receivership,
insolvency, moratorium or similar laws affecting creditors’ rights generally or
the rights of creditors of corporations and general principles of equity.

     3.4 Securities Representations.

          (a) Trizec understands that the Common Units, Class SV Units and
Class F Convertible Units have not been registered under federal securities laws
and cannot be sold or otherwise transferred without registration or the
existence of an applicable exemption from registration.

          (b) Trizec has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Common Units, Class SV Units and Class F Convertible Units, and Trizec
understands and is able to bear any economic risks associated with such
investment (including the inherent risk of losing all or part of its investment
in OPLLC).

          (c) Trizec has access to such information concerning OPLLC as it deems
necessary to execute and deliver, and perform obligations under, this Agreement.

          (d) Trizec is acquiring the Common Units, Class SV Units and Class F
Convertible Units for its own account and not with a view to its resale

- 5 -



--------------------------------------------------------------------------------



 



or distribution. Trizec has no contract, undertaking, arrangement or agreement
with any person to sell or transfer or to have any person sell for Trizec all or
any portion of the Common Units, Class SV Units and/or Class F Convertible Units
to be held by Trizec. Trizec has no present obligation, indebtedness or
commitment, nor is any circumstance in existence that will compel Trizec, to
secure funds by the sale of the Common Units, Class SV Units and/or Class F
Convertible Units, and Trizec does not now have any reason to anticipate any
change in circumstance or other particular occasion or event that would cause
Trizec to transfer all or any part of the Common Units, Class SV Units and/or
Class F Convertible Units.

ARTICLE IV

Indemnification

     4.1 Indemnification Regarding Post-Contribution Liabilities. OPLLC shall
hold harmless, indemnify and defend Trizec against any and all obligations,
claims, losses, damages, liabilities and expenses (including reasonable
attorneys’ fees and other charges) (collectively, “Losses”) arising out of
events, contractual obligations, acts or omissions of OPLLC or its agents that
occur in connection with the ownership or operation of the Contributed Assets
after OPLLC’s acquisition thereof at the Effective Time.

     4.2 Indemnification Regarding the Assumed Liabilities. OPLLC agrees to hold
harmless, indemnify and defend Trizec and its officers, directors, employees,
agents and representatives against any and all Losses related to the Assumed
Liabilities. The obligations of OPLLC under this Section 4.2 shall survive the
Effective Time in perpetuity.

     4.3 Additional Indemnification. The indemnifications set forth in this
Article IV shall be in addition to the indemnifications set forth in Section 7.7
of the Limited Liability Company Operating Agreement of OPLLC or in any other
agreement or document.

     4.4 Notice and Cooperation on Indemnification. Whenever Trizec shall learn
through the filing of a claim or the commencement of a proceeding or otherwise
of the existence of any liability for which OPLLC is or may be responsible under
this Agreement, Trizec shall notify OPLLC promptly and furnish such copies of
documents (and make originals thereof available) and such other information as
Trizec may have that may be used or useful in the defense of such claims and
shall afford OPLLC full opportunity to defend the same in the name of Trizec and
generally shall cooperate with OPLLC in the defense of any such claim.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE V

Conditions to OPLLC’s Obligation to Close

     The obligations of OPLLC to consummate the transactions contemplated by
this Agreement shall be subject to fulfillment (or waiver by OPLLC, taking into
account Section 1.6 above) immediately prior to the Effective Time of the
following conditions:

     5.1 Representations, Warranties and Covenants. The representations and
warranties made by Trizec in this Agreement, the Transaction Documents, or in
any document delivered by Trizec pursuant to this Agreement or the Transaction
Documents shall be true and correct in all material respects when made and on
and as of the Effective Time as though such representations and warranties were
made on and as of such date and time; and Trizec and its subsidiaries other than
OPLLC and its subsidiaries shall have performed or complied in all material
respects with all agreements and covenants required to be performed by them
under this Agreement or pursuant to the Transaction Documents.

     5.2 No Order or Injunction. The consummation of the Contributions
Transactions and the other transactions comprising the UPREIT Conversion shall
not have been restrained, enjoined or prohibited by any order or injunction of
any court or governmental authority of competent jurisdiction.

     5.3 Delivery of Documents. Trizec shall have delivered all respective
instruments of conveyance and all other documents listed on Schedule V, as
applicable to Trizec, or otherwise required under Section 7.1 (“Trizec
Transaction Documents”).

ARTICLE VI

Conditions to Trizec’s Obligation to Close

     The obligations of Trizec to consummate the transactions contemplated by
this Agreement shall be subject to fulfillment (or waiver by OPLLC and Trizec,
taking into account Section 1.5 above) immediately prior to the Effective Time
of the following conditions:

     6.1 Representations, Warranties and Covenants. The representations and
warranties made by OPLLC in this Agreement, the Transaction Documents, or in any
document delivered by OPLLC pursuant to this Agreement or the Transaction
Documents shall be true and correct in all material respects when made and on
and as of the Effective Time as though such representations and warranties were
made on and as of such date and time; and OPLLC shall have performed or complied
in all material respects with all

- 7 -



--------------------------------------------------------------------------------



 



agreements and covenants required to be performed by it under this Agreement or
pursuant to the Transaction Documents.

     6.2 No Order or Injunction. The consummation of the Contributions
Transactions and the other transactions comprising the UPREIT Conversion shall
not have been restrained, enjoined or prohibited by any order or injunction of
any court or governmental authority of competent jurisdiction.

     6.3 Evidence of Ownership the Common Units, Class SV Units and Class F
Convertible Units. OPLLC shall have delivered (or undertaken to deliver) to
Trizec an executed copy of the LLC Agreement.

     6.4 Delivery of Documents. OPLLC shall have delivered all respective
instruments of assumption and all other documents listed on Schedule V, as
applicable to OPLLC, or otherwise required under Section 7.2 (“OPLLC Transaction
Documents” and collectively with Trizec Transaction Documents, “Transaction
Documents”).

ARTICLE VII

Additional Deliveries

     7.1 Trizec’s Additional Deliveries. At or prior to the Effective Time,
Trizec shall deliver the following (all of which shall be duly executed and
acknowledged where required):

          (a) One or more written documents of conveyance in form and substance
reasonably satisfactory to OPLLC reflecting Contribution Transactions or other
contributions to OPLLC contemplated by this Agreement not otherwise evidenced by
the Transaction Documents;

          (b) Such documents and certificates as OPLLC may require to establish
the authority of the parties executing any documents in connection with the
Transaction Documents and this Agreement; and

          (c) Such other documents, instruments and certificates as OPLLC and
Trizec reasonably agree are necessary or appropriate, including, without
limitation, recording and transfer forms and affidavits.

     7.2 OPLLC’s Additional Deliveries. At or prior to the Effective Time, OPLLC
shall deliver or cause to be delivered to Trizec the following:

          (a) An executed copy of the LLC Agreement as described in Section 1.2
above;

- 8 -



--------------------------------------------------------------------------------



 



          (b) Such assignment and assumption agreements as may be deemed
necessary and appropriate by Trizec and OPLLC to evidence Trizec’s assignment,
and OPLLC’s assumption, of the Assumed Liabilities;

          (c) Such documents and certificates as Trizec and OPLLC may require to
establish the authority of the parties executing any documents in connection
with the Transaction Documents and this Agreement; and

          (d) Such other documents, instruments and certificates as OPLLC and
Trizec reasonably agree are necessary or appropriate, including, without
limitation, recording and transfer forms and affidavits.

ARTICLE VIII

Transfer Taxes and Closing Costs

     8.1 Conveyance. Trizec and OPLLC shall join in completing, executing,
delivering and verifying the returns, affidavits and other documents required in
connection with any real property transfer, recordation or similar tax payable
by reason of any of the Contribution Transactions.

     8.2 Closing Costs. OPLLC agrees to pay all costs associated with the
closing of the acquisition of the Contributed Assets by OPLLC pursuant to the
Contribution Transactions, including (a) survey costs, if a survey is obtained,
(b) costs of obtaining any title insurance policy for the benefit of OPLLC, if
any such title insurance policy is obtained by OPLLC, (c) documentary and
transfer fees, (all taxes, recording charges and other fees imposed on or in
connection with the Contribution Transactions, and (e) all legal fees and
disbursements. OPLLC’s obligation to pay the closing costs hereunder in respect
of the Contribution Transactions shall be in addition to and apart from its
other obligations under Article I of this Agreement and any of the Transaction
Documents.

     8.3 Other Costs. OPLLC shall be responsible for the payment of all other
costs incurred by OPLLC or Trizec in connection with the preparation of this
Agreement and the consummation of the transactions contemplated hereby (and the
prior payment of such costs by Trizec or any of Trizec’s subsidiaries (other
than by OPLLC and its subsidiaries) shall be deemed an additional capital
contribution to OPLLC by Trizec for purposes of this Agreement).

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE IX

Termination

     9.1 Termination. This Agreement may be terminated at any time before the
Effective Time by the mutual consent of the parties hereto.

ARTICLE X

General Provisions

     10.1 Survival of Representations and Warranties. It is the express
intention and agreement of the parties hereto that the representations,
warranties and covenants of the parties set forth in this Agreement shall
survive the closing of the transaction contemplated by this Agreement and the
other Transaction Documents.

     10.2 Notices. All notices, demands, requests or other communications that
may be or are required to be given or made by any party to the other parties
pursuant to this Agreement shall be in writing and shall be hand delivered or
transmitted by certified mail, express overnight mail or delivery service,
telegram, telex or facsimile transmission to the parties as follows:

         

  To Trizec:   Trizec Properties, Inc.

      10 S. Riverside Plaza

      Suite 1100

      Chicago, Illinois 60606

      Attention: General Counsel

      Phone: 312-798-6000
 
       

  To OPLLC:   Trizec Holdings Operating LLC

      c/o Trizec Properties, Inc.

      10 S. Riverside Plaza

      Suite 1100

      Chicago, Illinois 60606

      Attention: General Counsel

      Phone: 312-798-6000

     Each notice, demand, request or communication that is given or made in the
manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the delivery
receipt, the affidavit of messenger or, with respect to a telex, the answer back
being deemed

- 10 -



--------------------------------------------------------------------------------



 



conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

     10.3 Governing Law. This Agreement, the rights and obligations of the
parties hereto and any claims or disputes relating to such rights and
obligations shall be governed by and construed under the laws of the State of
Delaware, excluding the choice of law rules thereof.

     10.4 Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

     10.5 Gender and Number. Whenever the context shall require, all words in
the male gender shall be deemed to include the male, female or neuter genders,
all singular words shall include the plural, and all plural words shall include
the singular.

     10.6 Benefit and Assignment.

          (a) Trizec shall not assign this Agreement, in whole or in part,
whether by operation of law or otherwise, without the prior written consent of
OPLLC; provided, however, that Trizec may assign all of its rights and benefits
under this Agreement following the Effective Time in connection with any merger
or consolidation to which it is a party or any sale, transfer or other
transaction that results in the transfer of all or substantially all of the
assets of Trizec to another entity, subject to the conditions that such
acquiring entity agree to assume and perform all of the obligations of Trizec
hereunder and that such transfer is permitted under the LLC Agreement.

          (b) OPLLC shall not assign this Agreement, in whole or in part,
whether by operation of law or otherwise, without the prior written consent of
Trizec; provided, however, that OPLLC may assign all of its rights and benefits
under this Agreement following the Effective Time in connection with any merger
or consolidation to which it is a party or any sale, transfer or other
transaction that results in the transfer of all or substantially all of the
assets of OPLLC to another entity, subject to the conditions that such acquiring
entity agree to assume and perform all of the obligations of OPLLC hereunder and
that such transfer is permitted under the LLC Agreement.

     This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted
hereunder. No person or entity other than the parties hereto and any person or
entity with rights of indemnification under Article IV is or shall be entitled
to bring any action to enforce any provision of this Agreement against any of
the

- 11 -



--------------------------------------------------------------------------------



 



parties hereto, and, except for the foregoing persons or entities having
indemnification rights, the covenants and agreements set forth in this Agreement
shall be solely for the benefit of, and shall be enforceable only by, the
parties hereto or their respective successors and assigns as permitted
hereunder.

     10.7 Severability. If any part of any provision of this Agreement or any
other Agreement, document or writing given pursuant to or in connection with
this Agreement shall be invalid or unenforceable under applicable law, such part
shall be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining parts of such provisions or the
remaining provisions of said agreement so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any of the parties hereto.

     10.8 Entire Agreement; Amendment. The Schedules and the Exhibits attached
hereto are hereby incorporated into the Agreement as if fully set forth herein.
This Agreement, together with the Schedules and the Exhibits attached hereto and
the Transaction Documents, contain the final and entire agreement between the
parties hereto with respect to the Contribution Transactions and the other
matters addressed in this Agreement, supersede all prior oral and written
memoranda and agreements with respect to the matters contemplated herein, and
are intended to be an integration of all prior negotiations and understandings.
Trizec, and OPLLC shall not be bound by any terms, conditions, statements,
warranties or representations, oral or written, not contained or referred to
herein or therein. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by the parties hereto.

     10.9 No Waiver. No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
instrument or document given in connection with or pursuant to this Agreement
shall impair any such right, power or privilege or be construed as a waiver of
any default or any acquiescence therein. No single or partial exercise of any
such right, power or privilege shall preclude the further exercise of such
right, power or privilege. No waiver shall be valid against any party hereto
unless made in writing and signed by the party against whom enforcement of such
waiver is sought and then only to the extent expressly specified therein.

     10.10 Time for Performance. If the date for the performance of any
obligation, or the giving of any notice, by Trizec or OPLLC hereunder falls upon
a Saturday, Sunday or legal holiday recognized by the United States government
or the State of New York, then the time for such performance or notice shall be
extended until the next business day.

- 12 -



--------------------------------------------------------------------------------



 



     10.11 Counterparts. This Agreement may be executed in any number of
counterparts which, when taken together, shall constitute a single, binding
instrument.

[Signatures Appear on Next Page]

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
duly executed and delivered on its behalf as of the date first above written.

            TRIZEC PROPERTIES, INC., a Delaware
corporation
      /s/ William R. C. Tresham       Name:   William R.C. Tresham      Title:  
Executive Vice President and Chief Operating Officer     

                  /s/ Ted R. Jadwin       Name:   Ted R. Jadwin      Title:  
Senior Vice President, General Counsel and Corporate Secretary     

              TRIZEC HOLDINGS OPERATING LLC,
a Delaware limited liability company
 
       

  By:   Trizec Properties, Inc., its managing member

                  /s/ William R. C. Tresham       Name:   William R.C. Tresham 
    Title:   Executive Vice President and Chief Operating Officer     

                  /s/ Ted R. Jadwin       Name:   Ted R. Jadwin      Title:  
Senior Vice President, General Counsel and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

          THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made
and entered into as of December 22, 2004, and is effective as of December 22,
2004 at 11:59 p.m. Eastern Time (the “Effective Time”), by and among Trizec
Properties, Inc., a Delaware corporation (“Assignor”) and Trizec Holdings
Operating LLC, a Delaware limited liability company (“Assignee”).

RECITALS

          A. Reference is made to that certain Contribution Agreement by and
among Assignor and Assignee, dated as of the date hereof (the “Contribution
Agreement”).

          B. In connection with the Contribution Transactions (as defined in the
Contribution Agreement), and for the purpose of effecting the assignment,
transfer and conveyance of all of Assignor’s assets to Assignee (except for
certain retained assets as described therein), and the assumption of all
obligations and liabilities of Assignor to Assignee (except for certain excluded
liabilities as described therein), as contemplated thereby, the parties hereto
have entered into this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

     1. Assignment of Assets. Effective at the Effective Time, Assignor hereby
conveys, grants, contributes, transfers and assigns to Assignee, its successors
and assigns, all of their right, title and interest in and to all of the assets,
properties, businesses and goodwill of Assignor of every kind and nature
whatsoever, tangible or intangible, real, personal or mixed, fixed or
contingent, wherever located (the “Assignment”), including, without limitation,
the following:

     (a) all of the Assignor’s assets;

     (b) all deeds, leases, leaseholds, mortgages, assignments, contracts,
options and licenses of every kind and description to which Assignor’s are a
party and all documents and instruments of title relating to or in any way
connected with the property of Assignor;

A-1



--------------------------------------------------------------------------------



 



     (c) all the right, title, interest, estate and appurtenances of Assignor of
every kind and description whatsoever in, or in any way relating to, real
property or real estate, including, without limitation, estates of freehold,
leaseholds and chattels real, easements and servitudes of every kind, and all
buildings and other improvements situated on such real property;

     (d) all furniture, fixtures, equipment, machinery, supplies, raw materials,
goods in process, inventories, finished and unfinished products, goods, wares
and merchandise, and, in general, all tangible personal property, goods and
chattels of Assignor of every kind and description;

     (e) all claims, rights and interests of Assignor in, to and under all
agreements and contracts between Assignor and any other party or parties, and
in, to and under any other contracts which have been acquired by Assignor by
assignment or in any other manner;

     (f) all accounts receivable, bills and notes receivable, credits, bank
accounts, cash on hand or in banks, equities, bonds, shares of stock and other
securities, investments, debts, bills, discounts and deferred items of Assignor;

     (g) all patents, trademarks, trade names, copyrights, and technology, all
applications for and licenses of rights and interests to or under or in respect
of patents, trademarks, trade names, and copyrights and all inventions, formulae
and processes of Assignor;

     (h) all recoveries to which Assignor is entitled under insurance policies
(including the cash surrender value thereof);

     (i) all governmental permits, approvals, licenses and other authorizations
of Assignor to the extent assignable;

     (j) all claims, demands, judgments, rights under contracts and otherwise,
chose in action, rights to tax or other refunds, reversions, reminders and
rights of redemption; and

     (k) all goodwill and other intangible assets;

provided, however, that the Assignment is not intended to include and shall not
include any right, title, or interest of Assignor in or to (1) the Retained
Assets of Assignor (as defined in the Contribution Agreement and as set forth on
Schedule II attached thereto) or (2) such other assets of Assignor (including,
without limitation, contracts and agreements) as are transferred or assigned
pursuant to the Contribution Agreement by deed, assignment of ground lease or
other instrument of transfer or assignment other than pursuant to this
Agreement.

A-2



--------------------------------------------------------------------------------



 



     2. Assumption of Liabilities. Effective at the Effective Time, Assignee
shall be liable for and hereby assumes and agrees to pay, perform and discharge
any and all obligations and liabilities of Assignor, known or unknown,
contingent or fixed, of every nature and description (the “Assumption”),
including, without limitation, the following:

     (a) all obligations and liabilities of Assignor;

     (b) mortgages, indentures, notes and other similar obligations to which
Assignor is a party;

     (c) leases or agreements under which Assignor is the lessee, lessor,
licensee or licensor of real or personal property;

     (d) contracts, agreements and other instruments to which Assignor is a
party;

     (e) obligations and liabilities under employee benefit plans and
arrangements of Assignor; and

     (f) pending or threatened actions, suits or proceedings by or against
Assignor or affecting Assignor, its business or its properties;

provided, however, that the Assumption is not intended to include and shall not
include (1) the Excluded Liabilities (as defined in the Contribution Agreement
and as set forth on Schedule IV attached thereto) or (2) any obligation or
liability of Assignor that are expressly assumed by Assignee pursuant to another
agreement.

     3. Access to Books and Records. Assignor shall afford Assignee with
reasonable access to the books and records of Assignor and the right to make
copies thereof at Assignee’s expense.

     4. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and the respective successors and assigns of
the parties hereto.

     5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute only one instrument.

[Signatures on Next Page]

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  ASSIGNOR:
 
                    TRIZEC PROPERTIES, INC., a Delaware corporation
 
                   

--------------------------------------------------------------------------------


      Name:   William R.C. Tresham

      Title:   Executive Vice President and Chief Operating Officer
 
                   

--------------------------------------------------------------------------------


      Name:   Ted R. Jadwin

      Title:   Senior Vice President, General Counsel and Corporate Secretary
 
                ASSIGNEE:
 
                    TRIZEC HOLDINGS OPERATING LLC, a Delaware limited liability
company
 
           

      By:   Trizec Properties, Inc., its managing member
 
                   

--------------------------------------------------------------------------------


      Name:   William R.C. Tresham

      Title:   Executive Vice President and Chief Operating Officer
 
                   

--------------------------------------------------------------------------------


      Name:   Ted R. Jadwin

      Title:   Senior Vice President, General Counsel and Corporate Secretary

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF LLC AGREEMENT





--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT

OF

TRIZEC HOLDINGS OPERATING LLC

Dated as of December 22, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

ARTICLE I DEFINED TERMS
    1  
ARTICLE II ORGANIZATIONAL MATTERS
    10  
SECTION 2.1 ORGANIZATION
    10  
SECTION 2.2 NAME
    10  
SECTION 2.3 REGISTERED OFFICE AND AGENT; PRINCIPAL OFFICE
    11  
SECTION 2.4 TERM
    11  
ARTICLE III PURPOSE
    11  
SECTION 3.1 PURPOSE AND BUSINESS
    11  
SECTION 3.2 POWERS
    11  
ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF INTERESTS
    12  
SECTION 4.1 CAPITAL CONTRIBUTIONS OF THE MEMBERS
    12  
SECTION 4.2 ISSUANCES OF INTERESTS
    12  
SECTION 4.3 NO PREEMPTIVE RIGHTS
    13  
SECTION 4.4 OTHER CONTRIBUTION PROVISIONS
    13  
SECTION 4.5 NO INTEREST ON CAPITAL
    13  
ARTICLE V DISTRIBUTIONS
    13  
SECTION 5.1 REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS
    13  
SECTION 5.2 AMOUNTS WITHHELD
    15  
SECTION 5.3 DISTRIBUTIONS UPON LIQUIDATION
    15  
SECTION 5.4 REVISIONS TO REFLECT ISSUANCE OF UNITS OR OTHER INTERESTS
    15  
SECTION 5.5 ADVANCES
    16  
SECTION 5.6 DESIGNATION OF DISTRIBUTIONS
    16  
ARTICLE VI ALLOCATIONS
    16  
SECTION 6.1 ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES
    16  
SECTION 6.2 REVISIONS TO ALLOCATIONS TO REFLECT ISSUANCE OF UNITS OR OTHER
INTERESTS
    17  
ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS
    18  
SECTION 7.1 MANAGEMENT
    18  
SECTION 7.2 CERTIFICATE OF FORMATION
    20  
SECTION 7.3 TITLE TO COMPANY ASSETS
    21  
SECTION 7.4 REIMBURSEMENT OF THE MANAGING MEMBER
    21  
SECTION 7.5 OUTSIDE ACTIVITIES OF THE MANAGING MEMBER; RELATIONSHIP OF SHARES TO
UNITS; FUNDING DEBT
    23  
SECTION 7.6 TRANSACTIONS WITH AFFILIATES
    25  
SECTION 7.7 INDEMNIFICATION
    25  
SECTION 7.8 LIABILITY OF THE MANAGING MEMBER
    26  
SECTION 7.9 OTHER MATTERS CONCERNING THE MANAGING MEMBER
    27  
SECTION 7.10 RELIANCE BY THIRD PARTIES
    28  
SECTION 7.11 RESTRICTIONS ON MANAGING MEMBER’S AUTHORITY
    28  
SECTION 7.12 LOANS BY THIRD PARTIES
    28  
ARTICLE VIII RIGHTS AND OBLIGATIONS OF MEMBERS
    28  
SECTION 8.1 LIMITATION OF LIABILITY
    28  
SECTION 8.2 MANAGEMENT OF BUSINESS
    29  
SECTION 8.3 OUTSIDE ACTIVITIES OF NON-MANAGING MEMBERS
    29  
SECTION 8.4 RETURN OF CAPITAL
    29  
SECTION 8.5 RIGHTS OF NON-MANAGING MEMBERS RELATING TO THE COMPANY
    29  
SECTION 8.6 REDEMPTION RIGHT
    30  
ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS
    33  
SECTION 9.1 RECORDS AND ACCOUNTING
    33  
SECTION 9.2 FISCAL YEAR
    33  
SECTION 9.3 REPORTS
    33  

i



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

ARTICLE X TAX MATTERS
    33  
SECTION 10.1 PREPARATION OF TAX RETURNS
    33  
SECTION 10.2 TAX ELECTIONS
    33  
SECTION 10.3 TAX MATTERS PARTNER
    34  
SECTION 10.4 ORGANIZATIONAL EXPENSES
    34  
SECTION 10.5 WITHHOLDING
    35  
ARTICLE XI TRANSFERS AND WITHDRAWALS
    35  
SECTION 11.1 TRANSFER
    35  
SECTION 11.2 TRANSFERS OF INTERESTS OF MANAGING MEMBER
    35  
SECTION 11.3 NON-MANAGING MEMBERS’ RIGHTS TO TRANSFER
    36  
SECTION 11.4 SUBSTITUTED MEMBERS
    37  
SECTION 11.5 ASSIGNEES
    38  
SECTION 11.6 GENERAL PROVISIONS
    38  
ARTICLE XII ADMISSION OF MEMBERS
    39  
SECTION 12.1 ADMISSION OF A SUCCESSOR MANAGING MEMBER
    39  
SECTION 12.2 ADMISSION OF ADDITIONAL MEMBERS
    40  
SECTION 12.3 AMENDMENT OF AGREEMENT AND CERTIFICATE OF FORMATION
    40  
ARTICLE XIII DISSOLUTION AND LIQUIDATION
    40  
SECTION 13.1 DISSOLUTION
    40  
SECTION 13.2 WINDING UP
    41  
SECTION 13.3 COMPLIANCE WITH TIMING REQUIREMENTS OF REGULATIONS; RESTORATION OF
DEFICIT CAPITAL ACCOUNTS
    42  
SECTION 13.4 RIGHTS OF NON-MANAGING MEMBERS
    43  
SECTION 13.5 NOTICE OF DISSOLUTION
    43  
SECTION 13.6 CANCELLATION OF CERTIFICATE OF FORMATION
    43  
SECTION 13.7 REASONABLE TIME FOR WINDING UP
    43  
SECTION 13.8 WAIVER OF PARTITION
    44  
SECTION 13.9 LIABILITY OF LIQUIDATOR
    44  
ARTICLE XIV AMENDMENT OF AGREEMENT; MEETINGS
    44  
SECTION 14.1 AMENDMENTS
    44  
SECTION 14.2 MEETINGS OF THE MEMBERS
    45  
ARTICLE XV GENERAL PROVISIONS
    46  
SECTION 15.1 ADDRESSES AND NOTICE
    46  
SECTION 15.2 TITLES AND CAPTIONS
    46  
SECTION 15.3 PRONOUNS AND PLURALS
    46  
SECTION 15.4 FURTHER ACTION
    46  
SECTION 15.5 BINDING EFFECT
    46  
SECTION 15.6 CREDITORS
    47  
SECTION 15.7 WAIVER
    47  
SECTION 15.8 COUNTERPARTS
    47  
SECTION 15.9 APPLICABLE LAW
    47  
SECTION 15.10 INVALIDITY OF PROVISIONS
    47  
SECTION 15.11 POWER OF ATTORNEY
    47  
SECTION 15.12 ENTIRE AGREEMENT
    48  
SECTION 15.13 NO RIGHTS AS SHAREHOLDERS
    48  
SECTION 15.14 LIMITATION TO PRESERVE REIT STATUS
    48  

ii



--------------------------------------------------------------------------------



 



EXHIBITS

         
EXHIBIT A FORM OF MEMBER REGISTRY
       
EXHIBIT B CAPITAL ACCOUNT MAINTENANCE
       
EXHIBIT C SPECIAL ALLOCATION RULES
       
EXHIBIT D NOTICE OF REDEMPTION
       
EXHIBIT E SECTION 1445(e) FIRPTA CERTIFICATE
       
EXHIBIT F SECTION 1445(a) FIRPTA CERTIFICATE
       
EXHIBIT G DRO MEMBERS AND DRO AMOUNTS
       

ATTACHMENTS

         
ATTACHMENT A CLASS F CONVERTIBLE UNITS
       
ATTACHMENT B CLASS SV UNITS
       
ATTACHMENT C QUALIFIED ASSETS
       

iii



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT
OF
TRIZEC HOLDINGS OPERATING LLC

     THIS LIMITED LIABILITY COMPANY AGREEMENT of Trizec Operating Company
Limited Liability Company, dated as of December 22, 2004, is entered into by and
among Trizec Properties, Inc., a Delaware corporation, as the Managing Member,
and the Persons whose names are set forth on the Member Registry (as hereinafter
defined) as Non-Managing Members, together with any other Persons who become
Members of the Company as provided herein.

     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree to form the
Company as a limited liability company under the Delaware Limited Liability
Company Act, as amended from time to time, as follows:

ARTICLE I DEFINED TERMS

     The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.

     “Act” means the Delaware Limited Liability Company Act, as it may be
amended from time to time, and any successor to such statute.

     “Additional Member” means a Person admitted to the Company as a Member
pursuant to Section 12.2 hereof and who is shown as a Member in the Member
Registry.

     “Adjusted Capital Account” means the Capital Account maintained for each
Member as of the end of each Fiscal Year (i) increased by any amounts which such
Member is obligated to restore pursuant to any provision of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

     “Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

     “Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

     “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

     “Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if
any, of all DRO Members, if any, as determined on the date in question.

     “Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Company, reduced by any liabilities either assumed by the Company upon such
contribution or to which such property is subject when contributed; and (ii) in
the case of any property distributed to

1



--------------------------------------------------------------------------------



 



a Member by the Company, the Company’s Carrying Value of such property at the
time such property is distributed, reduced by any indebtedness either assumed by
such Member upon such distribution or to which such property is subject at the
time of distribution as determined under Section 752 of the Code and the
regulations thereunder.

     “Agreement” means this Limited Liability Company Agreement, as it may be
amended, supplemented or restated from time to time.

     “Assignee” means a Person to whom one or more Units have been transferred
in a manner permitted under this Agreement, but who has not become a Substituted
Member, and who has the rights set forth in Section 11.5.

     “Available Cash” means, with respect to any period for which such
calculation is being made:

     (a) all cash revenues and funds received by the Company from whatever
source (excluding the proceeds of any Capital Contribution, unless otherwise
determined by the Managing Member in its sole discretion) plus the amount of any
reduction (including, without limitation, a reduction resulting because the
Managing Member determines such amounts are no longer necessary) in reserves of
the Company, which reserves are referred to in clause (b)(iv) below;

     (b) less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):

          (i) all interest, principal and other debt payments made during such
period by the Company,

          (ii) all cash expenditures (including capital expenditures) made by
the Company during such period,

          (iii) investments in any entity (including loans made thereto) to the
extent that such investments are permitted under this Agreement and are not
otherwise described in clauses (b)(i) or (ii), and

          (iv) the amount of any increase in reserves established during such
period which the Managing Member determines is necessary or appropriate in its
sole and absolute discretion (including any reserves that may be necessary or
appropriate to account for distributions required with respect to Units having a
preference over other classes, series or sub-series of Units).

     Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Company, Available Cash shall not include any cash received
or reductions in reserves and shall not take into account any disbursements made
or reserves established.

     “Book-Tax Disparities” means, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Member’s share of the Company’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Member’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Member’s Capital Account computed as if
it had been maintained strictly in accordance with federal income tax accounting
principles.

     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
close.

     “Capital Account” means the Capital Account maintained for a Member
pursuant to Exhibit B. The initial Capital Account balance for each Member who
is a Member on the date hereof shall be the amount set forth opposite such
Member’s name on the Member Registry.

     “Capital Contribution” means, with respect to any Member, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Member
contributes or is deemed to contribute to the Company.

     “Carrying Value” means (i) with respect to a Contributed Property or
Adjusted Property, the Section 704(c) Value of such property reduced (but not
below zero) by all Depreciation with respect to such Contributed Property

2



--------------------------------------------------------------------------------



 



or Adjusted Property, as the case may be, charged to the Members’ Capital
Accounts and (ii) with respect to any other Company property, the adjusted basis
of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Managing Member.

     “Cash Amount” means an amount of cash equal to the Value on the Valuation
Date of the Shares Amount.

     “Certificate of Formation” means the Certificate of Formation relating to
the Company filed in the office of the Secretary of State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.

     “Certificate of Incorporation” means the Certificate of Incorporation
relating to the Managing Member filed in the office of the Secretary of State of
the State of Delaware, as amended or restated from time to time in accordance
with the terms hereof and the Act.

     “Class B Series I Unit” means, with respect to Class B Common Units, any
Unit that is not a Class B Series II Unit.

     “Class B Series II Unit” means, with respect to Class B Common Units, a
Unit that is issued to any Member other than the Managing Member (unless the
Managing Member designates such Unit as a Class B Series I Unit upon issuance),
subject to the conversion of such Class B Series II Unit into Class B Series I
Unit pursuant to Section 4.2.B.

     “Class F Convertible Units” means the Units of Interest designated as the
Class F Convertible Units, with the designations, preferences and other rights
set forth in Attachment A hereto.

     “Class SV Units” means the Units of Interest designated as the Class SV
Units, with the designations, preferences and other rights set forth in
Attachment B hereto.

     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

     “Common Unit” means a Unit of Interest without any preference with respect
to the amount and timing of any distribution from the Company as set forth in
this Agreement and attachments hereto, and generally designated or referred to
as such by the Managing Member in this Agreement. The Company may have one or
more classes of Common Units. All Common Units issued directly to, or owned
directly by, the Managing Member shall be designated as Class A Common Units.
All Common Units issued directly to, or held directly by, Members other than the
Managing Member shall be designated as Class B Common Units. Any Class B Common
Units acquired by the Managing Member, pursuant to Section 8.6 of this Agreement
or otherwise, shall be converted to Class A Common Units immediately upon such
acquisition. As used in this Agreement, unless specifically mentioned otherwise,
Common Units of the various classes then outstanding will be referred to as
“Common Units” in the aggregate.

     “Company” means Trizec Holdings Operating LLC, the limited liability
company formed under the Act upon the terms and conditions set forth in this
Agreement.

     “Consent” means the consent or approval of a proposed action by a Member
given in accordance with Article XIV.

     “Consent of the Non-Managing Members” means the Consent of Members
(excluding for this purpose (i) any Interests held by the Managing Member or the
Managing Member Entity, (ii) any Person of which the Managing Member or the
Managing Member Entity directly or indirectly owns or controls more than fifty
percent (50%) of the voting interests and (iii) any Person directly or
indirectly owning or controlling more than fifty percent (50%) of the
outstanding voting interests of the Managing Member or the Managing Member
Entity) holding Interests

3



--------------------------------------------------------------------------------



 



representing more than fifty percent (50%) of the Percentage Interest of the
Common Units of all Non-Managing Members who are not excluded for the purposes
hereof.

     “Contributed Property” means each property or other asset contributed to
the Company, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Company. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

     “Conversion Factor” means 1.0; provided that, if the Managing Member Entity
(i) declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares, (ii) subdivides
its outstanding Shares or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such time)
and the denominator of which shall be the actual number of Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, subdivision or combination; and provided further that if
an entity shall cease to be the Managing Member Entity (the “Predecessor
Entity”) and another entity shall become the Managing Member Entity (the
“Successor Entity”), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the Managing Member Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the Managing Member
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the Managing Member) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) Notwithstanding the
foregoing, the Conversion Ratio shall not be adjusted for the Shares of the
common stock of Managing Member Entity issued upon the conversion of one or more
shares of the Class F stock of the Managing Member. Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Shares and (y) if a Specified
Redemption Date shall fall between the record date and the effective date of any
event of the type described above, that the Conversion Factor applicable to such
redemption shall be adjusted to take into account such event.

     “Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

     “Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

     “Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning

4



--------------------------------------------------------------------------------



 



Carrying Value using any reasonable method selected by the Managing Member.

     “Distribution Period” has the meaning set forth in Section 5.1.C.

     “DRO Amount” means the amount specified in the DRO Registry with respect to
any DRO Member, as such DRO Registry may be amended from time to time.

     “DRO Member” means a Member who has agreed in writing to be a DRO Member
and has agreed and is obligated to make certain contributions, not in excess of
such DRO Member’s DRO Amount, to the Company with respect to any deficit balance
in such Member’s Capital Account upon the occurrence of certain events. A DRO
Member who is obligated to make any such contribution only upon liquidation of
the Company shall be designated in the DRO Registry as a Part I DRO Member and a
DRO Member who is obligated to make any such contribution to the Company either
upon liquidation of the Company or upon liquidation of such DRO Member’s
Interest shall be designated in the DRO Registry as a Part II DRO Member.

     “DRO Registry” means the DRO Registry maintained by the Managing Member in
the books and records of the Company containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit G.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Fiscal Year” means the fiscal year of the Company, which shall be the
calendar year as provided in Section 9.2. The Taxable Year of the Company shall
be the Company’s Fiscal Year.

     “Funding Debt” means the incurrence of any Debt for the purpose of
providing funds to the Company by or on behalf of the Managing Member Entity,
the Manager Member, or any wholly owned subsidiary of either the Managing Member
or the Managing Member Entity.

     “Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

     “Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Member, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Member incompetent to manage his or her Person or
estate, (ii) as to any corporation which is a Member, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Member, the dissolution and commencement of winding up of the
partnership or limited liability company, (iv) as to any estate which is a
Member, the distribution by the fiduciary of the estate’s entire interest in the
Company, (v) as to any trustee of a trust which is a Member, the termination of
the trust (but not the substitution of a new trustee) or (vi) as to any Member,
the bankruptcy of such Member. For purposes of this definition, bankruptcy of a
Member shall be deemed to have occurred when (a) the Member commences a
voluntary proceeding seeking liquidation, reorganization or other relief under
any bankruptcy, insolvency or other similar law now or hereafter in effect,
(b) the Member is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Member, (c) the Member
executes and delivers a general assignment for the benefit of the Member’s
creditors, (d) the Member files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against the Member in
any proceeding of the nature described in clause (b) above, (e) the Member
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Member or for all or any substantial part of the Member’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Member’s consent or
acquiescence of a trustee, receiver of liquidator has not been vacated or stayed
within ninety (90) days of such appointment or (h) an appointment referred to in
clause (g) is not vacated within ninety (90) days after the expiration of any
such stay.

     “Indemnitee” means (i) any Person made a party to a proceeding by reason of
its status as (A) the Managing Member, (B) a Non-Managing Member, or (C) a
trustee, director or officer of either the Company or the Managing Member and
(ii) such other Persons (including Affiliates of either a Member or the Company)
as the Managing

5



--------------------------------------------------------------------------------



 



Member may designate from time to time (whether before or after the event giving
rise to potential liability), in its sole and absolute discretion.

     “Interest” means an interest in the Company representing a fractional part
of the ownership interest in the Company and includes any and all benefits to
which the holder of such an interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. An Interest shall be expressed as a number of
Units.

     “IRS” means the Internal Revenue Service, which administers the internal
revenue laws of the United States.

     “Liquidating Event” has the meaning set forth in Section 13.1.

     “Liquidator” has the meaning set forth in Section 13.2.A.

     “Managing Member” means Trizec Properties, Inc., a Delaware corporation, or
its successor, as managing member of the Company.

     “Managing Member Entity” means the Managing Member; provided, however, that
if both (i) the common stock (or other comparable equity interests) of the
Managing Member are at any time not Publicly Traded and (ii) the common stock
(or other comparable equity interests) of an entity that owns, directly or
indirectly, fifty percent (50%) or more of the common stock (or other comparable
equity interests) of the Managing Member are Publicly Traded, the term “Managing
Member Entity” shall refer to such entity whose common stock (or other
comparable equity securities) are Publicly Traded.

     “Managing Member Payment” has the meaning set forth in Section 15.14
hereof.

     “Member” means any Person named as a Member, including the Managing Member
or a Non-Managing Member, in the Member Registry or any Substituted Member or
Additional Member, in such Person’s capacity as a Member of the Company.

     “Member Registry” means the Member Registry maintained by the Managing
Member in the books and records of the Company containing substantially the same
information as would be necessary to complete the form of Member Registry
attached hereto as Exhibit A.

     “Net Income” means, for any taxable period, the excess, if any, of the
Company’s items of income and gain for such taxable period over the Company’s
items of loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Exhibit B. If
an item of income, gain, loss or deduction that has been included in the initial
computation of Net Income is subjected to the special allocation rules in
Exhibit C and the allocation provisions of the Attachments A and B, Net Income
or the resulting Net Loss, whichever the case may be, shall be recomputed
without regard to such item.

     “Net Loss” means, for any taxable period, the excess, if any, of the
Company’s items of loss and deduction for such taxable period over the Company’s
items of income and gain for such taxable period. The items included in the
calculation of Net Loss shall be determined in accordance with Exhibit B. If an
item of income, gain, loss or deduction that has been included in the initial
computation of Net Loss is subjected to the special allocation rules in
Exhibit C and the allocation provisions of the Attachments A and B, Net Loss or
the resulting Net Income, whichever the case may be, shall be recomputed without
regard to such item.

     “New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Share Option Plan, or (ii) any Debt issued by the
Managing Member Entity that provides any of the rights described in clause (i).

     “Non-Managing Member” means each Person named in the Member Registry other
than the Managing Member.

     “Nonrecourse Built-in Gain” means, with respect to any Contributed
Properties or Adjusted Properties that are

6



--------------------------------------------------------------------------------



 



subject to a mortgage or negative pledge securing a Nonrecourse Liability, the
amount of any taxable gain that would be allocated to the Members pursuant to
Section 2.B of Exhibit C if such properties were disposed of in a taxable
transaction in full satisfaction of such liabilities and for no other
consideration.

     “Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

     “Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

     “Notice of Redemption” means a Notice of Redemption substantially in the
form of Exhibit D.

     “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

     “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

     “Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

     “Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(d).

     “Percentage Interest” means as to a Member holding a class or series of
Units, its interest in such class or series, as appropriate, determined by
dividing the Units of such class or series owned by such Member by the total
number of Units of such class or series then outstanding. For purposes of
determining the Percentage Interest of the Common Units, all Classes of Common
Units (including both Series I and Series II Units thereof) shall be treated as
one class.

     “Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

     “Predecessor Entity” has the meaning set forth in the definition of
“Conversion Factor” herein.

     “Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange or another national securities exchange or
designated for quotation on the NASDAQ National Market, or any successor to any
of the foregoing.

     “Qualified Assets” means any of the following assets: (i) Interests,
rights, options, warrants or convertible or exchangeable securities of the
Company; (ii) Debt issued by the Company or any Subsidiary thereof in connection
with the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies whose assets consist solely of
Qualified Assets; (iv) up to a one percent (1%) equity interest in any
partnership or limited liability company the remainder of the equity of which is
owned, directly or indirectly, by the Company, provided that, where the Managing
Member’s equity interest is in a partnership, and the Managing Member is not a
general partner, such minority equity interest owned by the Managing Member
shall represent at least one percent (1%) of the total fair market value of all
equity interests in such partnership ; (v) cash held for payment of
administrative expenses or pending distribution to security holders of the
Managing Member Entity or any wholly owned Subsidiary thereof or pending
contribution to the Company; (vi) the assets set forth in Attachment C hereto
and (vii) other tangible and intangible assets that, taken as a whole, are de
minimis in relation to the net assets of the Company and its Subsidiaries. The
Managing Member is authorized to add to, or remove from, the definition of
Qualified Assets any asset the addition or removal of which shall further the
purpose of this Agreement.

7



--------------------------------------------------------------------------------



 



     “Qualified REIT Subsidiary” means any Subsidiary of the Managing Member
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.

     “Recapture Income” means any gain recognized by the Company (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Company, which gain
is characterized either as ordinary income or as “unrecaptured Section 1250
gain” (as defined in Section 1(h)(6) of the Code) because it represents the
recapture of depreciation deductions previously taken with respect to such
property or asset.

     “Record Date” means the record date established by the Managing Member
either (i) for the distribution of Available Cash pursuant to Section 5.1
hereof, which record date shall be any of the following: (1) the record date
established by the Managing Member for a distribution to its shareholders of
some or all of its portion of such distribution, (2) each date when a Capital
Contribution is made, (3) each date an Additional Member or Substitute Member is
admitted to the Company, (4) each date a Member is redeemed , (5) each date a
Unit is converted into a Share, (6) each date there is a change in the
Percentage Interests of the Members of any class of Units, and (7) there is a
new Assignee, or (ii) if applicable, for determining the Members entitled to
vote on, or consent to, any proposed action for which the consent or approval of
the Members is sought pursuant to Section 14.2 hereof.

     “Recourse Liabilities” means the amount of liabilities owed by the Company
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

     “Redeeming Member” has the meaning set forth in Section 8.6.A.

     “Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the Managing Member, in its sole and absolute discretion; provided
that if the Shares are not Publicly Traded at the time a Redeeming Member
exercises its Redemption Right, the Redemption Amount shall be paid only in the
form of the Cash Amount unless the Redeeming Member, in its sole and absolute
discretion, consents to payment of the Redemption Amount in the form of the
Shares Amount. A Redeeming Member shall have no right, without the Managing
Member’s consent, in its sole and absolute discretion, to receive the Redemption
Amount in the form of the Shares Amount.

     “Redemption Right” has the meaning set forth in Section 8.6.A.

     “Regulations” means the Treasury Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

     “REIT” means an entity that qualifies as a real estate investment trust
under the Code.

     “REIT Requirements” has the meaning set forth in Section 5.1.A.

     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Company recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

     “Safe Harbor” has the meaning set forth in Section 11.6.F.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Section 704(c) Value” of any Contributed Property means the fair market
value of such property at the time of contribution as determined by the Managing
Member using such reasonable method of valuation as they may adopt; provided,
however, subject to Exhibit B, the Managing Member shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a single or integrated transaction among each separate property on a basis
proportional to its fair

8



--------------------------------------------------------------------------------



 



market values.

     “Series I Percentage” has the meaning set forth in Section 5.1.C.

     “Series I Units” has the meaning set forth in Section 5.1.C.

     “Series II Percentage” has the meaning set forth in Section 5.1.C.

     “Share” means a share of stock (or other comparable equity interest) of the
Managing Member Entity. Shares may be issued in one or more classes or series in
accordance with the terms of the Certificate of Incorporation (or, if the
Managing Member Entity is not the Managing Member, the organizational documents
of the Managing Member Entity). If there is more than one class or series of
Shares, the term “Shares” shall, as the context requires, be deemed to refer to
the class or series of Shares that corresponds to the class, series or
sub-series of Interests for which the reference to Shares is made.

     “Shares Amount” means a number of Shares equal to the product of the number
of Units offered for redemption by a Redeeming Member times the Conversion
Factor; provided that, if the Managing Member Entity issues to all holders of
Shares securities, rights, options, warrants or convertible or exchangeable
securities entitling such holders to subscribe for or purchase Shares or any
other securities or property (collectively, the “rights”), then the Shares
Amount shall also include such rights that a holder of that number of Shares
would be entitled to receive unless the Company issues corresponding rights to
holders of Units.

     “Share Option Plan” means any equity incentive plan of the Managing Member,
the Managing Member Entity, the Company and/or any Affiliate of the Company.

     “Specified Redemption Date” means the tenth Business Day after receipt by
the Managing Member of a Notice of Redemption or such shorter period as the
Managing Member, in its sole and absolute discretion, may determine; provided
that, if the Shares are not Publicly Traded, the Specified Redemption Date means
the thirtieth Business Day after receipt by the Managing Member of a Notice of
Redemption.

     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

     “Substituted Member” means a Person who is admitted as a Member of the
Company pursuant to Section 11.4 and who is shown as a Member in the Member
Registry.

     “Successor Entity” has the meaning set forth in the definition of
“Conversion Factor” herein.

     “Termination Transaction” has the meaning set forth in Section 11.2.B.

     “Unit” means a fractional, undivided share of the Interests of all Members
issued pursuant to Sections 4.1 and 4.2, and includes Common Units, Class F
Convertible Units, Class SV Units, and any other classes of Units established
after the date hereof. The number of Units outstanding and the Percentage
Interests of the class of the Interests represented by such Units as set forth
in the Member Registry. Fractional Units may be issued by the Company.

     “Unrealized Gain” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

     “Unrealized Loss” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

     “Valuation Date” means the date of receipt by the Managing Member of a
Notice of Redemption or, if such date

9



--------------------------------------------------------------------------------



 



is not a Business Day, the first Business Day thereafter.

     “Value” means, with respect to one Share of a class of outstanding Shares
that are Publicly Traded the average of the daily market price for the ten
consecutive trading days immediately preceding the date with respect to which
value must be determined. The market price for each such trading day shall be
the closing price, regular way, on such day, or if no such sale takes place on
such day, the average of the closing bid and asked prices on such day. If the
outstanding Shares of the Managing Member Entity are Publicly Traded and the
Shares Amount includes, in addition to the Shares, rights or interests that a
holder of Shares has received or would be entitled to receive, then the Value of
such rights shall be determined by the Managing Member acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. If the Shares of the Managing Member Entity
are not Publicly Traded, the Value of the Shares Amount per Unit offered for
redemption (which will be the Cash Amount per Unit offered for redemption
payable pursuant to Section 8.6.A) means the amount that a holder of one Unit
would receive if each of the assets of the Company were to be sold for its fair
market value on the Specified Redemption Date, the Company were to pay all of
its outstanding liabilities, and the remaining proceeds were to be distributed
to the Members in accordance with the terms of this Agreement. Such Value shall
be determined by the Managing Member, acting in good faith and based upon a
commercially reasonable estimate of the amount that would be realized by the
Company if each asset of the Company (and each asset of each partnership,
limited liability company, trust, joint venture or other entity in which the
Company owns a direct or indirect interest) were sold to an unrelated purchaser
in an arms’ length transaction where neither the purchaser nor the seller were
under economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Company’s minority interest in any property
or any illiquidity of the Company’s interest in any property).

ARTICLE II
ORGANIZATIONAL MATTERS

SECTION 2.1 ORGANIZATION

     A. Organization, Status and Rights. The Company is a limited liability
company organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. The Members hereby confirm and agree to
their status as Members of the Company and to continue the business of the
Company on the terms set forth in this Agreement. Except as expressly provided
herein, the rights and obligations of the Members and the administration and
termination of the Company shall be governed by the Act. The Interest of each
Member shall be personal property for all purposes.

     B. Qualification of Company. The Members (i) agree that if the laws of any
jurisdiction in which the Company transacts business so require, Managing
Member, the appropriate officers or other authorized representatives of the
Company shall file, or shall cause to be filed, with the appropriate office in
that jurisdiction, any documents necessary for the Company to qualify to
transact business under such laws; and (ii) agree and obligate themselves to
execute, acknowledge, and cause to be filed for record, in the place or places
and manner prescribed by law, any amendments to the Certificate as may be
required, either by the Act, by the laws of any jurisdiction in which the
Company transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation, and operation of the Company as a
limited liability company under the Act.

     C. Representations. Each Member represents and warrants that such Member is
duly authorized to execute, deliver, and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Member is duly authorized to do so and that this Agreement is binding on
and enforceable against such Member in accordance with its terms.

SECTION 2.2 NAME

     The name of the Company is Trizec Holdings Operating LLC. The Company’s
business may be conducted under any other name or names deemed advisable by the
Managing Member permitted under law, including the name of any of the Managing
Member or any Affiliate thereof. The words “Limited Liability Company,”
“L.L.C.,” “LLC”

10



--------------------------------------------------------------------------------



 



and any other words or letters shall be included in the Company’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The Managing Member in its sole and absolute discretion may change
the name of the Company at any time and from time to time and shall notify the
Non-Managing Members of such change in the next regular communication to the
Non-Managing Members.

SECTION 2.3 REGISTERED OFFICE AND AGENT; PRINCIPAL OFFICE

     The address of the registered office of the Company in the State of
Delaware shall be located at 2711 Centerville Road, Suite 400, Wilmington,
County of New Castle, Delaware 19808, and the registered agent for service of
process on the Company in the State of Delaware at such registered office shall
be The Prentice-Hall Corporation System, Inc. The principal office of the
Company shall be 10 S. Riverside Plaza, Suite 1100, Chicago, Illinois 60606, or
such other place as the Managing Member may from time to time designate by
notice to the Non-Managing Members. The Company may maintain offices at such
other place or places within or outside the State of Delaware as the Managing
Member deems advisable.

SECTION 2.4 TERM

     The term of the Company commenced on December 22, 2004, and shall continue
until dissolved pursuant to the provisions of Article XIII or as otherwise
provided by law.

ARTICLE III
PURPOSE

SECTION 3.1 PURPOSE AND BUSINESS

     The purpose and nature of the business to be conducted by the Company is
(i) to conduct any business that may be lawfully conducted by a limited
liability company organized pursuant to the Act, (ii) to enter into any
corporation, partnership, joint venture, trust, limited liability company or
other similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged, directly or indirectly, in any of the foregoing
and (iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the Managing Member and, if different, the Managing Member Entity at
all times to be classified as a REIT, unless the Managing Member or Managing
Member Entity, as applicable, in its sole and absolute discretion has chosen to
cease to qualify as a REIT or has chosen not to attempt to qualify as a REIT for
any reason or reasons whether or not related to the business conducted by the
Company. In connection with the foregoing, and without limiting the Managing
Member or the Managing Member Entity’s right in its sole and absolute self
discretion, to cease qualifying as a REIT, the Members acknowledge that the
status of the Managing Member and the Managing Member Entity as a REIT inures to
the benefit of all the Members and not solely to the Managing Member, the
Managing Member Entity or their Affiliates.

SECTION 3.2 POWERS

     The Company is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company, including, without limitation, full power
and authority, directly or through its ownership interest in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however, that
the Company shall not take, or shall refrain from taking, any action which, in
the judgment of the Managing Member, in its sole and absolute discretion,
(i) could adversely affect the ability of the Managing Member, and if different,
the Managing Member Entity to continue to qualify as a REIT, (ii) could subject
the Managing Member Entity to any taxes under Section 857 or Section 4981 of the
Code or (iii) could violate any law or regulation of any governmental body or
agency having jurisdiction over either the Managing Member or the Managing
Member Entity or their securities, unless such action (or inaction) shall have
been specifically consented to by the Managing Member in writing.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF INTERESTS

SECTION 4.1 CAPITAL CONTRIBUTIONS OF THE MEMBERS

     Concurrent with the execution of this Agreement, the Members have made the
Capital Contributions as set forth in the Member Registry. On the date hereof,
the Members own Units in the amounts set forth in the Member Registry and have
Percentage Interests in the Company as set forth in the Member Registry. The
number of Units and Percentage Interest shall be adjusted in the Member Registry
from time to time by the Managing Member to the extent necessary to reflect
accurately exchanges, redemptions, Capital Contributions, the issuance of
additional Units or other Interests, or similar events having an effect on a
Member’s Percentage Interest occurring after the date hereof in accordance with
the terms of this Agreement. To the extent the Company acquires any property by
the merger of any other Person into the Company or any of its Subsidiaries,
Persons who receive Units or other Interests in exchange for their interests in
the Person merging into the Company or any Subsidiary shall become Members and
shall be deemed to have made Capital Contributions as provided in the applicable
merger agreement and as set forth in the Member Registry. Except as provided in
Sections 7.5, 10.5 and 13.3 hereof, the Members shall have no obligation to make
any additional Capital Contributions or provide any additional funding to the
Company (whether in the form of loans, repayments of loans or otherwise). Except
as otherwise set forth in Section 13.3 hereof, no Member shall have any
obligation to restore any deficit that may exist in its Capital Account, either
upon a liquidation of the Company or otherwise.

SECTION 4.2 ISSUANCES OF INTERESTS

     A. General. Subject to limitations imposed on the designations of Units as
set forth in definition of the Units in Article I of this Agreement, the
Managing Member is hereby authorized to cause the Company from time to time to
issue to Members (including the Managing Member and its Affiliates) or other
Persons (including, without limitation, in connection with the contribution of
property to the Company or any of its Subsidiaries) Units or other Interests in
one or more classes with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to one or more other classes of Units or other
Interests, all as shall be determined, subject to applicable Delaware law, by
the Managing Member in its sole and absolute discretion, including, without
limitation, (i) the allocations of items of Company income, gain, loss,
deduction and credit to each such class of Interests, (ii) the right of each
such class of Units or other Interests to share in Company distributions (iii)
the rights of each such class of Units or other Interests upon dissolution and
liquidation of the Company, (iv) the rights, if any, of each such class to vote
on matters that require the vote or Consent of the Non-Managing Members, and
(v) the consideration, if any, to be received by the Company; provided that no
such Units or other Interests shall be issued to the Managing Member unless
either (a) the Units or such other Interests are issued in connection with the
grant, award or issuance of Shares or other equity interests in the Managing
Member Entity (including a transaction described in Section 7.4.F) having
designations, preferences and other rights such that the economic interests
attributable to such Shares or other equity interests are substantially similar
to the designations, preferences and other rights (except voting rights) of the
Units or other Interests issued to the Managing Member in accordance with this
Section 4.2.A or (b) the additional Units or other Interests are issued to all
Members holding Units or other Interests in the same class in proportion to
their respective Percentage Interests in such class. If the Company issues Units
or other Interests pursuant to this Section 4.2.A, the Managing Member shall
make such revisions to this Agreement (including but not limited to the
revisions described in Section 5.4, Section 6.2 and Section 8.6) as it deems
necessary to reflect the issuance of such Units or other Interests. The
designation of any newly issued class of Units or other Interests may provide a
formula for treating such Units or other Interests solely for purposes of voting
on or consenting to any matter that requires the vote or Consent of the
Non-Managing Members as set forth in one or more of Sections 7.5.A, 7.11.A,
7.11.B, 11.2.B, 13.1(i), 13.1(ii), 13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B
of this Agreement as the equivalent of a specified number (including any
fraction thereof) of Series I Units.

     B. Classes, Series and Sub-Series of Units. From and after the date of this
Agreement, the Company shall have three classes of Units entitled “Class A
Common Units,” “Class F Convertible Units” and “Class SV Units” and such
additional classes of Units as may be created by the Managing Member pursuant to
Section 4.2.A. Subject to

12



--------------------------------------------------------------------------------



 



limitations imposed on the designations of Units as set forth in definition of
Units in Article I of this Agreement, the Common Units (of one or more classes),
Class F Convertible Units, Class SV Units, or a class of Interests created
pursuant to Section 4.2A, at the election of the Managing Member, in its sole
and absolute discretion, may be issued to newly admitted Members in exchange for
the contribution by such Members of cash, real estate partnership interests,
stock, notes or other assets or consideration. Each Class B Series II Unit shall
be converted automatically into a Class B Series I Unit on the day immediately
following the payment date for the Distribution Period (as defined in
Section 5.1.C) in which such Series II Unit was issued, without the requirement
for any action by the Managing Member, the Company or the Member holding the
Class B Series II Unit. In addition, any Class B Series II Units may be further
classified into more than one sub-series as provided in Section 5.1.D below.

     C. Preferred Units Outstanding. Pursuant to Section 4.2.A., the Company has
heretofore established and issued Class F Convertible Units and Class SV Units.
The terms and conditions of the Class F Convertible Units and the Class SV Units
are set forth in Attachment A and Attachment B, respectively, attached hereto
and made part hereof.

SECTION 4.3 NO PREEMPTIVE RIGHTS

     Except to the extent expressly granted by the Company pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Company or (ii) issuance or sale of any Units or other Interests.

SECTION 4.4 OTHER CONTRIBUTION PROVISIONS

     A. General. If any Member is admitted to the Company and is given a Capital
Account in exchange for services rendered to the Company, such transaction shall
be treated by the Company and the affected Member as if the Company had
compensated such Member in cash, and the Member had made as Capital Contribution
of such cash to the capital of the Company.

     B. Mergers. To the extent the Company acquires any property (or an indirect
interest therein) by the merger of any other Person into the Company or with or
into a Subsidiary of the Company in a triangular merger, Persons who receive
Units or other Interests in exchange for their interest in the Person merging
into the Company or with or into a Subsidiary of the Company shall become
Members and shall be deemed to have made Capital Contributions as provided in
the applicable merger agreement (or if not so provided, as determined by the
Managing Member in its sole and absolute discretion) and as set forth in the
Member Registry.

SECTION 4.5 NO INTEREST ON CAPITAL

     No Member shall be entitled to interest on its Capital Contributions or its
Capital Account.

ARTICLE V
DISTRIBUTIONS

SECTION 5.1 REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS

     A. General. The Managing Member shall distribute at least quarterly an
amount equal to one hundred percent (100%) of the Available Cash of the Company
with respect to such quarter or shorter period to the Members in accordance with
the terms established for the class of Units held by such Members who are
Members on the respective Record Date with respect to such quarter or shorter
period as provided in Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the
respective terms established for each class of Units. Notwithstanding anything
to the contrary contained herein, in no event may a Member receive a
distribution of Available Cash with respect to a Unit with respect to periods
after the redemption or exchange by the Member of the Unit. Unless otherwise
expressly provided for herein, in Attachment A hereto with respect to Class F
Convertible Units, in Attachment B hereto with respect to Class SV Units, or in
the terms established for a new class of Units created in accordance with
Article IV hereof, no Unit or other Interest shall be entitled to a distribution
in preference to any other Unit or Interest. The Managing Member shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and

13



--------------------------------------------------------------------------------



 



consistent with the qualification of the Managing Member Entity as a REIT, to
distribute Available Cash (a) to Members so as to preclude any such distribution
or portion thereof from being treated as part of a sale of property to the
Company by a Member under Section 707 of the Code or the Regulations thereunder;
provided that the Managing Member and the Company shall not have liability to a
Member under any circumstances as a result of any distribution to a Member being
so treated, and (b) to the Managing Member in an amount sufficient to enable the
Managing Member Entity to make distributions to its shareholders that will
enable the Managing Member Entity to (1) satisfy the requirements for
qualification as a REIT under the Code and the Regulations (the “REIT
Requirements”), and (2) avoid any federal income or excise tax liability.

     B. Method. (i) Each holder of Units of a class that is entitled to any
preference in distribution (including, without limitation, the preferences in
distribution set forth in Attachment A hereto with respect to Class F
Convertible Units) shall be entitled to a distribution in accordance with the
terms and conditions of any such class of Units; and

     (ii) To the extent there is Available Cash remaining after the payment of
any preference in distribution in accordance with the foregoing clause (i), with
respect to Units of classes that are not entitled to any preference in
distribution, including the Common Units and the Class SV Units, to each such
class and, if applicable, to each series within such class in accordance with
the terms and conditions of such class and, if applicable, series (and, in the
case of Common Units, all distributions, other than distributions pursuant to
Section 5.1.C or 5.1.D, shall be made pro-rata among the Common Units on a per
Unit basis).

     C. Distributions When Series II Units Are Outstanding. If for any quarter
or shorter period with respect to which a distribution is to be made (a
“Distribution Period”), Class B Series II Units are outstanding on a Record Date
for such Distribution Period, the Managing Member shall allocate the Available
Cash with respect to such Distribution Period available for distribution with
respect to Common Units between the Members who are holders of Class A Units and
Class B Series I Common Units on the one hand (together, the “Series I Units”)
and the Members who are holders of Class B Series II Units on the other hand, as
follows:

     (1) the Series I Units shall receive that portion of the Available Cash
(the “Series I Percentage”) determined by multiplying the amount of Available
Cash distributable to Common Units by the following fraction:

A x Y

--------------------------------------------------------------------------------

(A x Y)+(B x X)

     (2) the Class B Series II Units shall receive that portion of the Available
Cash (the “Series II Percentage”) determined by multiplying the amount of
Available Cash distributable to Common Units by the following fraction:

B x X

--------------------------------------------------------------------------------

(A x Y)+(B x X)

     (3) For purposes of the foregoing formulas, (i) “A” equals the number of
the Series I Units outstanding on the last Record Date immediately before the
distribution for such Distribution Period; (ii) “B” equals the number of Class B
Series II Units outstanding on the last Record Date for such Distribution
Period; (iii) “Y” equals the number of days in the Distribution Period; and (iv)
“X” equals the number of days in the Distribution Period for which the Class B
Series II Units were issued and outstanding.

     The Series I Percentage shall be distributed pro rata among Members holding
the Series I Units on the last Record Date immediately before the distribution
for the Distribution Period in accordance with the number of Series I Units held
by each Member on such Record Date; provided that in no event may a Member
receive a distribution of Available Cash with respect to a Series I Unit if a
Member is entitled to receive a distribution with respect to a Unit for which
such Series I Unit has been redeemed or exchanged. If Class B Series II Units
were issued on the same date, the Series II Percentage shall be distributed pro
rata among the Members holding Series II Units on the Record Date for the
Distribution Period in accordance with the number of Series II Units held by
each Member on

14



--------------------------------------------------------------------------------



 



such Record Date. In no event shall any Series II Units be entitled to receive
any distribution of Available Cash for any Distribution Period ending prior to
the date on which such Series II Units are issued.

     D. Distributions When Series II Units Have Been Issued on Different Dates.
If Class B Series II Units which have been issued on different Record Dates
during the Distribution Period are outstanding on the last Record Date
immediately before the distribution for any Distribution Period, then the
Series II Units issued on each particular Record Date shall be treated as a
separate sub-series of Class B Series II Units for purposes of making the
allocation of Available Cash for such Distribution Period among the holders of
Class B Series II Units (and the formula for making such allocation, and the
definitions of variables used therein, shall be modified accordingly). Thus, for
example, if two sub-series of Class B Series II Units are outstanding on the
last Record Date immediately before the distribution for any Distribution
Period, the allocation formula for each sub-series, “Sub-Series IIA” and
“Sub-Series IIB,” of Class B Series II Units would be as follows:

     (1) Sub-Series IIA of Class B Series II Units shall receive that portion of
the Available Cash determined by multiplying the amount of Available Cash
distributable to Common Units by the following fraction:

B1 x X1

--------------------------------------------------------------------------------

(A x Y)+(B1 x X1)+(B2 x X2)

     (2) Sub-Series IIB of Class B Series II Units shall receive that portion of
the Available Cash determined by multiplying the amount of Available Cash
distributable to Common Units by the following fraction:

B2 x X2

--------------------------------------------------------------------------------

(A x Y)+(B1 x X1)+(B2 x X2)

     (3) For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C.3 remain the same except that (i) “B1” equals the number of
Class B Series II Units in Sub-Series IIA outstanding on the last Record Date
immediately before the distribution for such Distribution Period; (ii) “B2”
equals the number of Class B Series I Units in Sub-Series IIB outstanding on the
last Record Date immediately before the distribution for such Distribution
Period; (iii) “X1” equals the number of days in the Distribution Period for
which the Class B Series II Units in Sub-Series IIA were issued and outstanding;
and (iv) “X2” equals the number of days in the Distribution Period for which the
Class B Series II Units in Sub-Series IIB were issued and outstanding.

SECTION 5.2 AMOUNTS WITHHELD

     All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to a Member or Assignee shall be treated as amounts distributed to
the Member or Assignee, as the case may be, pursuant to Section 5.1 for all
purposes under this Agreement.

SECTION 5.3 DISTRIBUTIONS UPON LIQUIDATION

     Proceeds from a Liquidating Event shall be distributed to the Members in
accordance with Section 13.2.

SECTION 5.4 REVISIONS TO REFLECT ISSUANCE OF UNITS OR OTHER INTERESTS

     If the Company issues Units or other Interests to any Member or any
Additional Member pursuant to Article IV hereof, or if there is any change in
the ownership of the Units (for example, as a result of a conversion, redemption
or splitting of Units), the Managing Member shall make such revisions to this
Article V and the Member Registry in the books and records of the Company as it
deems necessary to reflect the change without the consent or approval of any
other Member.

15



--------------------------------------------------------------------------------



 



SECTION 5.5 ADVANCES

     Before a regularly scheduled distribution, the Managing Member may, at its
sole discretion, make a distribution to a Member upon the receipt of a written
request from the Member before as an advance against the amount distributable to
the Member for the same quarter. Any one or more such advances to a Member, in
aggregate, shall not exceed the amount distributable to such Member.
Notwithstanding the foregoing, the Managing Member shall make a distribution to
a Member with respect to the Member’s Class SV Units as an advance against the
amount distributable to the Member for the same quarter, so long as such Member
shall properly identify in such request such distribution as a Prepaid Dividend
as defined in Attachment B hereto, and such request is timely received by the
Managing Member, at the sole discretion of the Managing Member.

SECTION 5.6 DESIGNATION OF DISTRIBUTIONS

     At the time of each distribution in accordance with Section 5.1 the
Managing Member shall designate the Available Cash distributed in accordance
with Section 5.1 as either “dividend” or “return of capital,” as appropriate,
with respect to the applicable class or classes of Units and, if applicable,
with respect to each series or sub-series of a class of Units, generally taking
into account whether such distribution represents a return on the capital or
return of capital as required by this Agreement, but excluding the effects of
provisions under Article VI.

ARTICLE VI
ALLOCATIONS

SECTION 6.1 ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES

     For purposes of maintaining the Capital Accounts and in determining the
rights of the Members among themselves, the Company’s items of income, gain,
loss and deduction (computed in accordance with Exhibit B) shall be allocated
among the Members in each Fiscal Year (or portion thereof) as provided herein
below.

     A. Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C of this Agreement and allocation provisions of the
Attachments A and B, Net Income shall be allocated:

(1) first, to the Managing Member to the extent that Net Losses previously
allocated the Managing Member pursuant to Section 6.1.B(6) exceed Net Income
previously allocated to the Managing Member pursuant to this clause (1);

(2) second, to each DRO Member until the cumulative Net Income allocated such
DRO Member under this clause (2) equals the cumulative Net Losses allocated such
DRO Member under Section 6.1.B(5) (and, among the DRO Members, pro rata in
proportion to their respective percentages of the cumulative Net Losses
allocated to all DRO Members pursuant to Section 6.1.B(5) hereof);

(3) third, to the Managing Member until the cumulative Net Income allocated
under this clause (3) equals the cumulative Net Losses allocated the Managing
Member under Section 6.1.B(4); and

(4) finally, with respect to Units that are not entitled to any preference in
distribution or with respect to which distributions are not limited to any
preference in distribution, to each such class, series or sub-series of Units in
the order of the priorities, pari passu, of such classes, series or sub-series
of Units (and, within such class, series or sub-series or if no such priorities
exist, pro-rata and in the same manner, as nearly as possible, as the
corresponding distributions are made).

     B. Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C and allocation provisions of the Attachments A and B, Net
Losses shall be allocated:

(1) first, to the holders of Units, in proportion to, and to the extent that,
their share of the Net Income previously allocated pursuant to Section 6.1.A(4)
exceeds, on a cumulative basis, the sum of (a) distributions with respect to
such Units pursuant to clause (ii) of Section 5.1.B and (b) Net Losses allocated
under this clause (1);

16



--------------------------------------------------------------------------------



 



(2) second, with respect to classes, series and sub-series of Units that are not
entitled to any preference in distribution upon liquidation, to each such class,
series and sub-series in with the order of the priorities of such class, series
and sub-series (and, within each such class, series and sub-series, in the same
manner, as nearly as possible, as corresponding distributions are made);
provided that Net Losses shall not be allocated to any Member pursuant to this
Section 6.1.B(2) to the extent that such allocation would cause such Member to
have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case (i) by not including in the
Members’ Adjusted Capital Accounts any amount that a Member is obligated to
contribute to the Company with respect to any deficit in its Capital Account
pursuant to Section 13.3 and (ii) in the case of a Member who also holds classes
of Units that are entitled to any preferences in distribution upon liquidation,
by subtracting from such Members’ Adjusted Capital Account the amount of such
preferred distribution to be made upon liquidation) at the end of such Fiscal
Year (or portion thereof);

(3) third, to the Managing Member in an amount equal to the excess of (a) the
amount of the Recourse Liabilities over (b) the Aggregate DRO Amount;

(4) fourth, to and among the DRO Members, in proportion to their respective DRO
Amounts, until such time as the DRO Members as a group have been allocated
cumulative Net Losses pursuant to this clause (5) equal to the Aggregate DRO
Amount; and

(5) thereafter, to the Managing Member.

     C. Allocation of Nonrecourse Debt. For purposes of Regulation Section
1.752-3(a), the Members agree that Nonrecourse Liabilities of the Company in
excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain shall be allocated by the Managing
Member by taking into account facts and circumstances relating to each Member’s
respective interest in the profits of the Company. For this purpose, the
Managing Member shall have the sole and absolute discretion in any fiscal year
to allocate such excess Nonrecourse Liabilities among the Members in any manner
permitted under Code Section 752 and the Regulations thereunder. Unless and
until the Managing Member determines otherwise, however, the Members intend that
the excess Nonrecourse Liabilities of the Company shall be allocated to the
Members holding Common Units only, unless otherwise provided by the terms and
conditions of a class or series of Units other than Common Units.

     D. Recapture Income. Any gain allocated to the Members upon the sale or
other taxable disposition of any Company asset shall, to the extent possible
after taking into account other required allocations of gain pursuant to
Exhibit C, be characterized as Recapture Income in the same proportions and to
the same extent as such Members have been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.

SECTION 6.2 REVISIONS TO ALLOCATIONS TO REFLECT ISSUANCE OF UNITS OR OTHER
INTERESTS

     If the Company issues Units or other Interests to any Member or any
Additional Member pursuant to Article IV hereof, the Managing Member shall make
such revisions to this Article VI and the Member Registry in the books and
records of the Company as it deems necessary to reflect the terms of the
issuance of such Units or Interests, including making preferential allocations
to classes of Units or other Interests that are entitled thereto. Such revisions
shall not require the consent or approval of any other Member.

17



--------------------------------------------------------------------------------



 



ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

SECTION 7.1 MANAGEMENT

     A. Powers of the Managing Member. Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Company are and shall be exclusively vested in the Managing Member, and no
Non-Managing Member shall have any right to participate in or exercise control
or management power over the business and affairs of the Company. The Managing
Member may not be removed by the Non-Managing Members with or without cause
(unless the Shares of the Managing Member Entity corresponding to Units are not
Publicly Traded, in which case the Managing Member may be removed with or
without cause by the Consent of the Non-Managing Members holding Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Common Units other than Class B Series II Units). In addition to the powers now
or hereafter granted a managing member of a limited liability company under
applicable law or which are granted to the Managing Member under any other
provision of this Agreement, the Managing Member, subject to Section 7.11, shall
have full power and authority to do all things deemed necessary or desirable by
it to conduct the business of the Company, to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:



(1)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Company to make distributions to its Members in such amounts as
are required under Section 5.1.A or will permit the Managing Member and the
Managing Member Entity (so long as the such entity qualifies as a REIT) to avoid
the payment of any federal income tax (including, for this purpose, any excise
tax pursuant to Section 4981 of the Code) and to make distributions to its
shareholders sufficient to permit the Managing Member Entity to maintain its
REIT status), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities including, without limitation, the assumption
or guarantee of the debt of the Managing Member, its Subsidiaries or the
Company’s Subsidiaries, the issuance of evidences of indebtedness (including the
securing of same by mortgage, deed of trust or other lien or encumbrance on the
Company’s assets) and the incurring of any obligations the Managing Member deems
necessary for the conduct of the activities of the Company;   (2)   the making
of tax, regulatory and other filings, or rendering of periodic or other reports
to governmental or other agencies having jurisdiction over the business or
assets of the Company;   (3)   the acquisition, disposition, mortgage, pledge,
encumbrance, hypothecation or exchange of any or all of the assets of the
Company (including acquisition of any new assets, the exercise or grant of any
conversion, option, privilege or subscription right, or other right available in
connection with any assets at any time held by the Company) or the merger or
other combination of the Company or any Subsidiary with or into another entity
on such terms as the Managing Member deems proper;   (4)   the use of the assets
of the Company (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct of the operations of
the Managing Member, the Company or any of the Company’s Subsidiaries, the
lending of funds to other Persons (including, without limitation, the Managing
Member, its Subsidiaries and the Company’s Subsidiaries) and the repayment of
obligations of the Company and its Subsidiaries and any other Person in which
the Company has an equity investment and the making of capital contributions to
its Subsidiaries;   (5)   the management, operation, leasing, landscaping,
repair, alteration, demolition or improvement of any real property or
improvements owned by the Company or any Subsidiary of the Company or any Person
in which the Company has made a direct or indirect equity investment;   (6)  
the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the Managing Member considers useful or necessary to the
conduct of the Company’s operations or the implementation of the Managing
Member’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents

18



--------------------------------------------------------------------------------



 



    and the payment of their expenses and compensation out of the Company’s
assets;   (7)   the mortgage, pledge, encumbrance or hypothecation of any assets
of the Company;   (8)   the distribution of Company cash or other Company assets
in accordance with this Agreement;   (9)   the holding, managing, investing and
reinvesting of cash and other assets of the Company;   (10)   the collection and
receipt of revenues and income of the Company;   (11)   the selection,
designation of powers, authority and duties and the dismissal of employees of
the Company (including, without limitation, employees having titles such as
“president,” “vice president,” “secretary” and “treasurer”) and agents, outside
attorneys, accountants, consultants and contractors of the Company and the
determination of their compensation and other terms of employment or hiring;  
(12)   the maintenance of such insurance for the benefit of the Company and the
Members as it deems necessary or appropriate;   (13)   the formation of, or
acquisition of an interest (including non-voting interests in entities
controlled by Affiliates of the Company or third parties) in, and the
contribution of property to, any further limited or general partnerships, joint
ventures, limited liability companies or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of funds or property to, or making of loans to, its
Subsidiaries and any other Person in which it has an equity investment from time
to time, or the incurrence of indebtedness on behalf of such Persons or the
guarantee of the obligations of such Persons); provided that, as long as the
Managing Member has determined to continue to qualify as a REIT, the Company may
not engage in any such formation, acquisition or contribution that would cause
the Managing Member to fail to qualify as a REIT;   (14)   the control of any
matters affecting the rights and obligations of the Company, including the
settlement, compromise, submission to arbitration or any other form of dispute
resolution or abandonment of any claim, cause of action, liability, debt or
damages due or owing to or from the Company, the commencement or defense of
suits, legal proceedings, administrative proceedings, arbitrations or other
forms of dispute resolution, the representation of the Company in all suits or
legal proceedings, administrative proceedings, arbitrations or other forms of
dispute resolution, the incurring of legal expense and the indemnification of
any Person against liabilities and contingencies to the extent permitted by law;
  (15)   the determination of the fair market value of any Company property
distributed in kind, using such reasonable method of valuation as the Managing
Member may adopt;   (16)   the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any assets or investment held
by the Company;   (17)   the exercise of any of the powers of the Managing
Member enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Company or any other Person in which the Company has a direct
or indirect interest, individually or jointly with any such Subsidiary or other
Person;   (18)   the exercise of any of the powers of the Managing Member
enumerated in this Agreement on behalf of any Person in which the Company does
not have any interest pursuant to contractual or other arrangements with such
Person;   (19)   the making, executing and delivering of any and all deeds,
leases, notes, deeds to secure debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or other legal instruments or agreements in writing necessary
or appropriate in the judgment of the Managing Member for the accomplishment of
any of the powers of the Managing Member enumerated in this Agreement;

19



--------------------------------------------------------------------------------



 



(20)   the distribution of cash to acquire Units held by a Member in connection
with a Member’s exercise of its Redemption Right under Section 8.6;   (21)   the
determination regarding whether a payment to a Member who exercises its
Redemption Right under Section 8.6 that is assumed by the Managing Member will
be paid in the form of the Cash Amount or the Shares Amount, except as such
determination may be limited by Section 8.6.   (22)   the acquisition of
Interests in exchange for cash, debt instruments and other property;   (23)  
the maintenance of the Member Registry in the books and records of the Company
to reflect the Capital Contributions and Percentage Interests of the Members as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Units, the admission of any
Additional Member or any Substituted Member or otherwise; and   (24)   the
registration of any class of securities of the Company under the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and the
listing of any debt securities of the Company on any exchange.

     B. No Approval by Non-Managing Members. Except as provided in Section 7.11,
each of the Non-Managing Members agrees that the Managing Member is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Company without any further act, approval or vote of the
Members, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation, to the full extent permitted under the Act
or other applicable law. The execution, delivery or performance by the Managing
Member or the Company of any agreement authorized or permitted under this
Agreement shall be in the sole and absolute discretion of the Managing Member
without consideration of any other obligation or duty, fiduciary or otherwise,
of the Company or the Members and shall not constitute a breach by the Managing
Member of any duty that the Managing Member may owe the Company or the
Non-Managing Member or any other Persons under this Agreement or of any duty
stated or implied by law or equity.

     C. Insurance. At all times from and after the date hereof, the Managing
Member may cause the Company to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Company and (ii) liability insurance
for the Indemnitees hereunder and (iii) such other insurance as the Managing
Member, in its sole and absolute discretion, determines to be necessary.

     D. Working Capital and Other Reserves. At all times from and after the date
hereof, the Managing Member may cause the Company to establish and maintain
working capital reserves in such amounts as the Managing Member, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Company under Section 13.

     E. No Obligations to Consider Tax Consequences of Members. In exercising
their authority under this Agreement, the Managing Member (which for the
purposes of this Section 7.1.E shall include, the board of directors of the
Managing Member) may, but shall be under no obligation to, take into account the
tax consequences to any Member (including the Managing Member) of any action
taken (or not taken) by the Managing Member. The Managing Member and the Company
shall not have liability to a Non-Managing Member for monetary or other damages
or otherwise for losses sustained, liabilities incurred or benefits not derived
by such Non-Managing Member in connection with any decisions, provided that the
Managing Member has acted in good faith and pursuant to its authority under this
Agreement and any decisions or actions taken or not taken in accordance with the
terms of this Agreement shall not constitute a breach of any duty owed to the
Company or the Members by law or equity, fiduciary or otherwise.

SECTION 7.2 CERTIFICATE OF FORMATION

     The Managing Member has previously filed the Certificate of Formation with
the office of the Secretary of State of the State of Delaware. To the extent
that such action is determined by the Managing Member to be reasonable and
necessary or appropriate, the Managing Member shall file amendments to and
restatements of the Certificate of

20



--------------------------------------------------------------------------------



 



Formation and do all the things to maintain the Company as a limited liability
company under the laws of the State of Delaware and each other state, the
District of Columbia or other jurisdiction in which the Company may elect to do
business or own property. Subject to the terms of Section 8.5.A(4), the Managing
Member shall not be required, before or after filing, to deliver or mail a copy
of the Certificate of Formation or any amendment thereto to any Member. The
Managing Member shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited liability
company in the State of Delaware and any other state, the District of Columbia
or other jurisdiction in which the Company may elect to do business or own
property.

SECTION 7.3 TITLE TO COMPANY ASSETS

     Title to Company assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Company as an entity,
and no Members, individually or collectively, shall have any ownership interest
in such Company assets or any portion thereof. Title to any or all of the
Company assets may be held in the name of the Company, the Managing Member or
one or more nominees, as the Managing Member may determine, including Affiliates
of the Managing Member. The Managing Member hereby declares and warrants that
any Company assets for which legal title is held in the name of the Managing
Member or any nominee or Affiliate of the Managing Member shall be held by that
entity for the use and benefit of the Company in accordance with the provisions
of this Agreement. All Company assets shall be recorded as the property of the
Company in its books and records, irrespective of the name in which legal title
to such Company assets is held.

SECTION 7.4 REIMBURSEMENT OF THE MANAGING MEMBER

     A. No Compensation. Except as provided in this Section 7.4 and elsewhere in
this Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
Managing Member shall not receive payment from the Company or otherwise be
compensated for its services as the managing member of the Company.

     B. Responsibility for Company and Managing Member and Managing Member
Entity Expenses. The Company shall be responsible for and shall pay all expenses
relating to the Company’s organization, the ownership of its assets and its
operations. The Managing Member shall be reimbursed on a monthly basis, or such
other basis as the Managing Member may determine in its sole and absolute
discretion, for all expenses it incurs relating to or resulting from the
ownership and operation of, or for the benefit of, the Company (including,
without limitation, expenses related to the operations of the Managing Member
and the Managing Member Entity and to the management and administration of any
Subsidiaries of the Managing Member, the Managing Member Entity or the Company
or Affiliates of the Company, such as auditing expenses and filing fees);
provided that (i) the amount of any such reimbursement shall be reduced by (x)
any interest earned by the Managing Member with respect to bank accounts or
other instruments or accounts held by it on behalf of the Company as permitted
in Section 7.5.A (which interest is considered to belong to the Company and
shall be paid over to the Company to the extent not applied to reimburse the
Managing Member for expenses hereunder); and (y) any amount derived by the
Managing Member from any investments permitted in Section 7.5.A(i), (ii) and
(iii); (ii) the Company shall not be responsible for any taxes that the Managing
Member or the Managing Member Entity would not have been required to pay if that
entity qualified as a REIT for federal income tax purposes or any taxes imposed
on the Managing Member or the Managing Member Entity by reason of that entity’s
failure to distribute to its shareholders an amount equal to its taxable income;
(iii) the Company shall not be responsible for expenses or liabilities incurred
by the Managing Member in connection with any business or assets of the Managing
Member other than its ownership of Units or other Interests, or operation of the
business of the Company or ownership of interests in Qualified Assets and such
other assets permitted in Section 7.5.A(i), (ii) and (iii); and (iv) the Company
shall not be responsible for any expenses or liabilities of the Managing Member
that are excluded from the scope of the indemnification provisions of
Section 7.7.A by reason of the provisions of clause (i), (ii) or (iii) thereof.
The Managing Member shall determine in good faith the amount of expenses
incurred by it or the Managing Member Entity related to the ownership of Units
or other Interests, or operation of, or for the benefit of, the Company. For
purposes of the preceding sentence, notwithstanding any other provision hereof,
any liability of the Managing Member arising under any agreement, contract or
arrangement the Managing Member or the Managing Member Entity is a party to at
the time this Agreement becomes effective for the first time shall be considered
an expense incurred by it related to the ownership of Interests or operation of,
or for the benefit of, the Company. If expenses are incurred that are related

21



--------------------------------------------------------------------------------



 



both to the ownership of Interests or operation of, or for the benefit of, the
Company and to the ownership of other assets (other than Qualified Assets and
such other assets permitted under Section 7.5.A(i), (ii) and (iii)) or the
operation of other businesses, such expenses will be allocated to the Company
and such other entities (including the Managing Member and Managing Member
Entity) owning such other assets or businesses in such a manner as the Managing
Member in its sole and absolute discretion deems fair and reasonable. Such
reimbursements shall be in addition to any reimbursement to the Managing Member
pursuant to Section 10.3.C and as a result of indemnification pursuant to
Section 7.7. All payments and reimbursements hereunder shall be characterized
for federal income tax purposes as expenses of the Company incurred on its
behalf, and not as expenses of the Managing Member or Managing Member Entity.

     C. Interest Issuance Expenses. The Managing Member shall also be reimbursed
for all expenses it incurs relating to any issuance of Interests, Shares, Debt
of the Company, Funding Debt of the Managing Member or rights, options, warrants
or convertible or exchangeable securities pursuant to Article IV (including,
without limitation, all costs, expenses, damages and other payments resulting
from or arising in connection with litigation related to any of the foregoing),
all of which expenses are considered by the Members to constitute expenses of,
and for the benefit of, the Company.

     D. Purchases of Shares by the Managing Member. If the Managing Member
Entity exercises its rights under the Certificate of Incorporation to purchase
Shares or otherwise elects to purchase from its shareholders Shares in
connection with a Share repurchase or similar program or for the purpose of
delivering such Shares to satisfy an obligation under any dividend reinvestment
or equity purchase program adopted by the Managing Member Entity, any employee
equity purchase plan adopted by the Managing Member Entity or any similar
obligation or arrangement undertaken by the Managing Member Entity in the
future, the purchase price paid by the Managing Member Entity for those Shares
and any other expenses incurred by the Managing Member Entity in connection with
such purchase shall be considered expenses of the Company and shall be
reimbursable to the Managing Member Entity, subject to the conditions that: (i)
if those Shares subsequently are to be sold by the Managing Member Entity, the
Managing Member Entity shall pay to the Company any proceeds received by the
Managing Member Entity for those Shares (provided that a transfer of Shares for
Units pursuant to Section 8.6 would not be considered a sale for such purposes);
and (ii) if such Shares are not retransferred by the Managing Member Entity
within thirty (30) days after the purchase thereof, the Managing Member shall
cause the Company to cancel a number of Units (rounded to the nearest whole
Unit) held by the Managing Member equal to the product attained by multiplying
the number of those Shares by a fraction, the numerator of which is one and the
denominator of which is the Conversion Factor.

     E. Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this Section
7.4 is determined for federal income tax purposes not to constitute a payment of
expenses of the Company, the amount so determined shall constitute a guaranteed
payment with respect to capital within the meaning of Section 707(c) of the
Code, shall be treated consistently therewith by the Company and all Members and
shall not be treated as a distribution for purposes of computing the Members’
Capital Accounts. Amounts deemed paid by the Company to the Managing Member in
connection with the redemption of Units pursuant to clause (ii) of subparagraph
(D) above shall be treated as a distribution for purposes of computing the
Member’s Capital Accounts.

     F. Funding for Certain Capital Transactions. In the event that the Managing
Member shall undertake to acquire (whether by merger, consolidation, purchase,
or otherwise) the assets or equity interests of another Person and such
acquisition shall require the payment of cash by the Managing Member (whether to
such Person or to any other selling party or parties in such transaction or to
one or more creditors, if any, of such Person or such selling party or parties),
(i) the Company shall advance to the Managing Member the cash required to
consummate such acquisition if, and to the extent that, such cash is not to be
obtained by the Managing Member through an issuance of Shares described in
Section 4.2 or pursuant to a transaction described in Section 7.5.B, (ii) the
Managing Member shall immediately, upon consummation of such acquisition,
transfer to the Company (or cause to be transferred to the Company), in full and
complete satisfaction of such advance and as required by Section 7.5, the assets
or equity interests of such Person acquired by the Managing Member in such
acquisition (or equity interests in Persons owning all of such assets or equity
interests), and (iii) pursuant to and in accordance with Section 4.2 and
Section 7.5.B, the Company shall issue to the Managing Member, Interests and/or
rights, options, warrants or convertible or exchangeable securities of the
Company having designations, preferences and other rights that are substantially
the

22



--------------------------------------------------------------------------------



 



same as those of any additional Shares, other equity securities, New Securities
and/or Convertible Funding Debt, as the case may be, issued by the Managing
Member in connection with such acquisition (whether issued directly to
participants in the acquisition transaction or to third parties in order to
obtain cash to complete the acquisition). In addition to, and without limiting,
the foregoing, in the event that the Managing Member engages in a transaction in
which (x) the Managing Member (or a wholly owned direct or indirect Subsidiary
of the Managing Member) merges with another entity (referred to as the “Parent
Entity”) that is organized in the “UPREIT format” (i.e., where the Parent Entity
holds substantially all of its assets and conducts substantially all of its
operations through a partnership, limited liability company or other entity
(referred to as an “Operating Entity”)) and the Managing Member survives such
merger, (y) such Operating Entity merges with or is otherwise acquired by the
Company in exchange in whole or in part for Interests, and (z) the Managing
Member is required or elects to pay part of the consideration in connection with
such merger involving the Parent Entity in the form of cash and part of the
consideration in the form of Shares, the Company shall distribute to the
Managing Member with respect to its existing Interest an amount of cash
sufficient to complete such transaction and the Managing Member shall cause the
Company to cancel a number of Units (rounded to the nearest whole number) held
by the Managing Member equal to the product attained by multiplying the number
of additional Shares of the Managing Member that the Managing Member would have
issued to the Parent Entity or the owners of the Parent Entity in such
transaction if the entire consideration therefor were to have been paid in
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor.



SECTION 7.5  OUTSIDE ACTIVITIES OF THE MANAGING MEMBER; RELATIONSHIP OF SHARES
TO UNITS; FUNDING DEBT

     A. General. Without the Consent of the Non-Managing Members (excluding any
Managing Member Entity or other Non-Managing Member that is an Affiliate of the
Managing Member), the Managing Member shall not, directly or indirectly, enter
into or conduct any business other than in connection with the ownership,
acquisition and disposition of Units or other Interests as a Member and the
management of the business of the Company and such activities as are incidental
thereto. Without the Consent of the Non-Managing Member (excluding any Managing
Member Entity or other Non-Managing Member that is an Affiliate of the Managing
Member), the assets of the Managing Member shall be limited to Interests and
permitted debt obligations of the Company (as contemplated by Section 7.5.F), so
that Shares and Units are completely fungible except as otherwise specifically
provided herein; provided that (i) the Managing Member shall be permitted to
hold such bank accounts or similar instruments or accounts in its name as it
deems necessary to carry out its responsibilities and purposes as contemplated
under this Agreement and its organizational documents (provided that accounts
held on behalf of the Company to permit the Managing Member to carry out its
responsibilities under this Agreement shall be considered to belong to the
Company and the interest earned thereon shall, subject to Section 7.4.B, be
applied for the benefit of the Company); (ii) the Managing Member shall be
permitted to acquire Qualified Assets; (iii) the Managing Member shall be
permitted to acquire and/or own 100% of a captive insurance company; and
provided further that (iv) the Managing Member shall be permitted to hold such
assets as described on Attachment C attached hereto.

     B. Repurchase of Shares and Other Securities. If the Managing Member
exercises its rights under the Certificate of Incorporation to purchase Shares
or otherwise elects to purchase from the holders thereof Shares, other equity
securities of the Managing Member, New Securities or Convertible Funding Debt,
then the Managing Member shall cause the Company to purchase from the Managing
Member (i) in the case of a purchase of Shares, that number of Units of the
appropriate class equal to the product obtained by multiplying the number of
Shares purchased by the Managing Member Entity times a fraction, the numerator
of which is one and the denominator of which is the Conversion Factor, or (ii)
in the case of the purchase of any other securities on the same terms and for
the same aggregate price that the Managing Member Entity purchased such
securities.

     C. Forfeiture of Shares. If the Company or the Managing Member Entity
acquires Shares as a result of the forfeiture of such Shares under a restricted
or similar Share, REIT stock bonus or similar Share Option Plan, then the
Managing Member shall cause the Company to cancel, without payment of any
consideration to the Managing Member, that number of Units of the appropriate
class, series and sub-series equal to the product obtained by multiplying the
number of Shares so acquired times a fraction, the numerator of which is one and
the denominator of which is the Conversion Factor, and, if the Company acquired
such Shares, it shall transfer such Shares to the Managing Member for
cancellation.

23



--------------------------------------------------------------------------------



 



     D. Issuances of Shares and Other Securities. The Managing Member shall not
grant, award, or issue any additional Shares (other than Shares issued pursuant
to Section 8.6 hereof or pursuant to a dividend or distribution (including any
Share split) of Shares to all of its shareholders that results in an adjustment
to the Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the Managing Member, New Securities or
Convertible Funding Debt unless (i) the Managing Member shall cause, pursuant to
Section 4.2.A hereof, the Company to issue to the Managing Member, Interests or
rights, options, warrants or convertible or exchangeable securities of the
Company having designations, preferences and other rights, all such that the
economic interests are substantially the same as those of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be in that number equal to the number of such Shares, New
Securities or Convertible Funding Debt or other equity securities of the
Managing Member so issued divided by the Conversion Factor, and (ii) the
Managing Member transfers to the Company, as an additional Capital Contribution,
the proceeds from the grant, award, or issuance of such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, or from the exercise of rights contained in such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be (or, in the case of an acquisition described in Section 7.4.F in which all or
a portion of the cash required to consummate such acquisition is to be obtained
by the Managing Member Entity through an issuance of Shares described in
Section 4.2, the Managing Member complies with such Section 7.4.F). Without
limiting the foregoing, the Managing Member is expressly authorized to issue
additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
Managing Member is expressly authorized, pursuant to Section 4.2.A hereof, to
cause the Company to issue to the Managing Member corresponding Interests, (for
example, and not by way of limitation, the issuance of Shares and corresponding
Units pursuant to a Share purchase plan providing for purchases of Shares,
either by employees or shareholders, at a discount from fair market value or
pursuant to employee Share options that have an exercise price that is less than
the fair market value of the Shares, either at the time of issuance or at the
time of exercise) as long as (a) the Managing Member concludes in good faith
that such issuance is in the interests of the Managing Member and the Company
and (b) the Managing Member transfers all proceeds from any such issuance or
exercise to the Company as an additional Capital Contribution.

     E. Share Option Plan. If at any time or from time to time, the Managing
Member Entity sells or otherwise issues Shares pursuant to any Share Option
Plan, the Managing Member shall transfer the net proceeds of the sale of such
Shares, if any, to the Company as an additional Capital Contribution in exchange
for an amount of additional Units equal to the number of Shares so sold divided
by the Conversion Factor.

     F. Funding Debt. The Managing Member or the Managing Member Entity or any
wholly owned Subsidiary of either of them may incur a Funding Debt, including,
without limitation, a Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities (“Convertible Funding Debt”), subject to
the condition that the Managing Member, the Managing Member Entity or such
Subsidiary, as the case may be, lend to the Company the net proceeds of such
Funding Debt; provided that Convertible Funding Debt shall be issued in
accordance with the provisions of Section 7.5.D above; and, provided further
that the Managing Member, the Managing Member Entity or such Subsidiary shall
not be obligated to lend the net proceeds of any Funding Debt to the Company in
a manner that would be inconsistent with the Managing Member’s or Managing
Member Entity’s ability to remain qualified as a REIT. If the Managing Member,
Managing Member Entity or such Subsidiary enters into any Funding Debt, the loan
to the Company shall be on comparable terms and conditions, including interest
rate, repayment schedule, costs and expenses and other financial terms, as are
applicable with respect to or incurred in connection with such Funding Debt.

     G. Capital Contributions of the Managing Member. The Capital Contributions
by the Managing Member pursuant to Sections 7.5.D and 7.5.E will be deemed to
equal the cash contributed by the Managing Member plus (a) in the case of cash
contributions funded by an offering of any equity interests in or other
securities of the Managing Member, the offering costs attributable to the cash
contributed to the Company, and (b) in the case of Units issued pursuant to
Section 7.5.E, an amount equal to the difference between the Value of the Shares
sold pursuant to any Share Option Plan and the net proceeds of such sale.

     H. Tax Loans. The Managing Member or the Managing Member Entity may in its
sole and absolute discretion, cause the Company to make an interest free loan to
the Managing Member or the Managing Member Entity, as applicable, provided that
the proceeds of such loans are used to satisfy any tax liabilities of the
Managing Member or the Managing Member Entity, as applicable.

24



--------------------------------------------------------------------------------



 



SECTION 7.6 TRANSACTIONS WITH AFFILIATES

     A. Transactions with Certain Affiliates. Except as expressly permitted by
this Agreement with respect to any non-arms’ length transaction with an
Affiliate, the Company shall not, directly or indirectly, sell, transfer or
convey any property to, or purchase any property from, or borrow funds from, or
lend funds to, any Member or any Affiliate of the Company or the Managing Member
that is not also a Subsidiary of the Company, except pursuant to transactions
that are determined in good faith by the Managing Member to be on terms that are
fair and reasonable and no less favorable to the Company than would be obtained
from an unaffiliated third party.

     B. Conflict Avoidance. The Managing Member is expressly authorized to enter
into, in the name and on behalf of the Company, a non-competition arrangement
and other conflict avoidance agreements with various Affiliates of the Company
and the Managing Member on such terms as the Managing Member, in its sole and
absolute discretion, believes are advisable.

     C. Benefit Plans Sponsored by the Company. The Managing Member, in its sole
and absolute discretion and without the approval of the Non-Managing Member, may
propose and adopt on behalf of the Company employee benefit plans funded by the
Company for the benefit of employees of the Managing Member, the Company,
Subsidiaries of the Company or any Affiliate of any of them.

SECTION 7.7 INDEMNIFICATION

     A. General. The Company shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines, settlements
and other amounts arising from or in connection with any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative or
investigative, incurred by the Indemnitee and relating to the Company or the
Managing Member or the Managing Member Entity or the operation of, or the
ownership of property by, the Indemnitee, the Company or the Managing Member or
the Managing Member Entity as set forth in this Agreement in which any such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established by a final determination of a court of
competent jurisdiction that: (i) the act or omission of the Indemnitee was
material to the matter giving rise to the proceeding and either was committed in
bad faith or was the result of active and deliberate dishonesty, (ii) the
Indemnitee actually received an improper personal benefit in money, property or
services or (iii) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful. Without
limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guarantee, contractual obligation for any
indebtedness or other obligation or otherwise, for any indebtedness of the
Company or any Subsidiary of the Company (including, without limitation, any
indebtedness which the Company or any Subsidiary of the Company has assumed or
taken subject to), and the Managing Member is hereby authorized and empowered,
on behalf of the Company, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo contendere or its equivalent, or an entry of an order of
probation prior to judgment, creates a rebuttable presumption that the
Indemnitee acted in a manner contrary to that specified in this Section 7.7.A
with respect to the subject matter of such proceeding. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Company, and any insurance proceeds from the liability policy covering the
Managing Member and any Indemnitee, and no Member shall have any obligation to
contribute to the capital of the Company or otherwise provide funds to enable
the Company to fund its obligations under this Section 7.7.

     B. Reimbursement of Expenses. Reasonable expenses expected to be incurred
by an Indemnitee shall be paid or reimbursed by the Company in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Company of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized in this Section 7.7.A
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that

25



--------------------------------------------------------------------------------



 



the standard of conduct has not been met.

     C. No Limitation of Rights. The indemnification provided by this Section
7.7 shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the Members,
as a matter of law or otherwise, and shall continue as to an Indemnitee who has
ceased to serve in such capacity unless otherwise provided in a written
agreement pursuant to which such Indemnitee is indemnified.

     D. Insurance. The Company may purchase and maintain insurance on behalf of
the Indemnitees and such other Persons as the Managing Member shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Company’s activities, regardless
of whether the Company would have the power to indemnify such Indemnitee or
Person against such liability under the provisions of this Agreement.

     E. No Personal Liability for Members. In no event may an Indemnitee subject
any of the Members to personal liability by reason of the indemnification
provisions set forth in this Agreement.

     F. Interested Transactions. An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

     G. Benefit. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Company’s liability to any Indemnitee under
this Section 7.7 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or related to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.

     H. Indemnification Payments Not Distributions. If and to the extent any
payments to the Managing Member pursuant to this Section 7.7 constitute gross
income to the Managing Member (as opposed to the repayment of advances made on
behalf of the Company), such amounts shall constitute guaranteed payments within
the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Company and all Members, and shall not be treated as
distributions for purposes of computing the Members’ Capital Accounts.

     I. Exception to Indemnification. Notwithstanding anything to the contrary
in this Agreement, the Managing Member shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
Managing Member is obligated to indemnify the Company under any other agreement
between the Managing Member and the Company.

SECTION 7.8 LIABILITY OF THE MANAGING MEMBER

     A. General. Notwithstanding anything to the contrary set forth in this
Agreement, the Managing Member (which, for the purposes of this Section 7.8
shall include the directors and officers of the Managing Member) shall not be
liable for monetary or other damages to the Company, any Members or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the Managing Member acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.

     B. Obligation to Consider Interests of Managing Member Entity. The
Non-Managing Members expressly acknowledge that the Managing Member, in
considering whether to dispose of any of the Company assets, shall take into
account the tax consequences to the Managing Member Entity of any such
disposition and shall have no liability whatsoever to the Company or any
Non-Managing Member for decisions that are based upon or influenced by such tax
consequences.

     C. No Obligation to Consider Separate Interests of Non-Managing Members and
Their Owners. The Non-Managing Members expressly acknowledge that the Managing
Member is acting on behalf of the Company and the

26



--------------------------------------------------------------------------------



 



Members of the Company, that the Managing Member is under no obligation to
consider the separate interests of the Non-Managing Members (including, without
limitation, the tax consequences to Non-Managing Members or Assignees) or their
owners in deciding whether to cause the Company to take (or decline to take) any
actions, and that the Managing Member shall not be liable for monetary or other
damages for losses sustained, liabilities incurred or benefits not derived by
Non-Managing Members in connection with any decisions or actions made or taken
or declined to made or taken, provided that the Managing Member has acted
pursuant to its authority under this Agreement.

     D. Actions of Agents. Subject to its obligations and duties as Managing
Member set forth in Section 7.1.A, the Managing Member may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents. The Managing
Member shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the Managing Member in good faith.

     E. Effect of Amendment. Notwithstanding any other provision contained
herein, any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the Managing Member’s liability to the Company and the
Non-Managing Members under this Section 7.8 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

     F. Limitations of Fiduciary Duty. Sections 7.1.B, 7.1.E and this Section
7.8 and any other Section of this Agreement limiting the liability of the
Managing Member and/or its directors and officers shall constitute an express
limitation of any duties, fiduciary or otherwise, that they would owe the
Company or the Non-Managing Members if such duty would be imposed by any law, in
equity or otherwise.

SECTION 7.9 OTHER MATTERS CONCERNING THE MANAGING MEMBER

     A. Reliance on Documents. The Managing Member may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

     B. Reliance on Advisors. The Managing Member may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which the
Managing Member reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

     C. Action Through Agents. The Managing Member shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the Managing Member in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the Managing Member
hereunder.

     D. Actions to Maintain REIT Status or Avoid Taxation of the Managing Member
Entity. Notwithstanding any other provisions of this Agreement or the Act, any
action of the Managing Member on behalf of the Company or any decision of the
Managing Member to refrain from acting on behalf of the Company undertaken in
the good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the Managing Member Entity to qualify as a
REIT or (ii) to allow the Managing Member Entity to avoid incurring any
liability for taxes under Section 857 or 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the
Non-Managing Members.

27



--------------------------------------------------------------------------------



 



SECTION 7.10 RELIANCE BY THIRD PARTIES

     Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Company shall be entitled to assume that the Managing Member
has full power and authority, without consent or approval of any other Member or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Company, to enter into any contracts on behalf of the Company and to take
any and all actions on behalf of the Company, and such Person shall be entitled
to deal with the Managing Member as if the Managing Member were the Company’s
sole party in interest, both legally and beneficially. Each Non-Managing Member
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the Managing
Member in connection with any such dealing, in each case except to the extent
that such action imposes, or purports to impose, liability on the Non-Managing
Member. In no event shall any Person dealing with the Managing Member or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the Managing Member or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Company by
the Managing Member or its representatives shall be conclusive evidence in favor
of any and every Person relying thereon or claiming thereunder that (i) at the
time of the execution and delivery of such certificate, document or instrument,
this Agreement was in full force and effect, (ii) the Person executing and
delivering such certificate, document or instrument was duly authorized and
empowered to do so for and on behalf of the Company, and (iii) such certificate,
document or instrument was duly executed and delivered in accordance with the
terms and provisions of this Agreement and is binding upon the Company.

SECTION 7.11 RESTRICTIONS ON MANAGING MEMBER’S AUTHORITY

     A. Consent Required. The Managing Member may not take any action in
contravention of an express prohibition or limitation of this Agreement without
the written Consent of (i) all Members adversely affected or (ii) such lower
percentage of the Interests held by Non-Managing Members as may be specifically
provided for under a provision of this Agreement or the Act. The preceding
sentence shall not apply to any limitation or prohibition in this Agreement that
expressly authorizes the Managing Member to take action (either in its
discretion or in specified circumstances) so long as the Managing Member acts
within the scope of such authority.

     B. Sale of All Assets of the Company. Except as provided in Article XIII,
the Managing Member may not, directly or indirectly, cause the Company to sell,
exchange, transfer or otherwise dispose of all or substantially all of the
Company’s assets in a single transaction or a series of related transactions
(including by way of merger (including a triangular merger), consolidation or
other combination with any other Persons) without the Consent of Members holding
Interests representing more than fifty percent (50%) of the total number of
outstanding Series I Units, provided, however, that the foregoing limitation
shall not apply to any leases of all or substantially all of the Company’s
assets entered into by the Company in order to satisfy any REIT Requirements.

SECTION 7.12 LOANS BY THIRD PARTIES

     The Company may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the Managing Member or any of its Affiliates)
with any Person upon such terms as the Managing Member determines appropriate.

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF MEMBERS

SECTION 8.1 LIMITATION OF LIABILITY

     The Members shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

28



--------------------------------------------------------------------------------



 



SECTION 8.2 MANAGEMENT OF BUSINESS

     No Members or Assignee (other than the Managing Member, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
Managing Member, the Company or any of their Affiliates, in their capacity as
such) shall take part in the operation, management or control (within the
meaning of the Act) of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company. The transaction of any such business by the Managing Member, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
Managing Member, the Company or any of their Affiliates, in their capacity as
such, shall not affect, impair or eliminate the limitations on the liability of
the Non-Managing Members or Assignees under this Agreement.

SECTION 8.3 OUTSIDE ACTIVITIES OF NON-MANAGING MEMBERS

     Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Non-Managing Member or its Affiliates with the Company or a Subsidiary, any
Non-Managing Member and any officer, director, employee, agent, trustee,
Affiliate or owner of any Non-Managing Member shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities in direct
or indirect competition with the Company. Neither the Company nor any Members
shall have any rights by virtue of this Agreement in any business ventures of
any Non-Managing Member or Assignee. None of the Non-Managing Members or any
other Person shall have any rights by virtue of this Agreement or the
relationship established hereby in any business ventures of any other Person
(other than the Managing Member to the extent expressly provided herein), and no
Person (other than the Managing Member) shall have any obligation pursuant to
this Agreement to offer any interest in any such business venture to the
Company, any Non-Managing Member or any such other Person, even if such
opportunity is of a character which, if presented to the Company, any
Non-Managing Member or such other Person, could be taken by such Person.

SECTION 8.4 RETURN OF CAPITAL

     Except pursuant to the right of redemption set forth in Section 8.6, no
Member shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Company as provided herein. No Member or
Assignee shall have priority over any other Member or Assignee either as to the
return of Capital Contributions (except as permitted by Section 4.2.A) or,
except to the extent provided by Exhibit C or as permitted by Sections 4.2.A,
5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in this Agreement, as
to profits, losses, distributions or credits.

SECTION 8.5 RIGHTS OF NON-MANAGING MEMBERS RELATING TO THE COMPANY

     A. General. In addition to other rights provided by this Agreement or by
the Act, and except as limited by Section 8.5.D, each Non-Managing Members shall
have the right, for a purpose reasonably related to such Non-Managing Member’s
interest as a member in the Company, upon written demand with a statement of the
purpose of such demand and at such Non-Managing Member’s own expense:



(1)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by either the Managing Member Entity
or the Company, if any, pursuant to the Exchange Act;   (2)   to obtain a copy
of the Company’s federal, state and local income tax returns for each Fiscal
Year;   (3)   to obtain a current list of the name and last known business,
residence or mailing address of each Member;   (4)   to obtain a copy of this
Agreement and the Certificate of Formation and all amendments thereto, together
with executed copies of all powers of attorney pursuant to which this Agreement,
the Certificate of Formation and all amendments thereto have been executed; and
  (5)   to obtain true and full information regarding the amount of cash and a
description and statement of the agreed value of any other property or services
contributed by each Member and which each Member has

29



--------------------------------------------------------------------------------



 



    agreed to contribute in the future, and the date on which each became a
Member; and   (6)   other information regarding the affairs of the Company as is
just and reasonable.

     B. Notice of Conversion Factor. The Company shall notify each Member upon
request (i) of the then current Conversion Factor and (ii) of any changes to the
Conversion Factor.

     C. Notice of Extraordinary Transaction of the Managing Member Entity. The
Managing Member Entity shall not make any extraordinary distributions of cash or
property to its shareholders or effect a merger (including, without limitation,
a triangular merger), consolidation or other combination with or into another
Person, a sale of all or substantially all of its assets or any other similar
extraordinary transaction without providing written notice to the Non-Managing
Members of its intention to make such distribution or effect such merger,
consolidation, combination, sale or other extraordinary transaction at least
twenty (20) Business Days prior to the record date to determine shareholders
eligible to receive such distribution or to vote upon the approval of such
merger, sale or other extraordinary transaction (or, if no such record date is
applicable, at least twenty (20) Business Days before consummation of such
merger, sale or other extraordinary transaction) which notice shall describe in
reasonable detail the action to be taken; provided, however, that the Managing
Member, in its sole and absolute discretion, may shorten the required notice
period of not less than twenty (20) Business Days prior to the record date to
determine the shareholders eligible to vote upon a merger transaction (but not
any of the other transactions covered by this Section 8.5.C.) to a period of not
less than ten (10) calendar days (thereby continuing to afford the holders of
Units the opportunity to redeem Units under Section 8.6 on or prior to the
record date for the shareholder vote on the merger transaction) so long as
(i) the Managing Member Entity will be the surviving entity in such merger
transaction, (ii) immediately following the merger transaction, Persons who held
voting securities of the Managing Member Entity immediately prior to such merger
transaction will hold, solely by reason of the ownership of voting securities of
the Managing Member Entity immediately prior to the merger transaction, voting
securities of the Managing Member Entity representing not less than fifty-one
percent (51%) of the total combined voting power of all outstanding voting
securities of the Managing Member Entity after such merger, and (iii) in the
event that in connection with such merger transaction the Company will merge
with another entity, the Company will be the surviving entity in such merger.
This provision for such notice shall not be deemed (i) to permit any transaction
that otherwise is prohibited by this Agreement or requires a Consent of the
Members or (ii) to require a Consent on the part of any one or more of the
Non-Managing Members to a transaction that does not otherwise require Consent
under this Agreement. Each Non-Managing Member agrees, as a condition to the
receipt of the notice pursuant hereto, to keep confidential the information set
forth therein until such time as the Managing Member Entity has made public
disclosure thereof and to use such information during such period of
confidentiality solely for purposes of determining whether to exercise the
Redemption Right; provided, however, that a Non-Managing Member may disclose
such information to its attorney, accountant and/or financial advisor for
purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

     D. Confidentiality. Notwithstanding any other provision of this Section
8.5, the Managing Member may keep confidential from the Non-Managing Members,
for such period of time as the Managing Member determines in its sole and
absolute discretion, any information that (i) the Managing Member reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the Managing Member in good faith believes is not in the
best interests of the Company or could damage the Company or its business or
(ii) the Company is required by law or by agreements with unaffiliated third
parties to keep confidential, provided that this Section 8.5.D shall not affect
the notice requirements set forth in Section 8.5.C above.

SECTION 8.6 REDEMPTION RIGHT

     A. Common Units.

          (i) General. (1) Subject to Section 8.6.A(iii), at any time on or
after one year following the date of the initial issuance thereof (which, in the
event of the transfer, conversion or redesignation of a Common Unit, shall be
deemed to be the date that the Common Unit (whether or not originally issued as
a Class B Series II Unit), as the case may be, was issued to the original
recipient thereof for purposes of this Section 8.6), the holder of a Common Unit
(if other than the Managing Member or the Managing Member Entity or any
Subsidiary of either the Managing

30



--------------------------------------------------------------------------------



 



Member or the Managing Member Entity) shall have the right (the “Redemption
Right”) to require the Company to redeem such Common Unit, with such redemption
to occur on the Specified Redemption Date and at a redemption price equal to and
in the form of the Cash Amount to be paid by the Company per Unit. Any such
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the Company (with a copy to the Managing Member) by the holder of the Units
who is exercising the Redemption Right (the “Redeeming Member”). A Non-Managing
Member may exercise the Redemption Right from time to time, without limitation
as to frequency, with respect to part or all of the Units that it owns, as
selected by the Non-Managing Member, provided that a Non-Managing Member may not
exercise the Redemption Right for less than one thousand (1,000) Common Units of
a class unless such Redeeming Member then holds less than one thousand (1,000)
Common Units of that class, in which event the Redeeming Member must exercise
the Redemption Right for all of the Units held by such Redeeming Member in that
class, and provided further that, with respect to a Non-Managing Member which is
an entity, such Non-Managing Member may exercise the Redemption Right for less
than one thousand (1,000) Common Units of a class without regard to whether or
not such Non-Managing Member is exercising the Redemption Right for all of the
Common Units held by such Non-Managing Member as long as such Non-Managing
Member is exercising the Redemption Right on behalf of one or more of its equity
owners in respect of one hundred percent (100%) of such equity owners’ interests
in such Non-Managing Member.

               (2) The Redeeming Member’s right with respect to any Common Units
so redeemed to receive any distributions shall be subject to limitations set
forth in Section 5.1.

               (3) The Assignee of any Non-Managing Member may exercise the
rights of such Non-Managing Member pursuant to this Section 8.6, and such
Non-Managing Member shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such Non-Managing
Member’s Assignee. In connection with any exercise of such rights by such
Assignee on behalf of such Non-Managing Member, the Cash Amount shall be paid by
the Company directly to such Assignee and not to such Non-Managing Member.

               (4) If the Managing Member Entity provides notice to the
Non-Managing Members, pursuant to Section 8.5.C hereof, the Redemption Right
shall be exercisable, without regard to whether the Units have been outstanding
for any specified period, during the period commencing on the date on which the
Managing Member Entity provides such notice and ending on the record date to
determine shareholders eligible to receive such distribution or to vote upon the
approval of such merger, sale or other extraordinary transaction (or, if no such
record date is applicable, at least twenty (20) Business Days before the
consummation of such merger, sale or other extraordinary transaction). If this
subparagraph (4) applies, the Specified Redemption Date is the date on which the
Company and the Managing Member Entity receive notice of exercise of the
Redemption Right, rather than ten (10) Business Days after receipt of the notice
of redemption.

          (ii) Managing Member Assumption of Right With Respect to Common Units.
(1) If a Non-Managing Member has delivered a Notice of Redemption, the Managing
Member may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Certificate of Incorporation),
elect to assume directly and satisfy a Redemption Right. If such election is
made by the Managing Member, the Company shall determine whether the Managing
Member shall pay the Redemption Amount in the form of the Cash Amount or the
Shares Amount. The Company’s decision regarding whether such payment shall be
made in the form of the Cash Amount or the Shares Amount shall be made by the
Managing Member, in its capacity as the managing member of the Company and in
its sole and absolute discretion. Payment of the Redemption Amount in the form
of Shares shall be in Shares registered for resale under Section 12 of the
Exchange Act and listed for trading on the exchange or national market on which
the Shares are Publicly Traded and the issuance of Shares upon redemption shall
be registered under the Securities Act or, at the election of the Managing
Member Entity resale of the Shares issued upon redemption shall be registered
(so long as the Redeeming Member provides all information required for such
registration), and, provided further that, if the Shares are not Publicly Traded
at the time a Redeeming Member exercises its Redemption Right, the Redemption
Amount shall be paid only in the form of the Cash Amount unless the Redeeming
Member, in its sole and absolute discretion, consents to payment of the
Redemption Amount in the form of the Shares Amount), on the Specified Redemption
Date, upon such payment the Managing Member Entity shall acquire the Common
Units offered for redemption by the Redeeming Member and shall be treated for
all purposes of this Agreement as the owner of such Common Units. Unless the
Managing Member, in its sole and absolute discretion, shall exercise its right
to assume directly and satisfy the Redemption Right, the Managing

31



--------------------------------------------------------------------------------



 



Member shall not have any obligation to the Redeeming Member or to the Company
with respect to the Redeeming Member’s exercise of the Redemption Right. If the
Managing Member shall exercise its right to assume directly and satisfy the
Redemption Right in the manner described in the first sentence of this
Section 8.6B and shall fully perform its obligations in connection therewith,
the Company shall have no right or obligation to pay any amount to the Redeeming
Member with respect to such Redeeming Member’s exercise of the Redemption Right,
and each of the Redeeming Member, the Company and the Managing Member shall, for
federal income tax purposes, treat the transaction between the Managing Member
and the Redeeming Member as a sale of the Redeeming Member’s Common Units to the
Managing Member. Nothing contained in this Section 8.6.B shall imply any right
of the Managing Member to require any Non-Managing Member to exercise the
Redemption Right afforded to such Non-Managing Member pursuant to Section 8.6.A.

               (2) If the Managing Member determines to pay the Redeeming Member
the Redemption Amount in the form of Shares, the total number of Shares to be
paid to the Redeeming Member in exchange for the Redeeming Member’s Common Units
shall be the applicable Shares Amount. If this amount is not a whole number of
Shares, the Redeeming Member shall be paid (i) that number of Shares which
equals the nearest whole number less than such amount plus (ii) an amount of
cash which the Managing Member determines, in its reasonable discretion, to
represent the fair value of the remaining fractional Share which would otherwise
be payable to the Redeeming Member.

               (3) Each Redeeming Member agrees to execute such documents as the
Managing Member may reasonably require in connection with the issuance of Shares
upon exercise of the Redemption Right.

          (iii) Exceptions to Exercise of Common Unit Redemption Right.
Notwithstanding the provisions of Sections 8.6.A(i) and A(ii), and 8.6.B, a
Member shall not be entitled to exercise the Redemption Right pursuant to
Section 8.6.A(i) if (but only as long as) the delivery of Shares to such Member
on the Specified Redemption Date would be (i) prohibited under the restrictions
on the ownership or transfer of Shares in the Certificate of Incorporation (or,
if the Managing Member is not the Managing Member Entity, the organizational
documents of the Managing Member Entity) or (ii) prohibited under applicable
federal or state securities laws or regulations (in each case regardless of
whether the Managing Member would in fact assume and satisfy the Redemption
Right).

          (iv) No Liens on Common Units Delivered for Redemption. Each
Non-Managing Member covenants and agrees with the Managing Member that all Units
delivered for redemption shall be delivered to the Company or the Managing
Member Entity, as the case may be, free and clear of all liens; and,
notwithstanding anything contained herein to the contrary, neither the Managing
Member nor the Company shall be under any obligation to acquire Common Units
which are or may be subject to any liens. Each Non-Managing Member further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Common Units to the Company or the Managing Member
Entity, such Non-Managing Member shall assume and pay such transfer tax.

          (v) Additional Interests; Modification of Holding Period. If the
Company issues Interests to any Additional Member pursuant to Article IV, the
Managing Member shall make such revisions to this Section 8.6 as it determines
are necessary to reflect the issuance of such Interests (including setting forth
any restrictions on the exercise of the Redemption Right with respect to such
Interests) which differ from those set forth in this Agreement), provided that
no such revisions shall materially adversely affect the rights of any other
Non-Managing Member to exercise its Redemption Right without that Non-Managing
Member’s prior written consent. In addition, the Managing Member may, with
respect to any holder or holders of Units, at any time and from time to time, as
it shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.

     B. Preferred Units. Preferred Units issued by the Company shall be
convertible into other Units or redeemable in accordance with the terms
applicable to them as specified in this Agreement and attachments thereto,
including, in the case of the Class F Convertible Units and the Class SV Units,
the terms set forth in the Attachment A and the Attachment B, respectively,
hereto.

32



--------------------------------------------------------------------------------



 



ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

SECTION 9.1 RECORDS AND ACCOUNTING

     The Managing Member shall keep or cause to be kept at the principal office
of the Company appropriate books and records with respect to the Company’s
business, including, without limitation, all books and records necessary to
provide to the Non-Managing Member any information, lists and copies of
documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Company in the regular course of its business
may be kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Company shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles.

SECTION 9.2 FISCAL YEAR

     The fiscal year of the Company shall be the calendar year.

SECTION 9.3 REPORTS

     A. Annual Reports. As soon as practicable, but in no event later than the
date on which the Managing Member Entity mails its annual report to its
shareholders, the Managing Member Entity shall cause to be mailed to each
Non-Managing Member an annual report, as of the close of the most recently ended
Fiscal Year, containing financial statements of the Company, or of the Managing
Member Entity if such statements are prepared solely on a consolidated basis
with the Company, for such Fiscal Year, presented in accordance with generally
accepted accounting principles, such statements to be audited by a nationally
recognized firm of independent public accountants selected by the Managing
Member Entity.

     B. Quarterly Reports. If and to the extent that the Managing Member Entity
mails quarterly reports to its shareholders, as soon as practicable, but in no
event later than the date on such reports are mailed, the Managing Member Entity
shall cause to be mailed to each Non-Managing Member a report containing
unaudited financial statements, as of the last day of such fiscal quarter, of
the Company, or of the Managing Member Entity if such statements are prepared
solely on a consolidated basis with the Company, and such other information as
may be required by applicable law or regulation, or as the Managing Member
determines to be appropriate.

ARTICLE X
TAX MATTERS

SECTION 10.1 PREPARATION OF TAX RETURNS

     The Managing Member shall arrange for the preparation and timely filing of
all tax returns required of the Company for federal, state, local and other tax
purposes and shall use all reasonable efforts to furnish, as soon as practical
after the close of each Fiscal Year, the tax information reasonably required by
Non-Managing Members in preparing and filing tax returns applicable to them.

SECTION 10.2 TAX ELECTIONS

     Except as otherwise provided herein, the Managing Member shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code) or
under applicable state, local or other tax laws. The Managing Member shall have
the right to seek to revoke any such election upon the Managing Member’s
determination in its sole and absolute discretion that such revocation is in the
best interests of the Members.

33



--------------------------------------------------------------------------------



 



SECTION 10.3 TAX MATTERS PARTNER

     A. General. The Managing Member shall be the “tax matters partner” of the
Company for federal income tax purposes. Pursuant to Section 6223(c)(3) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Company, the tax matters partner shall furnish
the IRS with the name, address, taxpayer identification number and profit
interest of each of the Non-Managing Members and any Assignees; provided,
however, that such information is provided to the Company by the Non-Managing
Members.

     B. Powers. The tax matters partner is authorized, but not required:



(1)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Members, except that such settlement agreement shall not bind any
Member (i) who (within the time prescribed pursuant to the Code and Regulations)
files a statement with the IRS providing that the tax matters partner shall not
have the authority to enter into a settlement agreement on behalf of such Member
or (ii) who is a “notice partner” (as defined in Section 6231(a)(8) of the Code)
or a member of a “notice group” (as defined in Section 6223(b)(2) of the Code);
  (2)   if a notice of a final administrative adjustment at the Company level of
any item required to be taken into account by a Member for tax purposes (a
“final adjustment”) is mailed to the tax matters partner, to seek judicial
review of such final adjustment, including the filing of a petition for
readjustment with the Tax Court or the filing of a complaint for refund with the
United States Claims Court or the District Court of the United States for the
district in which the Company’s principal place of business is located;   (3)  
to intervene in any action brought by any other Member for judicial review of a
final adjustment;   (4)   to file a request for an administrative adjustment
with the IRS at any time and, if any part of such request is not allowed by the
IRS, to file an appropriate pleading (petition or complaint) for judicial review
with respect to such request;   (5)   to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken into account by a Member for tax purposes, or an item
affected by such item; and   (6)   to take any other action on behalf of the
Member of the Company in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

     The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the Managing
Member set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.

     C. Reimbursement. The tax matters partner shall receive no compensation for
its services. All third-party costs and expenses incurred by the tax matters
partner in performing its duties as such (including legal and accounting fees
and expenses) shall be borne by the Company. Nothing herein shall be construed
to restrict the Company from engaging an accounting firm and/or law firm to
assist the tax matters partner in discharging its duties hereunder, so long as
the compensation paid by the Company for such services is reasonable.

SECTION 10.4 ORGANIZATIONAL EXPENSES

     The Company shall elect to deduct expenses, if any, incurred by it in
organizing the Company ratably over a sixty (60) month period as provided in
Section 709 of the Code.

34



--------------------------------------------------------------------------------



 



SECTION 10.5 WITHHOLDING

     Each Non-Managing Member hereby authorizes the Company to withhold from or
pay on behalf of or with respect to such Non-Managing Member any amount of
federal, state, local, or foreign taxes that the Managing Member determines that
the Company is required to withhold or pay with respect to any amount
distributable or allocable to such Non-Managing Member pursuant to this
Agreement, including, without limitation, any taxes required to be withheld or
paid by the Company pursuant to Section 1441, 1442, 1445, or 1446 of the Code.
Unless the amount distributable to the Non-Managing Member for the Distribution
Period the tax relates to is at least equal to the tax withheld hereunder, any
amount paid on behalf of or with respect to a Non-Managing Member pursuant to
this Section 10.5 shall constitute a loan by the Company to such Non-Managing
Member, which loan shall be repaid by such Non-Managing Member within fifteen
(15) days after notice from the Managing Member that such payment must be made,
and unless paid earlier, such loan may be satisfied by the Company by
withholdings upon: (i) the subsequent distributions which would otherwise be
made to the Non-Managing Member or (ii) the withholding, upon the Managing
Member’s sole and absolute discretion, on any other amounts distributable to the
Non-Managing Member. Any amounts withheld pursuant to the foregoing clauses
(i) or (ii) shall be treated as having been distributed to such Non-Managing
Member. Each Non-Managing Member hereby unconditionally and irrevocably grants
to the Company a security interest in such Non-Managing Member’s Interest to
secure such Non-Managing Member’s obligation to pay to the Company any amounts
required to be paid pursuant to this Section 10.5. If a Non-Managing Member
fails to pay any amounts owed to the Company pursuant to this Section 10.5 when
due, the Managing Member may, in its sole and absolute discretion, elect to make
the payment to the Company on behalf of such defaulting Non-Managing Member, and
in such event shall be deemed to have loaned such amount to such defaulting
Non-Managing Member and shall succeed to all rights and remedies of the Company
as against such defaulting Non-Managing Member (including, without limitation,
the right to receive distributions). Any amounts payable by a Non-Managing
Member hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four (4) percentage points (but not higher
than the maximum lawful rate that may be charged under the law) from the date
such amount is due (i.e., fifteen (15) days after demand) until such amount is
paid in full. Each Non-Managing Member shall take such actions as the Company or
the Managing Member shall request to perfect or enforce the security interest
created hereunder.

ARTICLE XI
TRANSFERS AND WITHDRAWALS

SECTION 11.1 TRANSFER

     A. Definition. The term “transfer,” when used in this Article XI with
respect to a Unit, shall be deemed to refer to a transaction by which the Member
purports to assign all or any part of its Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise. The term “transfer” when
used in this Article XI does not include any redemption or repurchase of Units
by the Company from a Member or acquisition of Units from a Non-Managing Member
by the Managing Member pursuant to Section 8.6 or otherwise. No part of the Unit
of a Member shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement.

     B. General. No Unit shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article XI. Any
transfer or purported transfer of a Unit not made in accordance with this
Article XI shall be null and void.

SECTION 11.2 TRANSFERS OF INTERESTS OF MANAGING MEMBER

     A. General. The Managing Member may not transfer any of its Units or other
Interests except in connection with (i) a transaction described in
Section 11.2.B, (ii) any merger (including a triangular merger), consolidation
or other combination with or into another Person following the consummation of
which the equity holders of the surviving entity are substantially identical to
the shareholders of the Managing Member Entity, or (iii) as otherwise expressly
permitted under this Agreement, nor shall the Managing Member withdraw as
Managing Member except

35



--------------------------------------------------------------------------------



 



in connection with a transaction permitted under Section 11.2.B or any merger,
consolidation, or other combination permitted under clause (ii) of this
Section 11.2.A.

     B. Specific Transactions Prohibited. The Managing Member Entity shall not
engage in any merger (including a triangular merger), consolidation or other
combination with or into another Person (other than any transaction permitted by
Section 11.2.A), sale of all or substantially all of its assets or any
reclassification, recapitalization or change of outstanding Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (“Termination Transaction”), unless (i) the Termination Transaction has
been approved by the Consent of Members holding Interests representing more than
fifty percent (50%) of the Percentage Interests of the Series I Units,
(ii) following such merger or other consolidation, substantially all of the
assets of the surviving entity consist of Units and (iii) in connection with
which all Members either will receive, or will have the right to receive, for
each Unit an amount of cash, securities, or other property equal to the product
of the Conversion Factor and the greatest amount of cash, securities or other
property paid to a holder of Shares, if any, corresponding to such Unit in
consideration of one such Share at any time during the period from and after the
date on which the Termination Transaction is consummated; provided that, if, in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the percentage
required for the approval of mergers under the charter documents of the Managing
Member Entity, each holder of Units shall receive, or shall have the right to
receive without any right of Consent set forth above in this subsection B, the
greatest amount of cash, securities, or other property which such holder would
have received had it exercised the Redemption Right and received Shares in
exchange for its Units immediately prior to the expiration of such purchase,
tender or exchange offer and had thereupon accepted such purchase, tender or
exchange offer. The Managing Member shall not enter into an agreement or other
arrangement providing for or facilitating the creation of a Managing Member
Entity other than the Managing Member, unless the successor Managing Member
Entity executes and delivers a counterpart to this Agreement in which such
Managing Member Entity agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to a Managing Member Entity.

SECTION 11.3 NON-MANAGING MEMBERS’ RIGHTS TO TRANSFER

     A. General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Non-Managing Member may not transfer all or portion of its
Interest, or any of such Non-Managing Member’s rights as a Non-Managing Member,
without the prior written consent of the Managing Member, which consent may be
withheld in the Managing Member’s sole and absolute discretion. Any transfer
otherwise permitted under Sections 11.3.B and 11.3.C shall be subject to the
conditions set forth in Section 11.3.D, 11.3.E and 11.3.F, and all permitted
transfers shall be subject to Section 11.5.

     B. Incapacitated Non-Managing Member. If a Non-Managing Member is subject
to Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Non-Managing Member’s estate shall have all the
rights of a Non-Managing Member, but not more rights than those enjoyed by other
Non-Managing Member, for the purpose of settling or managing the estate and such
power as the Incapacitated Non-Managing Member possessed to transfer all or any
part of its interest in the Company. The Incapacity of a Non-Managing Member, in
and of itself, shall not dissolve or terminate the Company.

     C. Permitted Transfers. A Non-Managing Member may transfer, with or without
the consent of the Managing Member, all or a portion of its Interest (i) in the
case of a Non-Managing Member who is an individual, to a member of his Immediate
Family, any trust formed for the benefit of himself and/or members of his
Immediate Family, or any partnership, limited liability company, joint venture,
corporation or other business entity comprised only of himself and/or members of
his Immediate Family and entities the ownership interests in which are owned by
or for the benefit of himself and/or members of his Immediate Family, (ii) in
the case of a Non-Managing Member which is a trust, to the beneficiaries of such
trust, (iii) in the case of a Non-Managing Member which is a partnership,
limited liability company, joint venture, corporation or other business entity
to which Units were transferred pursuant to clause (i) above, to its partners,
owners or stockholders, as the case may be, who are members of the Immediate
Family of or are actually the Person(s) who transferred Units to it pursuant to
clause (i) above, (iv) in the case of a Non-Managing Member which acquired Units
as of the date hereof and which is a partnership, limited liability company,
joint venture, corporation or other business entity, to its partners, owners,
stockholders or Affiliates thereof, as the case may be, or the Persons owning
the beneficial interests in any of its partners, owners or

36



--------------------------------------------------------------------------------



 



stockholders or Affiliates thereof (it being understood that this clause
(iv) will apply to all of each Person’s Interests whether the Units relating
thereto were acquired on the date hereof or hereafter), (v) in the case of a
Non-Managing Member which is a partnership, limited liability company, joint
venture, corporation or other business entity other than any of the foregoing
described in clause (iii) or (iv), in accordance with the terms of any agreement
between such Non-Managing Member and the Company pursuant to which such Interest
was issued, (vi) pursuant to a gift or other transfer without consideration,
(vii) pursuant to applicable laws of descent or distribution, (viii) to another
Non-Managing Member and (ix) pursuant to a grant of security interest or other
encumbrance effectuated in a bona fide transaction or as a result of the
exercise of remedies related thereto, subject to the provisions of
Section 11.3.F hereof. A trust or other entity will be considered formed “for
the benefit” of a Member’s Immediate Family even though some other Person has a
remainder interest under or with respect to such trust or other entity.

     D. No Transfers Violating Securities Laws. The Managing Member may prohibit
any transfer of Units by a Non-Managing Member unless it receives a written
opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Company) to such Non-Managing Member to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Company or the Unit or, at the option of
the Company, an opinion of legal counsel to the Company to the same effect.

     E. No Transfers Affecting Tax Status of Company. No transfer of Units by a
Non-Managing Member (including a redemption or exchange pursuant to Section 8.6)
may be made to any Person if (i) in the opinion of legal counsel for the
Company, there is a significant risk that it would result in the Company being
treated as an association taxable as a corporation for federal income tax
purposes or would result in a termination of the Company for federal income tax
purposes (except as a result of the redemption or exchange for Shares of all
Units held by all Non-Managing Members other than the Managing Member or the
Managing Member Entity or any Subsidiary of the Managing Member or the Managing
Member Entity or pursuant to a transaction expressly permitted under Section
7.11.B or Section 11.2), (ii) in the opinion of legal counsel for the Company,
there is a significant risk that it would adversely affect the ability of the
Managing Member Entity to continue to qualify as a REIT or would subject the
Managing Member Entity to any additional taxes under Section 857 or Section 4981
of the Code or (iii) such transfer is effectuated through an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code (provided that this
clause (iii) shall not be the basis for limiting or restricting in any manner
the exercise of the Redemption Right under Section 8.6 unless, and only to the
extent that, outside tax counsel provides to the Managing Member an opinion to
the effect that, in the absence of such limitation or restriction, there is a
significant risk that the Company will be treated as a “publicly traded
partnership” and, by reason thereof, taxable as a corporation).

     F. No Transfers to Holders of Nonrecourse Liabilities. No pledge or
transfer of any Units may be made to a lender to the Company or any Person who
is related (within the meaning of Section 1.752-4(b) of the Regulations) to any
lender to the Company whose loan constitutes a Nonrecourse Liability unless (i)
the Managing Member is provided prior written notice thereof and (ii) the lender
enters into an arrangement with the Company and the Managing Member to exchange
or redeem for the Redemption Amount any Units in which a security interest is
held simultaneously with the time at which such lender would be deemed to be a
partner in the Company for purposes of allocating liabilities to such lender
under Section 752 of the Code.

SECTION 11.4 SUBSTITUTED MEMBERS

     A. Consent of Managing Member. No Non-Managing Members shall have the right
to substitute a transferee as a Non-Managing Member in its place. The Managing
Member shall, however, have the right to consent to the admission of a
transferee of the interest of a Non-Managing Member pursuant to this Section
11.4 as a Substituted Member, which consent may be given or withheld by the
Managing Member in its sole and absolute discretion. The Managing Member’s
failure or refusal to permit a transferee of any such interests to become a
Substituted Member shall not give rise to any cause of action against the
Company or any Member. The Managing Member hereby grants its consent to the
admission as a Substituted Member to any bona fide financial institution that
loans money or otherwise extends credit to a holder of Units and thereafter
becomes the owner of such Units pursuant to the exercise by such financial
institution of its rights under a pledge of such Units granted in connection
with such loan or extension of credit.

37



--------------------------------------------------------------------------------



 



     B. Rights of Substituted Member. A transferee who has been admitted as a
Substituted Member in accordance with this Article XI shall have all the rights
and powers and be subject to all the restrictions and liabilities of a
Non-Managing Member under this Agreement. The admission of any transferee as a
Substituted Member shall be conditioned upon the transferee executing and
delivering to the Company an acceptance of all the terms and conditions of this
Agreement (including, without limitation, the provisions of Section 15.11) and
such other documents or instruments as may be required to effect the admission.

     C. Member Registry. Upon the admission of a Substituted Member, the
Managing Member shall update the Member Registry in the books and records of the
Company as it deems necessary reflect such admission in the Member Registry.

SECTION 11.5 ASSIGNEES

     If the Managing Member, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Member, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited liability company
interest under the Act, including the right to receive distributions from the
Company and the allocable shares of Net Income, Net Losses, and Recapture Income
and all items of income, gain, loss, deduction and credit of the Company
attributable to the Units assigned to such transferee, and shall have the rights
granted to the Non-Managing Member under Section 8.6, but shall not be deemed to
be a holder of Units for any other purpose under this Agreement, and shall not
be entitled to vote such Units in any matter presented to the Non-Managing
Member for a vote (such Units being deemed to have been voted on such matter in
the same proportion as all other Units held by Non-Managing Member are voted).
If any such transferee desires to make a further assignment of any such Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Non-Managing Member desiring to make
an assignment of Units.

SECTION 11.6 GENERAL PROVISIONS

     A. Withdrawal of Non-Managing Member. No Non-Managing Member may withdraw
from the Company other than as a result of a permitted transfer of all of such
Non-Managing Member’s Units in accordance with this Article XI or pursuant to
redemption of all of its Units under Section 8.6.

     B. Termination of Status as Non-Managing Member. Any Non-Managing Member
who shall transfer all of its Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Units under Section 8.6 shall
cease to be a Non-Managing Member.

     C. Timing of Transfers. Transfers pursuant to this Article XI may only be
made upon three (3) Business Days prior notice, unless the Managing Member
otherwise agrees.

     D. Allocations. If any Interest is transferred during any quarterly segment
of the Company’s Fiscal Year in compliance with the provisions of this
Article XI or redeemed or transferred pursuant to Section 8.6, Net Income, Net
Losses, each item thereof and all other items attributable to such interest for
such Fiscal Year shall be divided and allocated between the transferor Member
and the transferee Member by taking into account their varying interests during
the fiscal year in accordance with Section 706(d) of the Code, using the interim
closing of the books method (unless the Managing Member, in its sole and
absolute discretion, elects to adopt a daily, weekly, or a monthly proration
period, in which event Net Income, Net Losses, each item thereof and all other
items attributable to such interest for such fiscal year shall be prorated based
upon the applicable method selected by the Managing Member). Solely for purposes
of making such allocations, each of such items for the calendar month in which
the transfer or redemption occurs shall be allocated to the Person who is a
Member as of midnight on the last day of said month. All distributions of
Available Cash attributable to any Unit with respect to which the Record Date is
before the date of such transfer, assignment or redemption shall be made to the
transferor Member or the Redeeming Member, as the case may be, and, in the case
of a transfer or assignment other than a redemption, all distributions of
Available Cash thereafter attributable to such Unit shall be made to the
transferee Member.

     E. Additional Restrictions. In addition to any other restrictions on
transfer herein contained, including without limitation the provisions of this
Article XI and Article VII, in no event may any transfer or assignment of an
Interest

38



--------------------------------------------------------------------------------



 



by any Member (including pursuant to Section 8.6) be made without the express
consent of the Managing Member, in its sole and absolute discretion, (i) to any
person or entity who lacks the legal right, power or capacity to own an
Interest; (ii) in violation of applicable law; (iii) of any component portion of
an Interest, such as the Capital Account, or rights to distributions, separate
and apart from all other components of an Interest; (iv) if in the opinion of
legal counsel to the Company, there is a significant risk that such transfer
would cause a termination of the Company for federal or state income tax
purposes (except as a result of the redemption or exchange for Shares of all
Units held by all Non-Managing Members other than the Managing Member, the
Managing Member Entity, or any Subsidiary of either, or pursuant to a
transaction expressly permitted under Section 7.11.B or Section 11.2); (v) if in
the opinion of counsel to the Company, there is a significant risk that such
transfer would cause the Company to cease to be classified as a partnership for
federal income tax purposes (except as a result of the redemption or exchange
for Shares of all Units held by all Non-Managing Members other than the Managing
Member, the Managing Member Entity, or any Subsidiary of either, or pursuant to
a transaction expressly permitted under Section 7.11.B or Section 11.2); (vi) if
such transfer requires the registration of such Interest pursuant to any
applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Company to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided that, this clause (vii) shall not be the basis for limiting
or restricting in any manner the exercise of the Redemption Right under
Section 8.6 unless, and only to the extent that, outside tax counsel provides to
the Managing Member an opinion to the effect that, in the absence of such
limitation or restriction, there is a significant risk that the Company will be
treated as a “publicly traded partnership” and, by reason thereof, taxable as a
corporation); (viii) if such transfer subjects the Company or the activities of
the Company to regulation under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or ERISA, each as amended; (ix) if such transfer
could adversely affect the ability of the Managing Member Entity to fail to
remain qualified as a REIT; or (x) if in the opinion of legal counsel for the
transferring Member (which opinion and counsel shall be reasonably satisfactory
to the Company) or legal counsel for the Company, there is a significant risk
that such transfer would cause the Managing Member Entity to fail to continue to
qualify as a REIT or subject the Managing Member Entity to any additional taxes
under Section 857 or Section 4981 of the Code.

     F. Avoidance of “Publicly Traded Partnership” Status. The Managing Member
shall monitor the transfers of interests in the Company to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Company being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The Managing Member shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Company of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the Managing Member to
limit or restrict in any manner the right of any holder of a Unit to exercise
the Redemption Right in accordance with the terms of Section 8.6 unless, and
only to the extent that, outside tax counsel provides to the Managing Member an
opinion to the effect that, in the absence of such limitation or restriction,
there is a significant risk that the Company will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation.

ARTICLE XII
ADMISSION OF MEMBERS

SECTION 12.1 ADMISSION OF A SUCCESSOR MANAGING MEMBER

     A successor to all of the Managing Member’s Managing Member Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor Managing
Member shall be admitted to the Company as the Managing Member, effective upon
such transfer. Any such successor shall carry on the business of the Company
without dissolution. In such case, the admission shall be subject to such
successor Managing Member executing and delivering to the Company an acceptance
of all of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission.

39



--------------------------------------------------------------------------------



 



SECTION 12.2 ADMISSION OF ADDITIONAL MEMBERS

     A. General. No Person shall be admitted as an Additional Member without the
consent of the Managing Member, which consent shall be given or withheld in the
Managing Member’s sole and absolute discretion. A Person who makes a Capital
Contribution to the Company in accordance with this Agreement or who exercises
an option to receive Units shall be admitted to the Company as an Additional
Member only with the consent of the Managing Member and only upon furnishing to
the Managing Member (i) evidence of acceptance in form satisfactory to the
Managing Member of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 15.11 and (ii) such
other documents or instruments as may be required in the discretion of the
Managing Member to effect such Person’s admission as an Additional Member,
including, among others, a properly completed and duly executed copy of each of
Schedule (e) and (f) hereto. The admission of any Person as an Additional Member
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Company, following the consent of the
Managing Member to such admission.

     B. Allocations to Additional Members. If any Additional Member is admitted
to the Company on any day other than the first day of a Fiscal Year, then Net
Income, Net Losses, each item thereof and all other items allocable among
Members and Assignees for such Fiscal Year shall be allocated among such
Additional Member and all other Members and Assignees by taking into account
their varying interests during the Fiscal Year in accordance with Section 706(d)
of the Code, using the interim closing of the books method (unless the Managing
Member, in its sole and absolute discretion, elects to adopt a daily, weekly or
monthly proration method, in which event Net Income, Net Losses, and each item
thereof would be prorated based upon the applicable period selected by the
Managing Member). Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Member
occurs shall be allocated among all the Members and Assignees including such
Additional Member. All distributions of Available Cash with respect to which the
Record Date is before the date of such admission shall be made solely to Members
and Assignees other than the Additional Member, and all distributions of
Available Cash thereafter shall be made to all the Members and Assignees
including such Additional Member.

SECTION 12.3 AMENDMENT OF AGREEMENT AND CERTIFICATE OF FORMATION

     For the admission to the Company of any Member, the Managing Member shall
take all steps necessary and appropriate under the Act to amend the records of
the Company and, if necessary, to prepare as soon as practical an amendment of
this Agreement (including an amendment to the Member Registry) and, if required
by law, shall prepare and file an amendment to the Certificate of Formation and
may for this purpose exercise the power of attorney granted pursuant to Section
15.11 hereof.

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

SECTION 13.1 DISSOLUTION

     The Company shall not be dissolved by the admission of Substituted Members
or Additional Members or by the admission of a successor Managing Member in
accordance with the terms of this Agreement. Upon the withdrawal of the Managing
Member, any successor Managing Member shall continue the business of the
Company. The Company shall dissolve, and its affairs shall be wound up, upon the
first to occur of any of the following (“Liquidating Events”):

          (i) an event of withdrawal of the Managing Member (other than an event
of bankruptcy), unless within ninety (90) days after the withdrawal, the written
Consent of the Non-Managing Members to continue the business of the Company and
to the appointment, effective as of the date of withdrawal, of a substitute
Managing Member is obtained;

          (ii) an election to dissolve the Company made by the Managing Member
with the Consent of Non-

40



--------------------------------------------------------------------------------



 



Managing Members holding Interests representing ninety percent (90%) of the
Percentage Interest of the Series I Common Units;

          (iii) an election to dissolve the Company made by the Managing Member,
in its sole and absolute discretion;

          (iv) entry of a decree of judicial dissolution of the Company pursuant
to the provisions of the Act;

          (v) the sale of all or substantially all of the assets and properties
of the Company for cash or for marketable securities; or

          (vi) a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the Managing Member is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the Managing Member, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless prior to or at the time of the entry of such order or judgment, the
written Consent of the Non-Managing Members is obtained to continue the business
of the Company and to the appointment, effective as of a date prior to the date
of such order or judgment, of a substitute Managing Member.

SECTION 13.2 WINDING UP

     A. General. Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs. The
Managing Member (or, if there is no remaining Managing Member, any Person
elected by a majority in interest of the Non-Managing Member (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Company and shall take full account of the Company’s liabilities and property
and the Company property shall be liquidated as promptly as is consistent with
obtaining the fair value thereof, and the proceeds therefrom (which may, to the
extent determined by the Managing Member, include equity or other securities of
the Managing Member or any other entity) shall be applied and distributed in the
following order:



(1)   First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members;   (2)   Second, to the payment
and discharge of all of the Company’s debts and liabilities to the Managing
Member;   (3)   Third, to the payment and discharge of all of the Company’s
debts and liabilities to the Non-Managing Members;   (4)   Fourth, to the
holders of Units that are entitled to any preference in distribution upon
liquidation (including, without limitation, the Class F Convertible Units and
the Class SV Units) in accordance with the rights of any such class of Interests
(and, within each such class, to each holder thereof in accordance with the
terms and conditions of such class); and   (5)   The balance, if any, to the
Members holding the Common Units of each class, pari passu, in accordance with
the aggregate positive balances in the Capital Accounts of the Members of each
such class, after giving effect to all contributions, distributions, and
allocations for all periods (and, within each such class of Common Units, among
the Members holding such Common Units in accordance with the positive balances
in their Capital Accounts).

     The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

     B. Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A
which require liquidation of the assets of the Company, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the

41



--------------------------------------------------------------------------------



 



Company the Liquidator determines that an immediate sale of part or all of the
Company’s assets would be impractical or would cause undue loss to the Members,
the Liquidator may, in its sole and absolute discretion, defer for a reasonable
time the liquidation of any assets except those necessary to satisfy liabilities
of the Company (including to those Members as creditors) or distribute to the
Members, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2.A, undivided interests in such Company assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Members, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.



SECTION 13.3  COMPLIANCE WITH TIMING REQUIREMENTS OF REGULATIONS; RESTORATION OF
DEFICIT CAPITAL ACCOUNTS

     A. Timing of Distributions. If the Company is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the Managing Member and Non-Managing Members who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(2). In the discretion of the Managing Member, a pro rata
portion of the distributions that would otherwise be made to the Managing Member
and Non-Managing Members pursuant to this Article XIII may be: (A) distributed
to a trust established for the benefit of the Managing Member and Non-Managing
Members for the purposes of liquidating Company assets, collecting amounts owed
to the Company and paying any contingent or unforeseen liabilities or
obligations of the Company or of the Managing Member arising out of or in
connection with the Company (in which case the assets of any such trust shall be
distributed to the Managing Member and Non-Managing Members from time to time,
in the reasonable discretion of the Managing Member, in the same proportions as
the amount distributed to such trust by the Company would otherwise have been
distributed to the Managing Member and Non-Managing Members pursuant to this
Agreement); or (B) withheld to provide a reasonable reserve for Company
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Company; provided that such withheld
amounts shall be distributed to the Managing Member and Non-Managing Members as
soon as practicable.

     B. Restoration of Deficit Capital Accounts Upon Liquidation of the Company.
If any Member has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all Fiscal Years,
including the year during which such liquidation occurs), such Member shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever, except as
otherwise set forth in this Section 13.3.B, or as otherwise expressly agreed in
writing by the affected Member and the Company after the date hereof.
Notwithstanding the foregoing, (i) if the Managing Member has a deficit balance
in its Capital Account (after giving effect to all contributions, distributions,
and allocations for all Fiscal Years of the Company or portions thereof,
including the year during which such liquidation occurs), the Managing Member
shall contribute to the capital of the Company the amount necessary to restore
such deficit balance to zero in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Member has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions, and
allocations for all Fiscal Years of the Company or portions thereof, including
the year during which such liquidation occurs), such DRO Member shall be
obligated to make a contribution to the Company with respect to any such deficit
balance in such DRO Member’s Capital Account upon a liquidation of the Company
in an amount equal to the lesser of such deficit balance or such DRO Member’s
DRO Amount; and (iii) the first sentence of this Section 13.3.B shall not apply
with respect to any other Member to the extent, but only to such extent, that
such Member previously has agreed in writing, with the consent of the Managing
Member, to undertake an express obligation to restore all or any portion of a
deficit that may exist in its Capital Account upon a liquidation of the Company.
No Member shall have any right to become a DRO Member, to increase its DRO
Amount, or otherwise agree to restore any portion of any deficit that may exist
in its Capital Account without the express written consent of the Managing
Member, in its sole and absolute discretion. Any contribution required of a
Member under this Section 13.3.B shall be made on or before the later of (i) the
end of the Fiscal Year of the Company in which the Interest is liquidated or
(ii) the ninetieth (90th) day following the date of such liquidation. The
proceeds of any contribution to the Company made by a DRO Member with respect to
a deficit in such DRO

42



--------------------------------------------------------------------------------



 



Member’s Capital Account balance shall be treated as a Capital Contribution by
such DRO Member and the proceeds thereof shall be treated as assets of the
Company to be applied as set forth in Section 13.2.A.

     C. Restoration of Deficit Capital Accounts Upon a Liquidation of a Member’s
Interest by Transfer. If a DRO Member’s interest in the Company is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) (other than in
connection with a liquidation of the Company) which term shall include a
redemption by the Company of such DRO Member’s interest upon exercise of the
Redemption Right, and such DRO Member is designated on Exhibit G as a Part II
DRO Member, such DRO Member shall be required to contribute cash to the Company
equal to the lesser of (i) the amount required to increase its Capital Account
balance as of such date to zero, or (ii) such DRO Member’s DRO Amount. For this
purpose, (i) the DRO Member’s deficit Capital Account balance shall be
determined by taking into account all contributions, distributions, and
allocations for the portion of the Fiscal Year ending on the date of the
liquidation or redemption, and (ii) solely for purposes of determining such DRO
Member’s Capital Account balance, the Managing Member shall redetermine the
Carrying Value of the Company’s assets on such date based upon the principles
set forth in Sections 1.D.(3) and (4) of Exhibit B hereto, and shall take into
account the DRO Member’s allocable share of any Unrealized Gain or Unrealized
Loss resulting from such redetermination in determining the balance of its
Capital Account. The amount of any payment required hereunder shall be due and
payable within the time period specified in the second to last sentence of
Section 13.3.B.

     D. Effect of the Death of a DRO Member. After the death of a DRO Member who
is an individual, the executor of the estate of such DRO Member may elect to
reduce (or eliminate) the DRO Amount of such DRO Member. Such elections may be
made by such executor by delivering to the Managing Member within two hundred
and seventy (270) days of the death of such Non-Managing Member, a written
notice setting forth the maximum deficit balance in its Capital Account that
such executor agrees to restore under this Section 13.3, if any. If such
executor does not make a timely election pursuant to this Section 13.3 (whether
or not the balance in the applicable Capital Account is negative at such time),
then the DRO Member’s estate (and the beneficiaries thereof who receive
distributions of Interests therefrom) shall be deemed a DRO Member with a DRO
Amount in the same amount as the deceased DRO Member. Any DRO Member which
itself is a partnership for federal income tax purposes may likewise elect,
after the date of its partner’s death to reduce (or eliminate) its DRO Amount by
delivering a similar notice to the Managing Member within the time period
specified above, and in the absence of any such notice the DRO Amount of such
DRO Member shall not be reduced to reflect the death of any of its partners.

SECTION 13.4 RIGHTS OF NON-MANAGING MEMBERS

     Except as otherwise provided in this Agreement, each Non-Managing Member
shall look solely to the assets of the Company for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Company. Except as otherwise expressly provided in this
Agreement, no Non-Managing Member shall have priority over any other
Non-Managing Member as to the return of its Capital Contributions,
distributions, or allocations.

SECTION 13.5 NOTICE OF DISSOLUTION

     If a Liquidating Event occurs or an event occurs that would, but for
provisions of an election or objection by one or more Members pursuant to
Section 14.1, result in a dissolution of the Company, the Managing Member shall,
within thirty (30) days thereafter, provide written notice thereof to each of
the Members and to all other parties with whom the Company regularly conducts
business (as determined in the discretion of the Managing Member).

SECTION 13.6 CANCELLATION OF CERTIFICATE OF FORMATION

     Upon the completion of the liquidation of the Company cash and property as
provided in Section 13.2, the Company shall be terminated and the Certificate of
Formation and all qualifications of the Company as a foreign limited partnership
in jurisdictions other than the State of Delaware shall be canceled and such
other actions as may be necessary to terminate the Company shall be taken.

SECTION 13.7 REASONABLE TIME FOR WINDING UP

     A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and

43



--------------------------------------------------------------------------------



 



the liquidation of its assets pursuant to Section 13.2, to minimize any losses
otherwise attendant upon such winding-up, and the provisions of this Agreement
shall remain in effect among the Members during the period of liquidation.

SECTION 13.8 WAIVER OF PARTITION

     Each Member hereby waives any right to partition of the Company property.

SECTION 13.9 LIABILITY OF LIQUIDATOR

     The Liquidator shall be indemnified and held harmless by the Company in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.

ARTICLE XIV
AMENDMENT OF AGREEMENT; MEETINGS

SECTION 14.1 AMENDMENTS

     A. General. Amendments to this Agreement may be proposed by the Managing
Member or by any Non-Managing Member holding Units representing twenty-five
percent (25%) or more of the Percentage Interest of the Common Units. Following
such proposal (except an amendment governed by Section 14.1.B or Section
14.1.G), the Managing Member shall submit any proposed amendment to the
Non-Managing Members. The Managing Member shall seek the written Consent of the
Members as set forth in this Section 14.1 on the proposed amendment or shall
call a meeting to vote thereon and to transact any other business that it may
deem appropriate. For purposes of obtaining a written Consent, the Managing
Member may require a response within a reasonable specified time, but not less
than fifteen (15) days, and failure to respond in such time period shall
constitute a vote in favor of the recommendation of the Managing Member. A
proposed amendment shall be adopted and be effective as an amendment hereto if
it is approved by the Managing Member and, except as provided in Section 14.1.B,
14.1.C or 14.1.D, it receives the Consent of the Members holding Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Common Units.

     B. Amendments Not Requiring Non-Managing Member Approval. Notwithstanding
Section anything in this Section 14.1 to the contrary, the Managing Member shall
have the power, without the consent of the Non-Managing Members, to amend this
Agreement as may be required to facilitate or implement any of the following
purposes:

     (1) to add to the obligations of the Managing Member or surrender any right
or power granted to the Managing Member or any Affiliate of the Managing Member
for the benefit of the Non-Managing Members;

     (2) to reflect the admission, substitution, termination or withdrawal of
Members in accordance with this Agreement (which may be effected through the
replacement of the Member Registry with an amended Member Registry);

     (3) to set forth the designations, rights, powers, duties and preferences
of the holders of any additional Interests issued pursuant to Article IV;

     (4) to reflect a change that does not adversely affect the Non-Managing
Members in any material respect, or to cure any ambiguity, correct or supplement
any provision in this Agreement not inconsistent with law or with other
provisions of this Agreement, or make other changes with respect to matters
arising under this Agreement that will not be inconsistent with law or with the
provisions of this Agreement; and

     (5) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law.

     The Managing Member shall notify the Non-Managing Members in writing when
any action under this Section 14.1.B is taken in the next regular communication
to the Non-Managing Members or within 90 days of the date thereof, whichever is
earlier.

44



--------------------------------------------------------------------------------



 



     C. Amendments Requiring Member Approval (Excluding the Managing Member).
Notwithstanding Section 14.1.A, except as set forth in Section 14.1.G, without
the Consent of the Non-Managing Members, the Managing Member shall not amend
Section 4.2.A, Section 7.1.A (second sentence only), Section 7.5, Section 7.6,
Section 7.8, Section 7.11.B, Section 11.2, Section 13.1 (other than Section
13.1(ii) which can be amended only with a Consent of Members holding Units
representing ninety percent (90%) or more of the Percentage Interest of the
Common Units (including Units held by the Managing Member)), the last sentence
of Section 11.4.A (provided that no such amendment shall in any event adversely
affect the rights of any lender who made a loan or who extended credit and
received in connection therewith a pledge of Units prior to the date such
amendment is adopted unless, and only to the extent such lender consents
thereto), this Section 14.1.C or Section 14.2.

     D. Other Amendments Requiring Certain Non-Managing Member Approval.
Notwithstanding anything in this Section 14.1.A or Section 14.1.C to the
contrary, except as set forth in Section 14.1.G, this Agreement shall not be
amended with respect to any Member adversely affected without the Consent of
such Member adversely affected, or any Assignee who is a bona fide financial
institution that loans money or otherwise extends credit to a holder of Units,
adversely affected if such amendment would (i) modify the limited liability of a
Non-Managing Member, (ii) amend Section 7.11.A, (iii) amend Article V or
Article VI (except as permitted pursuant to Sections 4.2, 5.4, 6.2 and
14.1(B)(3)), (iv) amend Section 8.6 or any defined terms set forth in Article I
that relate to the Redemption Right (except as permitted in Section 8.6.E), or
(v) amend Sections 11.3 or 11.5, or add any additional restrictions to Section
11.6.E or amend Section 14.1.B(4) or this Section 14.1.D.

     E. Amendment and Restatement of Member Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Member Registry by the
Managing Member to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the Managing Member
without the Consent of the Non-Managing Members and without any notice
requirement.

     F. Amendments to Terms of Class F Convertible Units and Class SV Units.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment to the terms and conditions of the Class F
Convertible Units or Class SV Units may be made only with the consent of the
Members owning Units representing one-hundred percent (100%) of such class of
Units.

     G. Certain Additional Amendments Not Requiring Approval of Non-Managing
Members. Notwithstanding anything to the contrary in this Agreement, the
Managing Member may, in its sole and absolute discretion, designate or
redesignate classes of Common Units or Preferred Units as different classes or
series of Units and make such other amendments to this Agreement that the
Managing Member deems in its sole discretion to be prudent, appropriate,
necessary or advisable in order to minimize potentially adverse Canadian tax
consequences to the direct and indirect stockholders of the Managing Member
Entity and, with respect to periods beginning on or after January 1, 2008,
redesignate all outstanding classes of Common Units as Class A Common Units and
make appropriate changes to this Agreement to reflect such redesignation,
provided however, that no such amendment shall adversely affect the rights of
any Non-Managing Member under Article V, Article VI, Section 8.6, Section
14.1.A., Section 14.1.C, Section 14.1.D or Section 14.2.

SECTION 14.2 MEETINGS OF THE MEMBERS

     A. General. Meetings of the Members may be called by the Managing Member
and shall be called upon the receipt by the Managing Member of a written request
by Non-Managing Members holding Interests representing twenty-five percent (25%)
or more of the Percentage Interest of the Common Units. The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be
given to all Members not less than seven (7) days nor more than thirty (30) days
prior to the date of such meeting. Members may vote in person or by proxy at
such meeting. Whenever the vote or Consent of Members is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Members
or may be given in accordance with the procedure prescribed in Section 14.1.A.
Except as otherwise expressly provided in this Agreement, the Consent of holders
of Interests representing a majority of the Percentage Interests of the Common
Units shall control.

45



--------------------------------------------------------------------------------



 



     B. Actions Without a Meeting. Except as otherwise expressly provided by
this Agreement, any action required or permitted to be taken at a meeting of the
Members may be taken without a meeting if a written consent setting forth the
action so taken is signed by Members holding Interests representing more than
fifty percent (50%) (or such other percentage as is expressly required by this
Agreement) of the Percentage Interest of the Common Units. Such consent may be
in one instrument or in several instruments, and shall have the same force and
effect as a vote of Members. Such consent shall be filed with the Managing
Member. An action so taken shall be deemed to have been taken at a meeting held
on the date on which written consents from the Members holding the required
Percentage Interest of the Common Units have been filed with the Managing
Member.

     C. Proxy. Each Non-Managing Member may authorize any Person or Persons to
act for him by proxy on all matters in which a Non-Managing Member is entitled
to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Every proxy must be signed by the Non-Managing
Member or its attorney-in-fact. No proxy shall be valid after the expiration of
eleven (11) months from the date thereof unless otherwise provided in the proxy.
Every proxy shall be revocable at the pleasure of the Non-Managing Member
executing it, such revocation to be effective upon the Company’s receipt of
written notice thereof.

     D. Conduct of Meeting. Each meeting of Members shall be conducted by the
Managing Member or such other Person as the Managing Member may appoint pursuant
to such rules for the conduct of the meeting as the Managing Member or such
other Person deem appropriate.

ARTICLE XV
GENERAL PROVISIONS

SECTION 15.1 ADDRESSES AND NOTICE

     Any notice, demand, request or report required or permitted to be given or
made to a Member or Assignee under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of written communication to the Member or
Assignee at the address set forth in the Member Registry or such other address
as the Members shall notify the Managing Member in writing.

SECTION 15.2 TITLES AND CAPTIONS

     All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” “Sections”
and “Exhibits” are to Articles, Sections and Exhibits of this Agreement.

SECTION 15.3 PRONOUNS AND PLURALS

     Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

SECTION 15.4 FURTHER ACTION

     The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

SECTION 15.5 BINDING EFFECT

     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

46



--------------------------------------------------------------------------------



 



SECTION 15.6 CREDITORS

     Other than as expressly set forth herein with regard to any Indemnitee,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Company.

SECTION 15.7 WAIVER

     No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

SECTION 15.8 COUNTERPARTS

     This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

SECTION 15.9 APPLICABLE LAW

     This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.

SECTION 15.10 INVALIDITY OF PROVISIONS

     If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

SECTION 15.11 POWER OF ATTORNEY

     A. General. Each Non-Managing Member and each Assignee who accepts Units
(or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the Managing Member, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:



(1)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Formation
and all amendments or restatements thereof) that the Managing Member or any
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Company as a limited liability company in the
State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property, (b) all instruments that the Managing Member
or any Liquidator deem appropriate or necessary to reflect any amendment,
change, modification or restatement of this Agreement in accordance with its
terms, (c) all conveyances and other instruments or documents that the Managing
Member or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Member pursuant to, or other events described in, Article XI, XII or XIII
hereof or the Capital Contribution of any Member and (e) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges of Interests; and   (2)   execute, swear to,
acknowledge and file all ballots, consents, approvals, waivers, certificates and
other instruments appropriate or necessary, in the sole and absolute discretion
of the Managing Member or any Liquidator, to make, evidence, give, confirm or
ratify any vote, consent, approval, agreement or other action which is made or
given by the Members hereunder or is consistent with the terms of this Agreement
or appropriate or necessary, in the sole and absolute discretion of the Managing
Member or any Liquidator, to effectuate the terms or intent of this Agreement.

47



--------------------------------------------------------------------------------



 



     Nothing contained in this Section 15.11 shall be construed as authorizing
the Managing Member or any Liquidator to amend this Agreement except in
accordance with Article XIV hereof or as may be otherwise expressly provided for
in this Agreement.

     B. Irrevocable Nature. The foregoing power of attorney is hereby declared
to be irrevocable and a power coupled with an interest, in recognition of the
fact that each of the Members will be relying upon the power of the Managing
Member or any Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Company, and it shall survive and not be
affected by the subsequent Incapacity of any Non-Managing Member or Assignee and
the transfer of all or any portion of such Non-Managing Member’s or Assignee’s
Units and shall extend to such Non-Managing Member’s or Assignee’s heirs,
successors, assigns and personal representatives. Each such Non-Managing Member
or Assignee hereby agrees to be bound by any representation made by the Managing
Member or any Liquidator, acting in good faith pursuant to such power of
attorney; and each such Non-Managing Member or Assignee hereby waives any and
all defenses which may be available to contest, negate or disaffirm the action
of the Managing Member or any Liquidator, taken in good faith under such power
of attorney. Each Non-Managing Member or Assignee shall execute and deliver to
the Managing Member or the Liquidator, within fifteen (15) days after receipt of
the Managing Member’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the Managing Member or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Company.

SECTION 15.12 ENTIRE AGREEMENT

     This Agreement contains the entire understanding and agreement among the
Members with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

SECTION 15.13 NO RIGHTS AS SHAREHOLDERS

     Nothing contained in this Agreement shall be construed as conferring upon
the holders of the Units any rights whatsoever as shareholders of the Managing
Member, including, without limitation, any right to receive dividends or other
distributions made to shareholders of the Managing Member or to vote or to
consent or receive notice as shareholders in respect to any meeting of
shareholders for the election of directors of the Managing Member or any other
matter.

SECTION 15.14 LIMITATION TO PRESERVE REIT STATUS

     To the extent that any amount paid or credited to the Managing Member or
any of its officers, directors, employees or agents pursuant to Section 7.4 or
Section 7.7 would constitute gross income to the Managing Member for purposes of
Section 856(c)(2) or 856(c)(3) of the Code (a “Managing Member Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
Managing Member Payment for any Fiscal Year shall not exceed the lesser of:

          (i) an amount equal to the excess, if any, of (a) 4% of the Managing
Member’s total gross income (within the meaning of Section 856(c)(3) of the Code
but not including the amount of any Managing Member Payments) for the fiscal
year which is described in subsections (A) though (H) of Section 856(c)(2) of
the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(2) of the Code) derived by the Managing Member from sources other
than those described in subsections (A) through (H) of Section 856(c)(2) of the
Code (but not including the amount of any Managing Member Payments); or

          (ii) an amount equal to the excess, if any of (a) 24% of the Managing
Member’s total gross income (but not including the amount of any Managing Member
Payments) for the Fiscal Year which is described in subsections (A) through
(I) of Section 856(c)(3) of the Code over (b) the amount of gross income (within
the meaning of Section 856(c)(3) of the Code but not including the amount of any
Managing Member Payments) derived by the Managing Member from sources other than
those described in subsections (A) through (I) of Section 856(c)(3) of the Code;
provided, however, that Managing Member Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the Managing Member, as
a condition precedent, obtains an opinion of tax counsel that the receipt of
such excess amounts would not adversely affect the Managing Member’s ability to

48



--------------------------------------------------------------------------------



 



qualify as a REIT. To the extent Managing Member Payments may not be made in a
year due to the foregoing limitations, such Managing Member Payments shall carry
over and be treated as arising in the following year, provided, however, that
such amounts shall not carry over for more than five years, and if not paid
within such five year period, shall expire; provided further, that (i) as
Managing Member Payments are made, such payments shall be applied first to carry
over amounts outstanding, if any, and (ii) with respect to carry over amounts
for more than one Fiscal Year, such payments shall be applied to the earliest
Fiscal Year first.

[Remainder of page intentionally left blank]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            MANAGING MEMBER:

TRIZEC PROPERTIES, INC.
      By:         Name:   Ted R. Jadwin      Title:   Senior Vice President,
General Counsel and Corporate Secretary     

            NON-MANAGING MEMBERS:
      By:   Trizec Properties, Inc. as Attorney-in-Fact for the Non-Managing
Members     

                  By:         Name:   Ted R. Jadwin      Title:   Senior Vice
President, General Counsel and Corporate Secretary     

            For purposes of Section 8.6 hereof:

TRIZEC PROPERTIES, INC.
      By:         Name:   Ted R. Jadwin      Title:   Senior Vice President,
General Counsel and Corporate Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A

FORM OF MEMBER REGISTRY

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

1. Capital Accounts of the Members

     A. The Company shall maintain for each Member a separate Capital Account in
accordance with the rules of Regulations Section 1.704-1(b)(2)(iv). Such Capital
Account shall be increased by (i) the amount of all Capital Contributions and
any other deemed contributions made by such Member to the Company pursuant to
this Agreement and (ii) all items of Company income and gain (including income
and gain exempt from tax) computed in accordance with Section 1.B hereof and
allocated to such Member pursuant to Section 6.1 of the Agreement and Exhibit C
thereof, and decreased by (x) the amount of cash or Agreed Value of all actual
and deemed distributions of cash or property made to such Member pursuant to
this Agreement and (y) all items of Company deduction and loss computed in
accordance with Section 1.B hereof and allocated to such Member pursuant to
Section 6.1 of the Agreement and Exhibit C thereof.

     B. For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Members’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:



(1)   Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Company, provided that the amounts of any adjustments to the adjusted
bases of the assets of the Company made pursuant to Section 734 of the Code as a
result of the distribution of property by the Company to a Member (to the extent
that such adjustments have not previously been reflected in the Members’ Capital
Accounts) shall be reflected in the Capital Accounts of the Members in the
manner and subject to the limitations prescribed in Regulations Section
1.704-1(b)(2)(iv)(m)(4).   (2)   The computation of all items of income, gain,
and deduction shall be made without regard to the fact that items described in
Sections 705(a)(l)(B) or 705(a)(2)(B) of the Code are not includible in gross
income or are neither currently deductible nor capitalized for federal income
tax purposes.   (3)   Any income, gain or loss attributable to the taxable
disposition of any Company property shall be determined as if the adjusted basis
of such property as of such date of disposition were equal in amount to the
Company’s Carrying Value with respect to such property as of such date.   (4)  
In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year.   (5)   In the event the
Carrying Value of any Company asset is adjusted pursuant to Section 1.D hereof,
the amount of any such adjustment shall be taken into account as gain or loss
from the disposition of such asset.   (6)   Any items specially allocated under
Section 2 of Exhibit C to the Agreement hereof shall not be taken into account.

     C. A transferee (including any Assignee) of a Unit shall succeed to a pro
rata portion of the Capital Account of the transferor.

             
D.
    (1 )   Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Values of
all Company assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Company property, as of
the times of the

B-1



--------------------------------------------------------------------------------



 



             

          adjustments provided in Section 1.D(2) hereof, as if such Unrealized
Gain or Unrealized Loss had been recognized on an actual sale of each such
property and allocated pursuant to Section 6.1 of the Agreement.



(2)   Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of property as consideration for an interest in the
Company; and (c) immediately prior to the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), provided, however, that
adjustments pursuant to clauses (a) and (b) above shall be made only if the
Managing Member determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members of the Company.



(3)   In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the Carrying
Value of Company assets distributed in kind shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as of the time any such asset is distributed.



(4)   In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Company assets
(including cash or cash equivalents) shall be determined by the Managing Member
using such reasonable method of valuation as it may adopt, or in the case of a
liquidating distribution pursuant to Article XIII of the Agreement, shall be
determined and allocated by the Liquidator using such reasonable methods of
valuation as it may adopt. The Managing Member, or the Liquidator, as the case
may be, shall allocate such aggregate fair market value among the assets of the
Company in such manner as it determines in its sole and absolute discretion to
arrive at a fair market value for individual properties.

     E. The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
Managing Member shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company, the
Managing Member, or the Non-Managing Members) are computed in order to comply
with such Regulations, the Managing Member may make such modification without
regard to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Company. The Managing
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).

2. No Interest

     No interest shall be paid by the Company on Capital Contributions or on
balances in Members’ Capital Accounts.

3. No Withdrawal

     No Member shall be entitled to withdraw any part of its Capital
Contribution or Capital Account or to receive any distribution from the Company,
except as provided in Articles IV, V, VII and XIII of the Agreement.

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C

SPECIAL ALLOCATION RULES

     1. Special Allocation Rules.

     Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

     A. Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1
of the Agreement or any other provisions of this Exhibit C, if there is a net
decrease in Partnership Minimum Gain during any Fiscal Year, each Member shall
be specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and for purposes of this Section 1.A only, each Member’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.1 of this Agreement with respect to such Fiscal Year and without
regard to any decrease in Partner Minimum Gain during such Fiscal Year.

     B. Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 1.B is intended to comply
with the minimum gain chargeback requirement in such Section of the Regulations
and shall be interpreted consistently therewith. Solely for purposes of this
Section 1.B, each Member’s Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 6.1 of the Agreement or this
Exhibit with respect to such Fiscal Year, other than allocations pursuant to
Section 1.A hereof.

     C. Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 1.A and 1.B hereof with respect to such Fiscal Year, such Member
has an Adjusted Capital Account Deficit, items of Company income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income and gain for the Fiscal Year) shall be specifically allocated to
such Member in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, its Adjusted Capital Account Deficit created by
such adjustments, allocations or distributions as quickly as possible. This
Section 1.C is intended to constitute a “qualified income offset” under
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

     D. Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Member shall be specially allocated items of
Company income and gain (consisting of a pro rata portion of each item of
Company income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

     E. Nonrecourse Deductions. Except as may otherwise be expressly provided by
the Managing Member pursuant to Section 4.2 with respect to other class of
Units, Nonrecourse Deductions for any Fiscal Year shall be

C-1



--------------------------------------------------------------------------------



 



allocated only to the Members who are allocated Nonrecourse Liabilities of the
Company as provided under Section 6.1.C of this Agreement, in the same
proportions as the Nonrecourse Liabilities of the Company are allocated. If the
Managing Member determines in its good faith discretion that the Partnership’s
Nonrecourse Deductions must be allocated in a different ratio to satisfy the
safe harbor requirements of the Regulations promulgated under Section 704(b) of
the Code, the Managing Member is authorized, upon notice to the Non-Managing
Members, to revise the prescribed ratio for such Fiscal Year to the numerically
closest ratio which would satisfy such requirements.

     F. Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Sections 1.704-2(b)(4) and 1.704-2(i).

     G. Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Section 734(b) or 743(b) of
the Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to
be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

2. Allocations for Tax Purposes

     A. Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

     B. In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Members
as follows:



(1)   (a) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Members consistent with the principles of Section
704(c) of the Code to take into account the variation between the Section 704(c)
Value of such property and its adjusted basis at the time of contribution
(taking into account Section 2.C of this Exhibit C); and       (b) any item of
Residual Gain or Residual Loss attributable to a Contributed Property shall be
allocated among the Members in the same manner as its correlative item of “book”
gain or loss is allocated pursuant to Section 6.1 of the Agreement and Section 1
of this Exhibit C.   (2)   (a) In the case of an Adjusted Property, such items
shall

     (i) first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;

     (ii) second, in the event such property was originally a Contributed
Property, be allocated among the Members in a manner consistent with Section
2.B(1) of this Exhibit C; and

(b) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Members in the same manner its correlative
item of “book” gain or loss is allocated pursuant to Section 6.1 of the
Agreement and Section 1 of this Exhibit C.

(3) all other items of income, gain, loss and deduction shall be allocated among
the Members the same manner as their correlative item of “book” gain or loss is
allocated pursuant to Section 6.1 of the Agreement and Section 1 of this
Exhibit C.

C-2



--------------------------------------------------------------------------------



 



     C. To the extent Regulations promulgated pursuant to Section 704(c) of the
Code permit a partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
Managing Member shall, subject to any agreements between the Company and a
Member, have the authority to elect the method to be used by the Company and
such election shall be binding on all Members.

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

NOTICE OF REDEMPTION

     The undersigned hereby irrevocably (i) redeems                  Units in
Trizec Holdings Operating LLC in accordance with the terms of the Limited
Liability Company Agreement of Trizec Holdings Operating LLC, as amended, and
the Redemption Right referred to therein, (ii) surrenders such Units and all
right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the Managing Member) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Units, free and clear of the rights of or interests of any other
person or entity, (b) has the full right, power and authority to redeem and
surrender such Units as provided herein and (c) has obtained the consent or
approval of all persons or entities, if any, having the right to consult or
approve such redemption and surrender.

                 
     Dated:
 

--------------------------------------------------------------------------------

  Name of Member:
 
               

     

--------------------------------------------------------------------------------

 
               

     

--------------------------------------------------------------------------------


      (Signature of Member)
 
               

     

--------------------------------------------------------------------------------


      (Street Address)
 
               

     

--------------------------------------------------------------------------------


      (City)   (State)   (Zip Code)
 
               

      Signature Guaranteed by:

--------------------------------------------------------------------------------

IF SHARES ARE TO BE ISSUED, ISSUE TO:

         
Name:
 

--------------------------------------------------------------------------------

   

         
Social Security or tax identifying number:
 

--------------------------------------------------------------------------------

   

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

SECTION 1445(e) FIRPTA CERTIFICATE

(Used by Individuals)

Under section 1445(e) of the Internal Revenue Code of 1986, as amended, a
limited liability company treated as a partnership for federal income tax
purposes must withhold tax with respect to certain transfer of property if a
holder of an interest in the entity is a foreign person. To inform Trizec
Holdings Operating LLC (the “Company”), that no withholding is required with
respect to my interest in it, I, [name of the member], hereby certify the
following:



1.   I am not a nonresident alien for purposes of U.S. federal income taxation;
  2.   My U.S. taxpayer identification number is                               
       ; and   3.   My home address is:                                        
                                    
                                                                               
                .

               I agree to inform the Company promptly if I become a nonresident
alien at any time during the three-year period immediately following the date of
this notice.

               I understand that this certification may be disclosed to the
Internal Revenue Service by the Company, and that any false statement contained
herein could be punished by fine, imprisonment, or both.

Under the penalties of perjury, I declare that I have examined this
certification and to the best of my knowledge and belief it is true, correct,
and complete.

             

--------------------------------------------------------------------------------

 
       

  Name:  

--------------------------------------------------------------------------------

 
       

  Date:  

--------------------------------------------------------------------------------

E-1



--------------------------------------------------------------------------------



 



EXHIBIT E

SECTION 1445(e) FIRPTA CERTIFICATE

(Used by Entities)

Under section 1445(e) of the Internal Revenue Code of 1986, as amended, a
limited liability company treated as a partnership for federal income tax
purposes must withhold tax with respect to certain transfer of property if a
holder of an interest in the entity is a foreign person. To inform Trizec
Operating Holdings LLC (the “Company”), that no withholding is required with
respect to [name of the member]‘s (the “Member’s”) interest in it, the
undersigned hereby certifies the following on behalf of the Member (the
“Member”):



1.   The Member is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate for purposes of U.S. federal income taxation;   2.  
The Member’s U.S. employer identification number is                             
         ;   3.   The Member’s office address is:                               
                                                                               
                                          and place of incorporation (if
applicable) is:                                                                 
           

The Member agrees to inform the Company if it becomes a foreign person at any
time during the three-year period immediately following the date of this notice.

The Member understands that this certification may be disclosed to the Internal
Revenue Service by the Company and that any false statement contained herein
could be punished by fine, imprisonment or both. Under the penalties of perjury,
I declare that I have examined this certification and to the best of my
knowledge and belief it is true, correct, and complete, and I further declare
that I have authority to sign this document on behalf of the Member.

             

--------------------------------------------------------------------------------

 
       

  Name:  

--------------------------------------------------------------------------------

 
       

  Date:  

--------------------------------------------------------------------------------

E-2



--------------------------------------------------------------------------------



 



EXHIBIT F

SECTION 1445(a) FIRPTA CERTIFICATE

(Used by Individuals)

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee (including a limited liability company treated as a partnership for
U.S. federal income tax purposes that redeems its member’s membership interest)
of a U.S. real property interest must withhold tax if the transferor (including
a redeeming member) is a foreign person. A unit of interest in Trizec Operating
Holdings LLC (the “Company”) is a U.S. real property interest for this purpose.
To inform the Company, that withholding of tax is not required upon the
redemption of    Units I own, I,               , hereby certify the following:



1.   I am not a nonresident alien for purposes of U.S. federal income taxation;
  2.   My U.S. taxpayer identifying number (Social Security number) is
                ; and   3.   My home address is:                .

I understand that this certification may be disclosed to the Internal Revenue
Service by the transferee and that any false statement I have made here could be
punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete.

         
Signature:
 

--------------------------------------------------------------------------------

   

         
Date:
 

--------------------------------------------------------------------------------

   

F-1



--------------------------------------------------------------------------------



 



EXHIBIT F

SECTION 1445(a) FIRPTA CERTIFICATE

(Used by Entities)

Section 1445 of the Internal Revenue Code provides that a transferee (including
a limited liability company treated as a partnership for U.S. federal income tax
purposes that redeems its member’s membership interest) of a U.S. real property
interest must withhold tax if the transferor (including a redeeming member) is a
foreign person. A unit of interest in Trizec Operating Holdings LLC (the
“Company”) is a U.S. real property interest for this purpose. For U.S. federal
income tax purposes (including section 1445 of the Internal Revenue Code), the
owner of a disregarded entity will be the transferor of the Units in the Company
and not the disregarded entity.

To inform the Company that withholding of tax is not required upon the
redemption of the                   of Units it owns, the undersigned hereby
certifies the following on behalf of [Name of the Transferor]:

1. [Name of transferor] is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

2. [Name of transferor] is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

3. [Name of transferor]‘s U.S. employer identification number is       
            ; and

4. [Name of transferor]‘s office address is                    .

[Name of transferor] understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of [name
of transferor].

         
Signature(s):
 

--------------------------------------------------------------------------------

   

         
Title(s):
 

--------------------------------------------------------------------------------

   

         
Date:
 

--------------------------------------------------------------------------------

   

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G

DRO MEMBERS AND DRO AMOUNTS

G-1



--------------------------------------------------------------------------------



 



ATTACHMENT A

(CLASS F CONVERTIBLE UNITS)

     In accordance with Sections 4.2 and 5.1 of the Agreement, set forth below
are the terms and conditions of the Class F Convertible Units hereby established
that are issued by the Company to the Managing Member. These terms and
conditions are subject to provisions of the Agreement. All capitalized terms
used in this Attachment A and not otherwise defined shall have the meanings
assigned in the Agreement.

     A. Designation and Number. A class of Units, designated as Class F
Convertible Units is hereby established. The number of Class F Convertible Units
shall be 100,000. Each Class F Convertible Unit shall be evidenced by a
certificate of Company Interest. Each such certificate shall bear the same
certificate number as the corresponding share of the class F stock, as defined
in the Certificate of Incorporation (the “Class F Stock”), bears. This
certification requirement shall be deemed satisfied to the extent that the
Company establishes and maintains a register with respect to the ownership and
certificate number of each Class F Convertible Unit outstanding.

     B. Rank. The Class F Convertible Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, dissolution or
winding up of the Company, rank (a) senior to the Common Units and Class SV
Units, (b) on parity with all other Units issued by the Company the terms of
which specifically provide that such Units rank on a parity with the Class F
Convertible Units, and (c) junior to all Units issued by the Company the terms
of which specifically provide that such Units rank senior to the Class F
Convertible Units.

     C. Distributions.

     (i) Pursuant to Section 5.1 of the Agreement, the holders of Class F
Convertible Units shall be entitled to receive, out of Available Cash,
cumulative preferential distributions of Available Cash at the rate of $0.05 per
Class F Convertible Unit per annum. Such distributions shall accrue and be
cumulative from and including the date of original issuance of the Class F
Convertible Units and shall be payable as provided in the Agreement.

     (ii) Notwithstanding Section C.(i) of this Attachment A, distributions with
respect to the Class F Convertible Units will accumulate whether or not the
terms and provisions of this Agreement at any time prohibit the current payment
of distributions, whether or not there is sufficient Available Cash for such
distributions and whether or not such distributions are authorized.

     (iii) When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) upon the Class F Convertible Units and any
other Units ranking on a parity as to distributions with the Class F Convertible
Units, all distributions authorized upon the Class F Convertible Units and any
other Units ranking on a parity as to distributions with the Class F Convertible
Units shall be authorized pro-rata so that the amount of distributions
authorized per Unit of the Class F Convertible Units and such other Units shall
in all cases bear to each other the same ratio that accumulated distributions
per Unit on the Class F Convertible Units and such other Units (which shall not
include any accumulation in respect of unpaid distributions for prior
distribution periods if such other Units do not have a cumulative distribution)
bear to each other. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distribution payment or payments on Class F
Convertible Units which may be in arrears.

     (iv) Except as provided in Section C.(iii) of this Attachment A, unless
full cumulative distributions on the Class F Convertible Units have been or
contemporaneously are authorized and paid or authorized and a sum sufficient for
the payment thereof is set apart for payment for all past distribution periods
and the then current distribution period, no distributions (other than in Units
ranking junior to the Class F Convertible Units as to distributions and upon
liquidation) shall be authorized or paid or set aside for payment nor shall any
other distribution be authorized or made upon Units ranking junior to or on a
parity with the Class F Convertible Units as to distributions or upon
liquidation, nor shall any Units ranking junior to or on a parity with the
Class F Convertible Units as to distributions or upon liquidation be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any such Units) by
the Company (except by conversion into or exchange for Units ranking junior to
the Class F Convertible Units as to distributions and upon liquidation).

     (v) Holders of the Class F Convertible Units shall not be entitled to any
distribution, whether payable in cash, property or Units in excess of full
cumulative distributions on the Class F Convertible Units as described above.
Any distribution payment made on the

Attachment A-1



--------------------------------------------------------------------------------



 



Class F Convertible Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Class F Convertible
Units which remains payable.

     D. Allocations.

     For each taxable year of the Company, each Class F Convertible Unit shall
allocated items of the Company gross income in an aggregate amount equal to the
distributions made on such Unit under Section C of this Agreement (including any
portion of liquidating or redemption distribution attributable to distributions
due under Section C. of this Agreement) for such taxable year. The Class F
Convertible Units shall not be allocated any additional items of the Company
income, or any items of gain, loss or deduction. “Excess Nonrecourse
Liabilities” of the Company (as such term is used in Section 6.1.C of this
Agreement) shall not be allocated to holders of the Class F Convertible Units
solely as a result of such holders’ ownership of such Units.

     E. Liquidation Preference.

     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the affairs of the Company, the holders of Class F Convertible Units then
outstanding are entitled to be paid out of the assets of the Company available
for distribution to the Members pursuant to Section 13.2.A of the Agreement a
liquidation preference of $1.00 per Class F Convertible Unit, plus all declared
and unpaid distribution thereon under Section C. of this Attachment A before any
distribution of assets is made to holders of Units that rank junior to the
Class F Convertible Units as to liquidation rights.

     (ii) In the event that, upon any such voluntary or involuntary liquidation,
dissolution or winding up, the available assets of the Company are insufficient
to pay the amount of the liquidating distributions on all outstanding Class F
Convertible Units and the corresponding amounts payable on all other Units
ranking on a parity with the Class F Convertible Units in the distribution of
assets, then such assets shall be allocated among the Class F Convertible Units,
as a class, and each class of such other such Units, as a class, in proportion
to the full liquidating distributions to which they would otherwise be
respectively entitled.

     (iii) After payment of the full amount of the liquidating distributions to
which they are entitled, the holders of Class F Convertible Units will have no
right or claim to any of the remaining assets of the Company.

     (iv) The consolidation or merger of the Company with or into any other
limited liability company, partnership, corporation, trust or entity or of any
other limited liability company, partnership, corporation, trust or other entity
with or into the Company or the sale, lease or conveyance of all or
substantially all of, the property or business of the Company, shall not be
deemed to constitute a liquidation, dissolution or winding up of the Company for
purposes of this Section E.

     F. Redemption.

     The Class F Convertible Units shall be redeemed in connection with the
redemption by the Managing Member of its Class F Stock. In connection with a
redemption of any or all of its Class F Convertible Stock, upon receipt of
advance notice from the Managing Member, the Company shall redeem a
corresponding number of the Class F Convertible Units bearing the same
certificate numbers, for $1.00 per share plus all declared and unpaid
distribution thereon under Section C. of this Attachment A. From and after the
date in which a Class F Convertible Unit is redeemed, the Class F Convertible
Unit so canceled shall no longer be outstanding and all rights hereunder, to
distributions or otherwise, with respect to such Class F Convertible Unit shall
cease.

     G. Conversion.

     Upon advance notice from the Managing Member, each Class F Convertible Unit
shall convert into a number of Class A Common Units, and such conversion shall
be deemed be effective on the date of, the conversion of the corresponding share
of the Class F Stock (bearing the same certificate number as the Class F
Convertible Unit as set forth in Section A. of this Attachment A) into the
Shares. In such case, each such Class F Convertible Unit shall be cancelled and
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Class F Convertible Unit shall cease.

     H. Voting Rights.

     The holders of the Class F Convertible Units shall have no voting rights
whatsoever, except for any voting rights to which the holders may be entitled
under the laws of the State of Delaware.

Attachment A-2



--------------------------------------------------------------------------------



 



ATTACHMENT B

(CLASS SV UNITS)

     In accordance with Sections 4.2 and 5.1 of the Agreement, set forth below
are the terms and conditions of the Class SV Units hereby established that are
issued by the Company to the Managing Member. These terms and conditions are
subject to provisions of the Agreement. All capitalized terms used in this
Attachment A and not otherwise defined shall have the meanings assigned in the
Agreement.

     A. Designation and Number.

     A Class of Units, designated as Class SV Units is hereby established. The
number of Class SV Units shall be 100.

     B. Rank.

     The Class SV Units shall, with respect to distribution rights and rights
upon voluntary or involuntary liquidation, dissolution or winding up of the
Company, rank (a) in parity with the Common Units and all other Units issued by
the Company the terms of which specifically provide that such Units rank on a
parity with the Class SV Units (each referred to as “Parity Preferred Units”),
and (c) junior to the Class F Convertible Units and all other Units issued by
the Company the terms of which specifically provide that such Units rank senior
to the Class SV Units.

     C. Distributions.

          (i) General: Pursuant to Section 5.1 of this Agreement, and subject to
liquidation distribution provision under Section    below, during periods
commencing on the date the Class SV Units are initially issued through November
8, 2007 (the “Applicable Period”), the holders of Class SV Units shall be
entitled to receive, out of Available Cash, distributions (the “SV Dividends”)
in an amount equal to the sum of: (a) the Tax Amount of the REIT Dividend
payable on the first Dividend Date following the date of the distribution, (b)
the Cost Amount and (c) the Gross-Up Amount, plus all costs, expenses and taxes
borne or incurred by the Managing Member as a result of receiving the SV
Dividend and Prepaid SV Dividend (other than items (a), (b) and (c) of this
sentence).

     In the event that the Company has paid a Prepaid SV Dividend, then, on any
subsequent Dividend Date on which the Excess Amount exceeds zero, the SV
Dividend on such Dividend Date shall be reduced as follows: (a) if the Excess
Amount on such Dividend Date is equal to or greater than the aggregate of the
Tax Amount of the REIT Dividend payable by the Managing Member with proceeds
from the distributions by the Company on the Common Units on such Dividend Date
and the Cost Amount (the “Base Amount”) in respect of such Dividend Date, then
the Special Dividend on such Dividend Date shall be zero; and (b) if the Base
Amount in respect of such Dividend Date is greater than the Excess Amount on
such Dividend Date, then the SV Dividend on such Dividend Date shall be equal to
the sum of (i) the amount by which such Base Amount exceeds the Excess Amount on
such Dividend Date, and (ii) the Gross- up Amount in respect of the amount
determined under (i).

     For purposes of the preceding paragraph:

     “Cost Amount” in respect of a Special Dividend (before application of the
second sentence of Section C(i) above) means the total of any and all:

                    (I) Non-Canadian Tax payable in connection with any REIT
Dividend paid before the Dividend Date to which such Special Dividend relates
but not taken into account in computing the Tax Amount in respect of such REIT
Dividend or payable in connection with any Prepaid SV Dividend or Special
Dividend paid before the Dividend Date to which such Prepaid Special Dividend or
Special Dividend relates but not taken into account in determining the Tax
Amount or Gross-up Amount, if any, in respect of such dividend;

                    (II) any interest or penalties in respect of Non-Canadian
Tax payable in connection with any REIT Dividend, Special Dividend or Prepaid
Special Dividend paid before the Dividend Date to which such Special Dividend
relates, but excluding interest or penalties arising solely as a result of the
failure of a Relevant Person to make timely filings when required to do so under
applicable non-U.S. tax laws or when requested by the Managing Member, to do so
under U.S. tax laws; and

Attachment B-1



--------------------------------------------------------------------------------



 



                    (III) any reasonable expenses incurred in contesting any
liability or alleged liability described in (a) or (b); in each case where such
amount has not been taken into account in computing a Cost Amount included in
the a prior Special Dividend (before application of the second sentence of
Section C(i) of this Attachment B.

     “Dividend Date” means in respect of a REIT Dividend each date on which the
Managing Member pays a dividend on its common stock.

     “Equity Stock” means any class of capital stock of the Managing Member
including, but not limited to, the common stock, the special voting stock (the
“Special Voting Stock”) and the Class F convertible stock. The use of the term
“Equity Stock” or any term defined by reference to the term “Equity Stock” shall
refer to the class, series or classes of capital stock that is appropriate under
the context.

     “Excess Amount” means:

                    (I) on the First Measurement Date, the amount of the Prepaid
Special Dividend minus the Tax Amount in respect of such Prepaid Special
Dividend; or

                    (II) on any Measurement Date after the First Measurement
Date, (1 + [A/365 x 0.035]) x (B — C), where:

                              A is the number of days from but not including the
immediately preceding Measurement Date to and including the Measurement Date;

                              B is the Excess Amount on the immediately
preceding Measurement Date;

                              C is nil for the first Dividend Date after the
First Measurement Date and on each Measurement Date thereafter is the Dividend
Amount for the immediately preceding Measurement Date, but determined without
inclusion of any Gross-up Amount and without having regard to any reduction
pursuant to second paragraph of Section C(i) of this Attachment B.

     “First Measurement Date” means the date, if any, on which the Prepaid
Special Dividend is paid.

     “Gross-Up Amount” in respect of a Special Dividend means that amount which
is sufficient to provide that:

                    (I) the amount of the Special Dividend remaining after the
deduction of Non-Canadian Tax payable in connection with such Special Dividend,
will equal

                    (II) the such Special Dividend (before application of
Section C(i) of this Attachment B, determined before inclusion of the Gross-up
Amount,

     provided that the amount of the Special Dividend represented by the
Gross-up Amount expressed as a percentage of the Special Dividend shall not
exceed the maximum permitted Tax Rate applicable at that Dividend Date.

     “Measurement Date” means the First Measurement Date and any subsequent
Dividend Date.

     “Non-Canadian Tax” in respect of a REIT Dividend, Special Dividend or
Prepaid Special Dividend means the aggregate of all amounts of income or
withholding tax which Relevant Persons are or would be required to pay to any
taxing authority, other than the government of Canada or any political
subdivision thereof, if:

                    (I) the Managing Member paid the particular REIT Dividend,
Special Dividend or Prepaid Special Dividend to each Relevant Person holding the
shares of stock of the Corporation on which such dividend is to be paid;

                    (II) to the extent that any such Relevant Person that is not
resident in Canada received or was deemed to receive a dividend under clause
(I) and paid a dividend on its common stock or analogous securities in an amount
equal to (i) the amount of dividend that it received or was deemed to have
received pursuant to clause (I), minus (ii) the amount of Non-Canadian Tax
(calculated on the basis that each such Relevant Person had no other items of
income or deduction) to which it would be subject in respect of such dividend;
and

Attachment B-2



--------------------------------------------------------------------------------



 



                    (III) the provisions of clause (II) were applied
successively in respect of each Relevant Person who is not resident in Canada
who received or was deemed to receive a dividend under clause (II) from a
Relevant Person who received or was deemed to receive a dividend pursuant to
clause (II), and for this purpose the references to clause (I) contained in
clause (II) shall be deemed to be references to clause (II) itself.

     “Prepaid Special Dividend” means the dividend that may be paid by the
Managing Member, on its Special Voting Stock pursuant to Section 2.4 of its
Fourth Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) with respect to any given calendar quarter in an amount equal to
the Prepaid SV Dividend as determined in Section C(ii) below of this Attachment
B.

     “Prepaid SV Dividend” has the meaning as such term is defined in Section
C(ii) of this Attachment B.

     “REIT Dividend” means the amount paid as a dividend on Relevant Shares on
any particular day before November 8, 2007.

     “Relevant Person” means Emerald Blue kft, a company organized under the
laws of Hungary, or any Person, other than the Managing Member, and its
subsidiaries, who:

                    (I) on the date of initial issuance of the Special Voting
Stock, controls or is under common control with Emerald Blue kft; or

                    (II) thereafter:

                              (1) is controlled by Emerald Blue kft or a Person
who is a Relevant Person on the date of initial issuance of the Special Voting
Stock; or

                              (2) controls or is under common control with
Emerald Blue kft or a Person who is a Relevant Person on the date of initial
issuance of the Special Voting Stock, and any reference to any Person in this
definition includes the successor of such Person.

     “Relevant Shares” means any shares of Equity Stock held by a Relevant
Person (or any other shares of Equity Stock acquired as a result of the
ownership of Equity Stock that is or was otherwise characterized as Relevant
Shares), other than shares of Equity Stock that:

                    (I) have been acquired by a Relevant Person from a Person
other than the Corporation or a Relevant Person on or after the date the plan of
arrangement contemplated in the Plan Circular becomes effective;

                    (II) are Retained Shares or Common Stock acquired as a
result of the ownership of Retained Shares;

                    (III) are shares of the Special Voting Stock; or

                    (IV) were represented by exchange certificates on May 8,
2002.

     “Retained Shares” are shares of the Managing Member’s common stock received
by a Relevant Person upon one or more conversions of the class F stock of the
Managing Member as provided in the Certificate of Incorporation, which have not
been sold to satisfy certain federal tax liabilities of the Relevant Person or
which have been retained by the Relevant Person to replace the Managing Member
stock sold to satisfy such tax liability.

     “Special Dividend” means the dividend that may be paid by the Managing
Member on its Special Voting Stock pursuant to Section 2.3 of its Certificate of
Incorporation with respect to any given calendar quarter in an amount equal to
the SV Dividend as determined in this Section C(i) of the Attachment B.

     “Tax Amount” in respect of a particular REIT Dividend or Prepaid Special
Dividend is equal to the amount obtained by multiplying the amount of such REIT
Dividend or Prepaid SV Dividend by the Tax Rate in respect of such REIT Dividend
or Prepaid SV Dividend.

     “Tax Rate” in respect of a particular REIT Dividend or Prepaid Special
Dividend is equal to a fraction, expressed as a percentage, the numerator of
which is the aggregate amount of Non-Canadian Tax that is or would be payable by
Relevant Persons in respect of

Attachment B-3



--------------------------------------------------------------------------------



 



such REIT Dividend or Prepaid Special Dividend and the denominator of which is
the amount of such REIT Dividend or Prepaid Special Dividend, provided that the
Tax Rate shall not exceed 30% or such higher rate of United States withholding
tax as may be applicable under the Code to dividends paid by a real estate
investment trust (as defined in the Code) to a foreign corporation at the time
the particular REIT Dividend or Prepaid Special Dividend is paid.

     (ii) Prepaid SV Dividend: Pursuant to Section 5.5 of this Agreement, during
the Applicable Period, a holder of the Class SV Units shall be entitled to
request and receive from the Company a cash distribution (the “Prepaid SV
Dividend”) before the date on which a distribution is expected to be made to
such holder pursuant to Section 5.1 of this Agreement for any calendar quarter.
Any request made by any holder of a Class SV Unit shall be considered to have
been made by all holders of the Class SV Units and the Company shall pay such
amounts accordingly, pro-rata among all holders of the Class SV Units, based on
their ownership of the outstanding Class SV Units. Any Prepaid SV Dividend paid
to a holder of a Class SV Unit shall not exceed the amount that the Managing
Member estimates, based on assumptions as it considers reasonable, concerning
the amount of distributions payable pursuant to Section C(i) of this Attachment
B above, would be distributable to such holder with respect to the holder’s
Class SV Unit pursuant to Section 5.1 of this Agreement for the relevant
calendar quarter, and shall be credited against the such distribution in the
manner set forth in the second paragraph of Section C(i) above.

     (iii) Distribution Priority: Unless full distributions on the Class SV
Units have been or contemporaneously are authorized and paid or authorized and a
sum sufficient for the payment thereof is set apart for payment for all past
distribution periods and the then current distribution period, no distributions
(other than in Units ranking junior to the Class SV Units as to distributions
and upon liquidation) shall be authorized or paid or set aside for payment nor
shall any other distribution be authorized or made upon Units ranking junior to
or on a parity with the Class SV Units as to distributions or upon liquidation,
nor shall any Units ranking junior to or on a parity with the Class SV Units as
to distributions or upon liquidation be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any such Units) by the Company.

     (v) Holders of the Class SV Units shall not be entitled to any
distribution, whether payable in cash, property or Units other than pursuant to
Sections C(i), C(ii) and (E) of this Attachment B.

     D. Allocations.

     For each taxable year of the Company, each Class SV Unit shall be allocated
items of the Company gross income in an aggregate amount equal to the
distributions made on such Unit under Section C of this Agreement (including any
portion of liquidating or redemption distribution attributable to distributions
due under Section C of this Agreement) for such taxable year. The Class SV Units
shall not be allocated any additional items of the Company income, or any items
of gain, loss or deduction. “Excess Nonrecourse Liabilities” of the Company (as
such term is used in Section 6.1.C of this Agreement) shall not be allocated to
holders of the Class SV Units solely as a result of such holders’ ownership of
such Units.

     E. Liquidation Preference.

     (i) Upon any voluntary or involuntary liquidation, dissolution or winding
up of the affairs of the Company, the holders of Class SV Units then outstanding
are entitled to be paid out of the assets of the Company available for
distribution to the Members pursuant to Section 13.2.A of the Agreement a
liquidation preference of $1,000.00 per Class SV Unit, plus all accrued and
unpaid distributions thereon under Section C of this Attachment B, before any
distribution of assets is made to holders of the Common Units and other Units
that rank junior to the Class SV Units as to liquidation rights.

     (ii) In the event that, upon any such voluntary or involuntary liquidation,
dissolution or winding up, the available assets of the Company are insufficient
to pay the amount of the liquidating distributions on all outstanding Class SV
Units and the corresponding amounts payable on all other Units ranking on a
parity with the Class SV Units in the distribution of assets, then such assets
shall be allocated among the Class SV Units, as a class, and each class of such
other such Units, as a class, in proportion to the full liquidating
distributions to which they would otherwise be respectively entitled.

     (iii) After payment of the full amount of the liquidating distributions to
which they are entitled, the holders of the Class SV Units will have no right or
claim to any of the remaining assets of the Company.

     (iv) The consolidation or merger of the Company with or into any other
limited liability company, partnership, corporation, trust or entity or of any
other limited liability company, partnership, corporation, trust or other entity
with or into the Company or the sale,

Attachment B-4



--------------------------------------------------------------------------------



 



lease or conveyance of all or substantially all of, the property or business of
the Company, shall not be deemed to constitute a liquidation, dissolution or
winding up of the Company for purposes of this Section E.

     F. Redemption.

     In connection with a redemption by the Managing Member of any or all of its
Special Voting Stock, upon advance request from the Managing Member, the Company
shall redeem a Class SV Unit for an amount equal to the amount due in respect of
such unit upon liquidation as provided under Section E(i) of this Attachment B,
for each share of the Special Voting Stock redeemed. From and after the date on
which any Class SV Unit is redeemed, the Class SV Unit so redeemed shall no
longer be outstanding, any outstanding certificate of such unit shall be
cancelled and all rights hereunder, to distributions or otherwise, with respect
to such Class SV Unit shall cease.

Attachment B-5



--------------------------------------------------------------------------------



 



ATTACHMENT C

QUALIFIED ASSETS

Attachment C-1